Exhibit 10.oo

 

CINERGY CORP. NON-UNION
EMPLOYEES’ PENSION PLAN

 

(As Amended and Restated

Effective January 1, 2003)

 

--------------------------------------------------------------------------------


 

NOTE:  THIS TABLE OF CONTENTS IS NOT PART OF THE
CINERGY CORP. NON-UNION EMPLOYEES’ PENSION
PLAN; INSTEAD, THIS TABLE OF CONTENTS IS MERELY
FOR CONVENIENCE OF REFERENCE

 

TABLE OF CONTENTS

 

ARTICLE 1  DEFINITIONS

 

ARTICLE 2  EFFECTIVE DATE OF PLAN

 

ARTICLE 3  ELIGIBILITY AND PARTICIPATION

3.1

Date of Participation

3.2

Cash Balance Participation

3.3

Intermittent Employees and Temporary Employees

3.4

Leased Employees

3.5

Transfers of Employment

3.6

Transfers of Participants and Plan Assets To and From the Cinergy Corp. Union
Employees’ Retirement Income Plan and Cinergy Corp. Union Employees’ Pension
Plan.

3.7

Reclassification

 

 

ARTICLE 4  AMOUNT OF LIFE-ONLY PENSION

4.1

Normal Retirement Pension Formula

4.2

Normal Retirement Benefits for Participants in the PSI Plan

4.3

Normal Retirement Benefits for Participants in the MRP or RIP

4.4

General Method of Computing Annual Pension for Retirement at Early Retirement
Date

4.5

General Method of Computing Annual Pension for a Terminated Vested Participant

4.6

Maximum Pension

4.7

Benefits if Plan Becomes a Top-Heavy Plan

4.8

2000 Limited Early Retirement Program

4.9

2002 Voluntary Early Retirement Program

4.10

Nonapplicability of Article

 

 

ARTICLE 4A  CASH BALANCE ACCOUNTS

4.1A

Opening Account

4.2A

Pay Credits

4.3A

Interest Credits

4.4A

Cash Balance Annual Pension

 

 

ARTICLE 5  SEVERANCE FROM SERVICE-VESTING

5.1

Vesting Requirement

 

i

--------------------------------------------------------------------------------


 

5.2

Severance from Service Before Vesting

5.3

Severance from Service After Vesting

 

 

ARTICLE 6  DEATH BENEFIT

6.1

Determination of Spouse’s Benefit for Participant Who Had Not Become a Cash
Balance Participant

6.2

Method of Payment of Spouse’s Benefit for Participant Who Had Not Become a Cash
Balance Participant

6.3

Preretirement Death Benefit for Cash Balance Participant

 

 

ARTICLE 7  FORMS OF PENSION

7.1

Normal Forms of Pension

7.2

Optional Forms of Retirement Income

 

 

ARTICLE 8  PAYMENT OF PENSION

8.1

Timing of Payment

8.2

Method of Payment

8.3

Small Benefits

8.4

Facility of Payment

8.5

Benefits for Late Retirees, Reemployed Retirees and Reemployed Terminated Vested
Participants

8.6

Required Payment of Benefits

8.7

Direct Rollovers of Eligible Distributions

 

 

ARTICLE 9  RETIREE MEDICAL/DENTAL BENEFITS

9.1

Purpose

9.2

Eligibility

9.3

Separate Account

9.4

Impossibility of Diversion Prior To Satisfaction of All Liabilities

9.5

Reversion Upon Satisfaction of All Liabilities

9.6

Forfeitures

9.7

Employer Contributions To The Medical/Dental Benefits Account

9.8

Medical/Dental Benefits

 

 

ARTICLE 10  NONALIENATION OF BENEFITS

 

ARTICLE 11  ADMINISTRATION

11.1

Administrator

11.2

Removal and Replacement of Committee Members

11.3

Disqualification and Resignation

11.4

Chairperson, Services, and Counsel

11.5

Meetings

11.6

Quorum

11.7

Action Without Meeting

11.8

Notice to Trustee of Changes in Membership

11.9

Correction of Defects

11.10

Reliance Upon Legal Counsel

 

ii

--------------------------------------------------------------------------------


 

11.11

Expenses

11.12

Indemnification

11.13

Powers and Duties of Committee

11.14

Matters Specifically Excluded from Jurisdiction

 

 

ARTICLE 12  BENEFIT CLAIMS PROCEDURES

 

ARTICLE 13  FUNDING POLICY AND METHOD

 

ARTICLE 14  MISCELLANEOUS

14.1

No Enlargement of Employee Benefits

14.2

Reemployment

14.3

Qualified Military Service

14.4

Notice of Address

14.5

Data

14.6

No Individual Liability

14.7

Participant’s Statement of Agreement

14.8

No Diversion of Assets

14.9

Governing Laws

14.10

Severability

14.11

Interpretation and Regulation of Plan

14.12

Communications by Participants

14.13

Headings

14.14

Accrued Benefit Not to be Decreased by Amendment

 

 

ARTICLE 15  TRUSTS AND INSURANCE CONTRACTS

15.1

Trusts and Insurance Contracts

15.2

Irrevocability

15.3

Sufficiency of Pension Fund

 

 

ARTICLE 16  CONTRIBUTIONS

 

ARTICLE 17  APPROVAL UNDER INTERNAL REVENUE CODE

 

ARTICLE 18  TEMPORARY RESTRICTIONS ON BENEFITS

18.1

Temporary Restrictions

 

 

ARTICLE 19  AMENDMENT AND TERMINATION

19.1

Right to Amend or Terminate

19.2

Effect of Termination

19.3

Merger and Consolidation of Plan

19.4

Post-Change in Control Merger, Consolidation, or Transfer of Pension Plan Assets
or Liabilities

19.5

General Protection of Benefits in the Event of a Change in Control

19.6

Post-Change in Control Surplus Reversion

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 20  AUTHORIZED TRANSACTION

 

ARTICLE 21  PARTICIPATION BY OTHER EMPLOYERS

21.1

Adoption of Plan

21.2

Withdrawal from Participation

21.3

Cinergy as Agent for Employers

 

 

ARTICLE 22  CONTINUANCE BY A SUCCESSOR

 

ARTICLE 23  PROVISIONS RELATING TO TOP-HEAVY PLAN

23.1

Construction of this Section

23.2

Top-Heavy Determination

23.3

Effects of a Top-Heavy Determinations

 

 

ARTICLE 24  MERGER WITH THE MRP

24.1

Acceptance of Assets and Liabilities of MRP Trust

24.2

Participation of MRP Participants

 

 

ARTICLE 25  SPIN OFF OF PSI PLAN

25.1

Acceptance of Assets and Liabilities of PSI Plan Trust

25.2

Participation of PSI Plan Participants

 

 

ARTICLE 26  MRP, RIP, PSI PLAN RETIREE INCREASE

26.1

Eligible Recipient: Benefit Increase

26.2

Applicable Percentage

26.3

Definitions

26.4

Code Section 415 Limits

26.5

Miscellaneous

 

ADDENDUM – EGTRRA and 401(a)(9) Model Provisions

 

ADDENDUM A – (PSI Plan – Minimum Formulas)

 

ADDENDUM B – (MRP/RIP – Minimum Formulas)

 

ADDENDUM C – MRP/RIP 100% Spousal and Contingent Annuitant Benefit

 

ADDENDUM D – MRP/RIP 50% Contingent Annuitant Factors

 

ADDENDUM E – Level Income Option – Factors Using UP84 Mortality and 7.5%
Interest

 

ADDENDUM F – MRP/RIP Level Income Option Factors

 

iv

--------------------------------------------------------------------------------


 

Adopted pursuant to resolutions of the Cinergy
Corp. Benefits Committee dated December 18, 2002

 

CINERGY CORP. NON-UNION

 

EMPLOYEES’ PENSION PLAN

 

(As Amended and Restated Effective January 1, 2003)

 

INTRODUCTION

 

Effective January 1, 1990, the Cincinnati Gas & Electric Company adopted The
Cincinnati Gas & Electric Company Management Retirement Plan (“MRP”).  Effective
January 1, 1998, the MRP was renamed the Cinergy Corp. Non-Union Employees’
Pension Plan.  Also, effective as of December 31, 1997, the assets and
liabilities of the PSI Plan attributable to Eligible Employees were merged into
this Plan.  The Plan was amended and restated as of January 1, 1999.  The
provisions of this amendment and restatement of the Plan are effective as of
January 1, 2003 except where an interim effective date is otherwise provided.

 

This Plan is maintained for the exclusive benefit of Eligible Employees.  The
purpose of the Plan is to provide retirement income for Eligible Employees.  The
Plan is designed to satisfy the requirements of Code subsection 401(a) and the
applicable requirements of ERISA.

 

ARTICLE 1

 

DEFINITIONS

 

As used in this document, the following words and phrases, when capitalized,
will have the meanings set forth below, unless a different meaning is plainly
required by the context.

 

1.1                                 “Absence from Service” means, with respect
to each Employee, his absence from service (with or without pay) with his
Employer for any reason other than a quit, resignation, discharge, retirement,
or death, including, but without limitation because of enumeration, vacation,
holiday, sickness, disability, leave of absence (unless otherwise required by
applicable law), or other layoff.  The expiration of an Employee’s Absence from
Service shall be the earliest of his Actual Separation Date, the date the
Employee returns to employment with his Employer or the expiration of 12 months
from the first date of Absence from Service, except that for an Employee who had
not become a Cash Balance Participant and who is totally disabled and qualifies
for benefits under Cinergy’s Long-Term Disability Plan, the expiration of his
Absence from Service will not occur until the earlier of (i) the date the
Employee becomes a Cash Balance Participant (if applicable) or

 

1

--------------------------------------------------------------------------------


 

(ii) the later of (a) the date he no longer qualifies for benefits under
Cinergy’s Long-Term Disability Plan, or (b) his Normal Retirement Date, Early
Retirement Date, or Actual Separation Date, whichever is applicable.

 

1.2                                 “Accrued Vacation Pay” means, with respect
to an Exempt Employee or a Non-Exempt Employee, the compensation received at his
Severance from Service for unused accrued vacation pursuant to the Employer’s
applicable policy.

 

1.3                                 “Active Participant” means a Participant for
whom benefits are being accrued under the Plan on the applicable date.

 

1.4                                 “Actual Separation Date” means:

 

(a)                                  with respect to a Participant who either
(1) retires on or after his Normal Retirement Date, or (2) who retires on an
Early Retirement Date, the first day of the calendar month coincident with or
following the date of the Participant’s Severance from Service; or

 

(b)                                 with respect to a Participant who incurs a
Severance from Service before he reaches age 50 and who is entitled to benefits
determined under the provisions of Section 5.3 (Severance from Service After
Vesting), the date of the Participant’s Severance from Service.

 

1.5                                 “Actuarial Equivalent” means a benefit
having the same actuarially determined value as the benefit that the Actuarial
Equivalent replaces.  The determination of an Actuarial Equivalent will be based
on the actuarial assumptions in Subsections (a) and (b) below, except as
provided in Subsection (c), (d), (e) or (f) below:

 

(a)                                  Mortality:

 

Participants in accordance with the UP–1984 Table, with no rating of ages;
Spouses and Contingent Annuitants in accordance with the UP-1984 Table, with
ages rated down three years;

 

(b)                                 Interest:

 

7-1/2% per annum, compounded annually.

 

(c)                                  Lump Sums:

 

With respect to any lump sum payment under Subsection 7.2(f) (Cash Balance
Account Single Sum) or Section 8.3 (Small Benefits) that may be payable under
the Plan during a Plan Year, the Actuarial Equivalent will be calculated using
the applicable mortality table as prescribed from time to time by the Secretary
of the Treasury (for distributions with Annuity Starting Dates after
December 30, 2002, the mortality table prescribed in Revenue Ruling 2001–62) and
an interest rate equal to the “applicable interest rate” under Code
subsection 417(e) as specified by the

 

2

--------------------------------------------------------------------------------


 

Commissioner of Internal Revenue in revenue rulings, notices or other guidance
published in the Internal Revenue Bulletin (currently based on the annual rate
of interest on 30-year Treasury securities) for the fifth full calendar month
preceding the first day of the Plan Year in which the Annuity Starting Date
occurs.

 

(d)           Small Lump Sums in 2003:

 

Notwithstanding Subsection (c), with respect to any determination of a lump sum
amount pursuant to Section 8.3 (Small Benefits) for the Plan Year ending
December 31, 2003 for a Participant, Spouse or Beneficiary who would have had a
lump sum amount pursuant to Section 8.3 (Small Benefits) with an Annuity
Starting Date after December 31, 2002 and before January 1, 2004 in an amount
not in excess of $5,000 using the “applicable interest rate” as specified by the
Commissioner of Internal Revenue in revenue rulings, notices or other guidance
published in the Internal Revenue Bulletin (currently based on the annual rate
of interest on 30-year Treasury securities) for the second full calendar month
preceding the first day of the Plan Year, the amount of the lump sum for
determining whether a lump sum is payable under Section 8.3 (Small Benefits) and
if applicable the amount of the lump sum payment shall be determined, and shall
not be less than the amount determined, using the “applicable interest rate” as
specified by the Commissioner of Internal Revenue in revenue rulings, notices or
other guidance published in the Internal Revenue Bulletin (currently based on
the annual rate of interest on 30-year Treasury securities) for the second full
calendar month preceding the first day of the Plan Year in which the Annuity
Starting Date occurs or the fifth full calendar month preceding the first day of
the Plan Year in which the Annuity Starting Date occurs, whichever produces a
larger lump sum payment.

 

(e)                                  Conversion of Cash Balance Account to
Annuity and Related Calculations

 

With respect to any conversion of a Cash Balance Account (or “Projected Cash
Balance Account” as defined in Subsection 4.4A(a) (General Rule)) to an Annual
Pension under Subsection 4.4A(a) (General Rule), the calculations under Section
6.3 (Preretirement Death Benefit for Cash Balance Participant), the calculations
under Paragraph 7.1(a)(2) (Cash Balance Participant Without Prior Conversion
Pension) and the calculations under Paragraph 7.1(a)(3) (Cash Balance
Participant With Prior Conversion Pension), except as otherwise provided
therein, the Actuarial Equivalent will be calculated using the applicable
mortality table under Code subsection 417(e) as prescribed from time to time by
the Secretary of the Treasury (currently the mortality table prescribed in
Revenue Ruling 2001-62) and an interest rate equal to the “applicable interest
rate” under Code subsection 417(e) as specified by the Commissioner of Internal
Revenue in revenue rulings, notices or other

 

3

--------------------------------------------------------------------------------


 

guidance published in the Internal Revenue Bulletin (currently based on the
annual rate of interest on 30-year Treasury securities) for the fifth full
calendar month preceding the first day of the Plan Year in which the Annuity
Starting Date occurs.

 

(f)                                    MRP/RIP/PSI Minimum.

 

In the case of a Participant who had an accrued benefit under the MRP, RIP, or
the PSI Plan as of December 31, 1997, and who has a Severance from Service Date
after December 31, 1997, no benefit determination other than lump sum payments
under Subsections (c) and (d) (which shall be determined under Subsections (c)
and (d), if and as applicable) will produce an amount that is less than that
which would have been produced utilizing both the actuarial assumptions
specified in the MRP, RIP, or the PSI Plan, whichever is applicable, as in
effect on December 31, 1997, and the annual pension accrued as of December 31,
1997, determined under the provisions of the MRP, the RIP, or the PSI Plan,
whichever is applicable, as then in effect.

 

1.6                                 “Additional Separation Date” means, with
respect to a Participant who has an Initial Separation Date and who is later
reemployed by an Employer, the first day of the calendar month coincident with
or following the Participant’s next Severance from Service Date.  However, if
the Participant has multiple Severance from Service Dates after his Initial
Separation Date, then he will have an Additional Separation Date for each
Severance from Service, which will be the first day of the calendar month
coincident with or following the Participant’s applicable Severance from Service
Date.

 

1.7                                 “Affiliate” means any employer that together
with the Employer is under common control or a member of an affiliated service
group as determined under Code subsections 414(b), (c), (m), and (o).  In
determining whether an employer is a member of a controlled group for purposes
of Section 4.6 (Maximum Pension), the rules osf Code subsections 414(b) and (c)
will be applied as modified by Code subsection 415(h).

 

1.8                                 “Aggregate Account” means, with respect to a
Participant who is also participating in a Qualified Defined Contribution Plan
that is included in an Aggregation Group, the sum of:  (a) the Participant’s
account balance under the plan as of the Valuation Date; (b) an adjustment for
any contributions due under the plan as of the Determination Date (the
adjustment will be the amount of any contributions actually made after the
Valuation Date but before the Determination Date, except for the first Plan Year
when the adjustment will also reflect the amount of any contributions made after
the Determination Date that are allocated as of a date in the first Plan Year);
and (c) any Plan distributions made within the Plan Year that includes the
Determination Date or within the four preceding Plan Years.  However, in the
case of distributions made after the Valuation Date and prior to the
Determination Date, distributions are not included as distributions for

 

4

--------------------------------------------------------------------------------


 

Top-Heavy purposes to the extent that the distributions are already included in
the Participant’s Aggregate Account balance as of the Valuation Date.

 

1.9                                 “Aggregation Group” means either a Required
Aggregation Group or a Permissive Aggregation Group.

 

1.10                           “Annual Addition” means, with respect to a
Participant for a Plan Year, the following amounts credited to a Participant’s
account in any Qualified Defined Contribution Plan maintained by the Employer or
an Affiliate for the Plan Year:  employer contributions, employee contributions
(other than rollover contributions); forfeitures; amounts allocated, after
March 31, 1984, to an individual medical account, as defined in Code
paragraph 415(l)(2), that is part of a pension or annuity plan maintained by the
Employer or an Affiliate; and amounts derived from contributions paid or accrued
after March 31, 1984, that are attributable to post-retirement medical benefits,
allocated to the separate account of a Key Employee, under a welfare benefit
fund, as defined in Code subsection 419(e), maintained by the Employer or an
Affiliate.

 

1.11                           (a)           “Annual Pension” for a Participant
who has not become a Cash Balance Participant means, with respect to the
Participant, the amount of the Participant’s pension, expressed as an annual
benefit for the Participant’s lifetime commencing on his Normal Retirement Date
(or, if the Participant has attained his Normal Retirement Date, the Annuity
Starting Date as of which the Annual Pension is being determined) determined in
accordance with Article 4 (Amount of Life-Only Pension).

 

(b)                                   “Annual Pension” for a Participant who has
become a Cash Balance Participant means, with respect to the Participant, the
amount of the Participant’s pension, expressed as an annual benefit for the
Participant’s lifetime commencing on his Normal Retirement Date (or, if the
Participant has attained his Normal Retirement Date, the Annuity Starting Date
as of which the Annual Pension is being determined) determined in accordance
with Article 4A (Cash Balance Accounts).

 

(c)                                    “Prior Conversion Pension” for (and only
for) a Participant who has become a Cash Balance Participant and has had an
amount credited to his Cash Balance Account in accordance with Section 4.1A
(Opening Account) means the Participant’s accrued benefit amount used to
determine the opening balance credited to his Cash Balance Account under Section
4.1A (Opening Account) expressed as an annual benefit for the Participant’s
lifetime commencing on his Normal Retirement Date (or, if the Participant had
attained his Normal Retirement Date as of the date the amount is credited to his
Cash Balance Account, the date the amount is credited to his Cash Balance
Account).  The Prior Conversion Pension for a Participant who has become a Cash
Balance Participant and has had an amount credited to his Cash Balance Account
in accordance with Section 4.1A (Opening Account) shall be determined as if the
Employee had

 

5

--------------------------------------------------------------------------------


 

terminated employment with the Employer and all Affiliates as of the date
immediately prior to the date the amount is credited to his Cash Balance Account
or, if earlier, for an Employee who becomes a Cash Balance Participant upon
reemployment the date of the Employee’s prior termination of employment.

 

1.12                           “Annual Performance Cash Award” means, with
respect to an Employee, the cash award received by the Employee under the
provisions of an Employer’s annual bonus or incentive pay plan or program,
including, but without limitation because of enumeration, the Cinergy Annual
Incentive Plan, the Cinergy Non-Union Employees’ Incentive Plan, or any
successor Plan.

 

1.13                           “Annuity Starting Date” means, with respect to a
Participant, the first day of the first period for which a Plan benefit is paid
as an annuity or, in the case of a benefit not payable in the form of an
annuity, the first day on which all events have occurred that entitle the
Participant to the benefit.

 

1.14                           “Base Salary” means, with respect to an Exempt
Employee, the monthly base salary received as remuneration for services
performed for the relevant period, exclusive of any allowances, premiums,
bonuses, overtime, or other forms or types of compensation.

 

1.15                           “Base Wage” means, with respect to a Non-Exempt
Employee, the hourly base rate of pay received as remuneration for services
performed for the relevant period, exclusive of any allowances, premiums,
bonuses, overtime, or other forms or types of compensation, multiplied by his
hours worked during the applicable period.

 

1.16                           “Beneficiary” means, with respect to each
Participant, the person or persons who are to receive benefits under the Plan
after the Participant’s death.

 

1.17                           “Board of Directors” means the duly constituted
board of directors of Cinergy on the applicable date.

 

1.18                           “Break in Service” means, with respect to each
Regular Employee, a Period of Severance of at least 12 consecutive months.  With
respect to an Intermittent Employee or a Temporary Employee, a “Break in
Service” means a Plan Year during which he completes 500 or fewer Hours of
Service.

 

1.19                           “Cash Balance Account” means the notional account
established and maintained for a Participant under the Plan pursuant to
Article 4A (Cash Balance Accounts).  A Participant shall cease to have a Cash
Balance Account upon commencement of distribution (subject to reinstatement as
provided in the Plan).

 

1.20                           “Cash Balance Participant” means any Eligible
Employee so designated in accordance with Section 3.2 (Cash Balance
Participation).

 

6

--------------------------------------------------------------------------------


 

1.21                           “CG&E” means The Cincinnati Gas & Electric
Company, and any related company that adopted the MRP or the RIP.

 

1.22                           “Change in Control” means any of the following
events in (a), (b), (c), or (d) below has occurred:

 

(a)                                  Any Person is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of Cinergy (not including in the securities
beneficially owned by such Person any securities acquired directly from Cinergy
or its affiliates) representing more than twenty percent (20%) of the combined
voting power of Cinergy’s then outstanding securities, excluding any Person who
becomes such a beneficial owner in connection with a transaction described in
paragraph (1) of Subsection (b) below; or

 

(b)                                 There is consummated a merger or
consolidation of Cinergy or any direct or indirect subsidiary of Cinergy with
any other corporation, partnership or other entity, other than (1) a merger or
consolidation that would result in the voting securities of Cinergy outstanding
immediately prior to that merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least sixty percent (60%) of the combined
voting power of the securities of Cinergy or the surviving entity or its parent
outstanding immediately after the merger or consolidation, or (2) a merger or
consolidation effected to implement a recapitalization of Cinergy (or similar
transaction) in which no Person is or becomes the beneficial owner, directly or
indirectly, of securities of Cinergy (not including in the securities
beneficially owned by such a Person any securities acquired directly from
Cinergy or its affiliates other than in connection with the acquisition by
Cinergy or its affiliates of a business) representing twenty percent (20%) or
more of the combined voting power of Cinergy’s then outstanding securities; or

 

(c)                                  During any period of two (2) consecutive
years, individuals who at the beginning of that period constitute the Board of
Directors and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of Cinergy) whose appointment or election by Cinergy’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of
that period or whose appointment, election, or nomination for election was
previously so approved or recommended cease for any reason to constitute a
majority of the Board of Directors; or

 

(d)                                 The stockholders of Cinergy approve a plan
of complete liquidation or dissolution of Cinergy or there is consummated a sale
or disposition by

 

7

--------------------------------------------------------------------------------


 

Cinergy of all or substantially all of Cinergy’s assets, other than a sale or
disposition by Cinergy of all or substantially all of Cinergy’s assets to an
entity, at least sixty percent (60%) of the combined voting power of the voting
securities of which are owned by stockholders of Cinergy in substantially the
same proportions as their ownership of Cinergy immediately prior to the sale.

 

(e)                                  For purposes of this Section, “Person” has
the meaning set forth in paragraph 3(a)(9) of the Securities Exchange Act, as
modified and used in subsections 13(d) and 14(d) of the Securities Exchange Act;
however, a Person will not include the following: (1) Cinergy or any of its
subsidiaries or affiliates; (2) a trustee or other fiduciary holding securities
under an employee benefit plan of Cinergy or any of its subsidiaries or
affiliates; (3) an underwriter temporarily holding securities pursuant to an
offering of those securities; or (4) a corporation owned, directly or
indirectly, by the stockholders of Cinergy in substantially the same proportions
as their ownership of stock of Cinergy.

 

1.23                           “Cinergy” means Cinergy Corp., a Delaware
corporation, and any corporation that succeeds to its business and adopts the
Plan.

 

1.24                           “Claimant” means a person submitting a claim for
benefits under the Plan.

 

1.25                           “Code” means the Internal Revenue Code of 1986,
as amended from time to time, and interpretive rulings and regulations.

 

1.26                           “Committee” means the benefits committee
established pursuant to Article 11 (Administration) to serve as Plan
administrator.

 

1.27                           “Contingent Annuitant” means, with respect to any
Participant electing a contingent pension option under Section 7.2 (Optional
Forms of Retirement Income), the person designated by the Participant to receive
a contingent pension after the Participant’s death.

 

1.28                           “Covered Compensation” means, with respect to a
Participant, the average (without indexing) of the annual Social Security
taxable wage bases under the Social Security Act for each year during the
35 calendar years ending with the last day of the calendar year in which the
Participant reaches his Social Security Retirement Age.  In determining a
Participant’s Covered Compensation, the Social Security taxable wage base for
all calendar years beginning after the year of the Participant’s Severance from
Service Date is assumed to be the same as the taxable wage base in effect as of
the beginning of the year in which the Participant’s Severance from Service Date
occurs.  The determination of a Participant’s Covered Compensation shall be made
in accordance with Code subsection 401(l).

 

8

--------------------------------------------------------------------------------


 

1.29                           “Defined Benefit Plan Fraction” means, with
respect to an individual participating in one or more Qualified Defined Benefit
Plans for any calendar year, the fraction, the numerator of which is the
individual’s Projected Annual Benefit under the Qualified Defined Benefit Plans
(determined as of the end of the calendar year), and the denominator of which is
the lesser of:  (a) the product of 1.25 (1.0 if the Plan is a Top-Heavy Plan for
the particular calendar year) multiplied by the dollar limitation in effect
under Code subparagraph 415(b)(1)(A) for that calendar year, or (b) the product
of 1.4 multiplied by the amount that may be taken into account under Code
subparagraph 415(b)(1)(B) with respect to the individual under the Qualified
Defined Benefit Plans for the calendar year.

 

1.30                           “Defined Contribution Plan Fraction” means, with
respect to an individual participating in one or more Qualified Defined
Contribution Plans for any calendar year, the fraction, the numerator of which
is the sum of the Annual Additions with respect to the Participant (determined
as of the close of the calendar year), and the denominator of which is the
lesser of the following amounts (determined for that calendar year and for each
prior calendar year of service with the Employer):  (a) the product of 1.25 (1.0
if the Plan is a Top-Heavy Plan for the particular calendar year) multiplied by
the dollar limitation in effect under Code subparagraph 415(c)(1)(A) for the
calendar year (determined without regard to Code paragraph 415(c)(6)), or
(b) the product of 1.4 multiplied by the amount that may be taken into account
under Code subparagraph 415(c)(1)(B) with respect to that individual under all
Qualified Defined Contribution Plans for the calendar year.

 

1.31                           “Dependent” means any individual who is eligible
for coverage under the Medical/Dental Plan as the “spouse” or “dependent” of an
Eligible Retiree.

 

1.32                           “Determination Date” means, for purposes of
determining whether the Plan is a Top-Heavy Plan for any Plan Year, the last day
of the preceding Plan Year, or, for the first Plan Year, the last day of the
Plan Year.

 

1.33                           “Direct Rollover” means a payment by the Plan to
the Eligible Retirement Plan specified by the Distributee.

 

1.34                           “Disability Date” means, with respect to a
Participant, the date the Participant is first determined to be totally disabled
under Cinergy’s Long Term Disability Plan, as amended from time to time.

 

1.35                           “Distributee” means an Employee or former
Employee.  In addition, the Employee’s or former Employee’s surviving Spouse,
and the Employee’s or former Employee’s Spouse who is the alternate payee under
a Qualified Domestic Relations Order are Distributees with regard to the
interest of the Spouse or former Spouse.

 

1.36                           “Early Retirement Date” means, with respect to
each Participant who has satisfied the Vesting Requirement, and whose Severance
from Service occurs on or after

 

9

--------------------------------------------------------------------------------


 

his 50th birthday but prior to his Normal Retirement Date, the first day of the
calendar month coincident with or following his Severance from Service.  The
Early Retirement Date definition, however, shall not apply to a Participant for
periods on and after the Participant becomes a Cash Balance Participant except
as otherwise provided in Article 4A (Cash Balance Accounts).

 

1.37                           “Earnings” means, with respect to any Employee
for any period of reference, the sum of the Employee’s:  (a) Base Salary or Base
Wage, (b) Overtime Pay, (c) Shift Premiums, (d) Work Schedule Recognition Pay,
(e) Holiday Premiums, (f) Accrued Vacation Pay, (g) Performance Lump Sum Pay,
and (h) Annual Performance Cash Awards.  “Earnings” does not include
(a) reimbursements or other expense allowances, (b) fringe benefits (cash and
noncash) other than those named in the preceding sentence, (c) moving and
relocation expenses, (d) deferred compensation, (e) welfare benefits,
(f) Long-Term Performance Awards, (g) Executive Individual Incentive Awards,
(h) other forms of compensation or remuneration that are not specifically named
in the preceding sentence, or (i) any payments received by an Employee from any
Affiliate that is not an Employer.

 

Notwithstanding the foregoing provisions of this Section, an Employee’s Earnings
taken into account for any Plan Year will not exceed $150,000, as adjusted
pursuant to Code paragraph 401(a)(17).

 

1.38                           “Eligible Employee” means an Employee other than
a Leased Employee or an Employee whose terms and conditions of employment are
governed by a collective bargaining agreement that does not provide for
participation in this Plan.  Notwithstanding the foregoing provisions of this
Section 1.38, Eligible Employee shall not include any Employee of Vestar, Inc.
whose Employment Commencement Date is after December 31, 2002.

 

1.39                           “Eligible Individual” means an Eligible Retiree
or a Dependent.

 

1.40                           “Eligible Retiree” means an individual who:

 

(a)                                  is a Retired Participant who is also
eligible to participate in the Medical/Dental Plan, and

 

(b)                                 is not a Key Employee at any time during the
current Plan Year and has not been a Key Employee at any time during any
previous Plan Year for which contributions were made for that individual’s
benefit to the Medical/Dental Benefits Account.

 

1.41                           “Eligible Retirement Plan” means an individual
retirement account described in Code subsection 408(a), an individual retirement
annuity described in Code subsection 408(b), an annuity plan described in Code
subsection 403(a), or a qualified trust described in Code subsection 401(a),
that accepts the Distributee’s Eligible Rollover Distribution.  However, in the
case of an Eligible Rollover

 

10

--------------------------------------------------------------------------------


 

Distribution to a surviving Spouse, an Eligible Retirement Plan is an individual
retirement account or individual retirement annuity.

 

1.42                           “Eligible Rollover Distribution” means any
distribution of all or a portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: 
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary, or for a specified period
of ten years or more; any distribution to the extent that the distribution is
required under Code paragraph 401(a)(9); and the portion of any distribution
that is not includable in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities).

 

1.43                           “Employee” means any person who is employed by an
Employer, other than as an employee classified by his Employer as a summer
laborer or summer employee, and who receives compensation that the Employer
initially reports on a federal wage and tax statement (Form W–2).  For purposes
of crediting Service or Years of Eligibility Service for purposes of eligibility
to participate and vesting and, except as otherwise provided, for purposes of
the rules set out in Section 4.6 (Maximum Pension) and Article 23 (Provisions
Relating to Top-Heavy Plan), the term “Employee” includes a Leased Employee.

 

1.44                           “Employer” means Cinergy and any Affiliate that,
with the consent of the Board of Directors, elects to participate in the Plan
pursuant to Section 21.1 (Adoption of Plan) and any successor corporation or
other organization or entity that adopts the Plan pursuant to Article 22
(Continuance by a Successor).  If any Affiliate withdraws from participation in
the Plan pursuant to Section 21.2 (Withdrawal from Participation), that
Affiliate will cease to be an Employer.

 

1.45                           “Employment Commencement Date” means, with
respect to each Employee, the date as of which the Employee is first entitled to
be credited with an Hour of Service.

 

1.46                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time, and interpretive rulings and
regulations.

 

1.47                           “Executive Individual Incentive Awards” means,
with respect to an Employee, any cash or stock-based award (other than Annual
Performance Cash Awards) received by a Highly Compensated Participant pursuant
to the terms of any individualized bonus or incentive pay plan or program,
including, but without any limitation because of enumeration, any retention or
signing bonus.

 

1.48                           “Exempt Employee” means an Eligible Employee
whose pay is customarily computed on a salaried basis, and whose employment is
not subject to FLSA overtime and record keeping provisions.

 

11

--------------------------------------------------------------------------------


 

1.49                           “Final Average Earnings” means the average of the
Participant’s Section 415 Compensation over the five consecutive years of
employment with his Employer that provide the highest average, excluding
compensation in years before January 1, 1984, and compensation in years after
the close of the last Plan Year in which the Plan is determined to be a
Top-Heavy Plan.

 

1.50                           “FLSA” means the Fair Labor Standards Act of
1938, as amended from time to time, and interpretive rulings and regulations.

 

1.51                           “Group Annuity Contract” means Group Annuity
Contract No. 9599GAC issued by John Hancock Mutual Life Insurance Company, as
amended or replaced from time to time.

 

1.52                           “Highest Average Earnings” means a Participant’s
highest average annual Earnings for any three consecutive calendar years out of
his last ten years of Participation.  However, if the Participant completes
fewer than three years of Participation, his Highest Average Earnings will mean
his average annual Earnings for his total years of Participation.  If a
Participant is totally disabled and qualifies for benefits under Cinergy’s
Long-Term Disability Plan until his Normal Retirement Date, Early Retirement
Date, or Actual Separation Date, whichever is applicable, his Severance from
Service Date will be deemed for purposes of this section to be his Disability
Date.  For purposes of this Section, if a Participant’s Severance from Service
Date is other than December 31, the following periods will be treated as a
period of three consecutive calendar years:

 

(a)                                  His months of Participation in the calendar
year that includes his Severance from Service Date; plus

 

(b)                                 The two (or fewer) full calendar years of
Participation prior to his Severance from Service Date; plus

 

(c)                                  From the calendar year immediately
preceding the period described in Subsection (b), the lesser of (1) the
Participant’s months of Participation in that year, or (2) the number of months
equal to 12 minus the number of months included pursuant to Subsection (a).  A
Participant’s Earnings will be deemed to have been earned ratably throughout the
period described in this Subsection (c).

 

1.53                           “Highly Compensated Participant” means a highly
compensated active Employee and a highly compensated former Employee.  A highly
compensated active Employee includes any Employee who performs service for the
Employer during the Plan Year and who (a) is a 5% owner for that Plan Year or
was a 5% owner for the prior Plan Year; or (b) for the preceding Plan Year
received compensation from the Employer in excess of $80,000 (as adjusted
pursuant to Code subsection 415(d)).  The Employer does not elect to require
that a highly compensated active Employee must be a member of the Employer’s
top-paid group for the preceding Plan Year.

 

12

--------------------------------------------------------------------------------


 

A highly compensated former Employee includes any Employee who terminated
employment (or was deemed to have terminated employment) prior to the Plan Year,
performs no service for the Employer during the Plan Year, and was a highly
compensated active Employee for either the Plan Year during which he terminated
employment or any Plan Year ending on or after the Employee’s 55th birthday.

 

The determination of who is a Highly Compensated Participant, including the
determination of the compensation that is considered, will be made in accordance
with Code subsection 414(q).

 

1.54                           “Holiday Premiums” means, with respect to a
Non-Exempt Employee, the compensation received as a premium for services
performed for the relevant period for working on a holiday recognized by the
Employer pursuant to its applicable policy.

 

1.55                           “Hour of Service” means, with respect to any
Employee, any of the following:

 

(a)                                  each hour for which he is paid, or entitled
to payment, by an Employer for the performance of duties for that Employer;

 

(b)                                 each other hour for which back pay,
irrespective of mitigation of damages, has been either awarded to him or agreed
to be paid to him by an Employer;

 

(c)                                  each other hour for which he is absent from
his normal period of employment with his Employer due to an approved military
leave, maternity leave, paternity leave, adoption leave, worker’s compensation
leave, personal leave of six consecutive months or less, sick leave of six
consecutive months or less, or total disability qualifying him for benefits
under Cinergy’s Long-Term Disability Plan for a period of no more than twelve
months for all purposes except that a Participant can receive more than twelve
months for purposes of determining his Participation under Section 1.73; and

 

(d)                                 each other hour for which he is paid, or
entitled to payment, by an Employer for a period of time during which he does
not perform any duties for that Employer (irrespective of whether or not his
employment relationship with that Employer has terminated) due to vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, witness
duty, military duty, or leave of absence.

 

In computing an Hour of Service, the Plan may use the equivalencies set forth in
paragraph (e) of 29 C.F.R. §2530.200b–3.  However, if different equivalencies
are used for different classifications of Employees, then those classifications
must be reasonable and consistently applied.  Each Hour of Service will be
credited to the Employee for the appropriate computation period in accordance
with the

 

13

--------------------------------------------------------------------------------


 

provisions of paragraphs (b) and (c) of 29 C.F.R. §2530.200b–2, and each Hour of
Service, when aggregated for a particular computation period, will constitute
the Hours of Service credited to the Employee for that computation period. 
However, no Employee will be credited under Subsection (d) either with more than
501 Hours of Service on account of any single continuous period during which the
Employee performs no duties for an Employer irrespective of whether or not that
period occurs in a single computation period, or with an hour for which the
Employee is paid, or entitled to payment, by an Employer if that payment is made
solely for the purposes of either reimbursing the Employee for medical or
medically related expenses incurred by the Employee or complying with applicable
worker’s compensation, unemployment compensation, or disability insurance laws. 
However, the crediting of Hours of Service for back pay awarded or agreed to
with respect to periods described in Subsection (d) of this Section will be
subject to the same limitations set forth in the immediately preceding sentence
with respect to Subsection (d).

 

1.56                           “Initial Separation Date” means, with respect to
a Participant who is entitled to benefits under the provisions of Section 5.1
(Vesting Requirement), Section 5.2 (Severance from Service Before Vesting), or
Section 5.3 (Severance from Service After Vesting), the first day of the
calendar month coincident with or following the Participant’s initial Severance
from Service Date.

 

1.57                           “Insurance Company” means any insurance company
holding any part of the Pension Fund.

 

1.58                           “Interest Credits” means the credits to the Cash
Balance Account described in Section 4.3A (Interest Credits).

 

1.59                           “Intermittent Employee” means an Eligible
Employee who performs services intermittently from time to time as needed by the
Employer and as mutually agreed by the Employer and the Employee.  An Employee
who is an Intermittent Employee and becomes a Cash Balance Participant shall be
deemed to have become and to be a Regular Employee (and not an Intermittent
Employee) for periods on and after the first day on which he becomes a Cash
Balance Participant.

 

1.60                           “Key Employee” means an Employee or former
Employee of an Employer who, at any time during the determination period, is:

 

(a)                                  an officer of an Employer having annual
Section 415 Compensation from his Employer greater than 50 percent of the amount
in effect under Code subparagraph 415(b)(1)(A) for any Plan Year;

 

(b)                                 one of the ten Employees having annual
Section 415 Compensation from his Employer of more than the limitation in effect
under Code subparagraph 415(c)(1)(A) and owning (or considered as owning within
the meaning of Code section 318) the largest interests in the Employer.

 

14

--------------------------------------------------------------------------------


 

(c)                                  the owner (or considered as the owner
within the meaning of Code section 318) either of more than five percent of the
outstanding stock of Cinergy, or stock possessing more than five percent of the
total combined voting power of all stock of Cinergy; or

 

(d)                                 the recipient of at least $150,000 in annual
Section 415 Compensation from the Employer and who owns (or is considered as
owning within the meaning of Code section 318) either more than one percent of
the outstanding stock of Cinergy or stock possessing more than one percent of
the total combined voting power of all stock of Cinergy.

 

However, no more than 50 Employees of an Employer will be deemed to be officers
for any particular Plan Year.  Also, the term Key Employee includes the
beneficiaries of a Key Employee.  For purposes of Subsection (b) above, if two
Employees have the same interest in the Employer, the Employee having greater
annual Earnings from his Employer will be treated as having a larger interest. 
The determination of who is a Key Employee will be made in accordance with Code
paragraph 416(i)(1).

 

1.61                           “Leased Employee” means any person who performs
services for another person, the “recipient,” but who is not an employee of the
recipient, if (a) the services are provided pursuant to an agreement between the
recipient and any other person, (b) the person has performed the services for
the recipient (or for the recipient and related persons) on a substantially
full-time basis for a period of at least one year, and (c) the services are
performed under the primary direction and control of the recipient.  A Leased
Employee will not be considered an employee of the recipient if:

 

(a)                                  that employee is covered by a money
purchase pension plan providing:

 

(1)                                  a non-integrated employer contribution rate
of at least 10 percent of compensation, as defined in Code paragraph 415(c)(3),
but including amounts contributed pursuant to a salary reduction agreement that
are excludable from the Employee’s gross income under Code section 125, Code
paragraph 402(a)(8), or Code subsections 402(h) or 403(b);

 

(2)                                  immediate participation;

 

(3)                                  full and immediate vesting; and

 

(b)                                 leased employees do not constitute more than
20 percent of the recipient’s non-highly compensated work force.

 

1.62                           “Long-Term Performance Awards” means, with
respect to an Employee, the cash or stock-based award received by the Employee
pursuant to the provisions of an Employer’s long-term bonus or incentive pay
plan or program, including, but

 

15

--------------------------------------------------------------------------------


 

without limitation because of enumeration, the Cinergy Performance Shares Plan
or the Cinergy 1996 Long-Term Incentive Compensation Plan.

 

1.63                           “Medical/Dental Benefits” means the benefits
specified and payable under Section 9.8 (Medical/Dental Benefits) from the
Medical/Dental Benefits Account.

 

1.64                           “Medical/Dental Benefits Account” means the
separate account established pursuant to Article 9 (Retiree Medical/Dental
Benefits) for contributions to fund benefits payable under Article 9 (Retiree
Medical/Dental Benefits).

 

1.65                           “Medical/Dental Plan” means any plan or program
that is established by the Employer to provide medical or dental insurance
coverage or medical or dental expense reimbursements to Eligible Individuals.

 

1.66                           “MRP” means The Cincinnati Gas & Electric Company
Management Retirement Plan, as in effect immediately prior to January 1, 1998.

 

1.67                           “Non-Exempt Employee” means an Eligible Employee
whose pay is customarily computed on an hourly, weekly, or bi-weekly basis, and
whose employment is subject to FLSA overtime and record keeping provisions.

 

1.68                           “Nonforfeitable” means, with respect to a
Participant’s claim for benefits under the Plan, that the claim is
unconditional, legally enforceable, and not subject to divestment except in
accordance with the Plan’s specific provisions, including, but without
limitation because of enumeration, the provisions of Section 15.3 (Sufficiency
of Pension Fund).

 

1.69                           “Normal Retirement Date” means, with respect to
each Participant, the first day of the calendar month coincident with or
following his 65th birthday.

 

1.70                           “Option Effective Date” means a Participant’s
Actual Separation Date, unless further extended with respect to a Participant
making a timely election during the applicable election period, in which case
the Option Effective Date will be the first day of the calendar month coincident
with or following the last day of the applicable election period, provided he
has timely elected the option on or before that date.

 

1.71                           “Overtime Pay” means, with respect to an
Employee, the compensation received as remuneration consistent with the
requirements of the FLSA, or for services performed for the relevant period for
hours worked beyond the Employee’s regularly scheduled work hours pursuant to
the Employer’s applicable policy.

 

1.72                           “Participant” means any Eligible Employee who has
met the eligibility requirements set forth in Article 3 (Eligibility and
Participation) and for whom benefits are to be provided under the Plan.

 

16

--------------------------------------------------------------------------------


 

1.73                           “Participation” means, with respect to an
Eligible Employee, the period of time during which he is treated as a
Participant in the Plan, the length of which will be determined as follows:

 

(a)                                  A Regular Employee will be credited with
Participation for the period of time beginning with the later of (1) January 1,
1998, or (2) his Employment Commencement Date and ending on his Severance from
Service Date.

 

(b)                                 A Regular Employee will be credited with
Participation for any Period of Credited Severance during which he is a
Participant or former Participant.

 

(c)                                  An Intermittent Employee or Temporary
Employee who has become a Participant pursuant to Section 3.2 (Intermittent
Employees and Temporary Employees) will be credited, retroactively if necessary,
with Participation beginning on the later of (1) January 1, 1998, or (2) his
Employment Commencement Date.  An Intermittent Employee or Temporary Employee
will be credited with one year of Participation for each Plan Year in which he
completes at least 1,000 Hours of Service.  An Intermittent Employee or
Temporary Employee will not be credited with any Participation for any Plan Year
in which he completes less than 1,000 Hours of Service.

 

(d)                                 If an Intermittent or Temporary Employee
becomes a Regular Employee on a date other than the first day of a Plan Year,
all of his Hours of Service completed during the Plan Year in which the change
in employment status occurred will be counted.  If the Employee completes at
least 1,000 Hours of Service during that Plan Year, he will be credited with one
year of Participation for the Plan Year in which the change occurred.  If the
Employee does not complete at least 1,000 Hours of Service during the Plan Year
in which the change occurred, he will be credited with one month of
Participation for each calendar month during that Plan Year in which he is
credited with at least one Hour of Service as a Regular Employee.

 

(e)                                  Notwithstanding any other provision of this
Plan to the contrary, an Eligible Employee who accrued “years of accredited
service” (as defined in the MRP and the RIP) under the MRP or the RIP or “years
of participation” (as defined in the PSI Plan) under the PSI Plan will be
credited with years of Participation under this Plan for the years of accredited
service credited to him under the MRP or the RIP and the years of participation
credited to him under the PSI Plan before January 1, 1998.

 

(f)                                    In determining an Eligible Employee’s
total Participation for purposes of the Plan, all periods of service that are
credited to the Employee under Subsections (a) through (e) above will be
aggregated.  In no event will an Employee be credited more than once for the
same period of Participation.

 

17

--------------------------------------------------------------------------------


 

(g)                                 Notwithstanding Subsection (f), if an
Eligible Employee is a Reemployed Retiree or a Reemployed Terminated Vested
Participant, and his “years of participation” (as defined in the PSI Plan) under
the PSI Plan or his “years of accredited service” (as defined in the MRP or RIP)
under the MRP or RIP were subject to a maximum under the pension formula
applicable to the Eligible Employee at the time he incurred a Severance from
Service, that Eligible Employee’s total Participation when he again incurs a
Severance from Service under the Plan will not exceed the sum of his maximum
pre-1998 years and the Eligible Employee’s years of Participation during his
period of reemployment.

 

1.74                           “Pay Credits” means the credits to the Cash
Balance Account described in Section 4.2A (Pay Credits).

 

1.75                           “Pension Fund” or “Fund” means the fund
established in consequence of and for the purposes of the Plan to provide the
benefits under the Plan, including all funds held in all trusts and group
annuity contracts that are being used as funding media for the Plan.

 

1.76                           “Performance Lump Sum Pay” means, with respect to
an Exempt Employee or a Non-Exempt Employee, the compensation received as
remuneration based upon the Employee’s performance when the Employer’s
applicable merit pay policy would otherwise preclude a performance based
increase.

 

1.77                           “Period of Credited Severance” means, with
respect to each Regular Employee who has incurred a Severance from Service, and
who, within 12 Months of his Severance from Service Date, performs an Hour of
Service, the Period of Severance commencing on the Regular Employee’s Severance
from Service Date and ending on the date thereafter upon which he first performs
an Hour of Service.  In the case of a Regular Employee who has incurred a
Severance from Service that occurs during an Absence from Service by reason of a
maternity or paternity absence as defined in Subsection 1.99(b), the period
between the first and second anniversaries of the first day of absence will not
be a Period of Credited Severance.

 

1.78                           “Period of Severance” means, with respect to each
Regular Employee, the period of time commencing on his Severance from Service
Date and ending on the date thereafter upon which he first performs an Hour of
Service.

 

1.79                           “Permissive Aggregation Group” means an
Aggregation Group that may include any other plan not required to be included in
the Required Aggregation Group, provided the resulting group, taken as a whole,
would continue to satisfy the provisions of Code paragraph 401(a)(4) and Code
section 410.

 

1.80                           “Plan” means the pension plan known as the
“Cinergy Corp. Non-Union Employees’ Pension Plan,” as amended, from time to
time.  As effective January 1, 2003, this document sets forth the Plan.

 

18

--------------------------------------------------------------------------------


 

1.81                           “Plan Year” means the calendar year.

 

1.82                           “Present Value of Accrued Benefits” means, with
respect to Top-Heavy Plan status, the sum of:

 

(a)                                  the present value of the Plan’s accrued
benefits using the 1994 Group Annuity Reserving Table with a 50/50 mix of males
and females and 7–1/2% interest, and

 

(b)                                 any Plan distributions made within the Plan
Year that includes the Determination Date or within the four preceding Plan
Years.  However, in the case of distributions made after the Valuation Date and
prior to the Determination Date, the distributions are not included as
distributions for Top-Heavy Plan purposes to the extent that the distributions
are already included in the Participant’s present value of accrued benefits as
of the Valuation Date.

 

1.83                           “Projected Annual Benefit” means, with respect to
any Participant participating in a Qualified Defined Benefit Plan maintained by
an Employer or an Affiliate, the annual straight life annuity benefit to which
the Participant would be entitled under that Qualified Defined Benefit Plan
based upon the following assumptions:

 

(a)                                  the Participant will continue as an
employee of an Employer until reaching the Participant’s normal retirement age
under the plan (or the Participant’s current age if that is later);

 

(b)                                 the Participant’s compensation used to
determine benefits under the plan for the calendar year under consideration will
remain the same until the date the Participant attains the age described in
Paragraph (a); and

 

(c)                                  all other relevant factors used to
determine benefits under the plan for the calendar year under consideration will
remain constant for all future calendar years.

 

1.84                           “PSI Plan” means the PSI Energy, Inc. Pension
Plan, as in effect immediately prior to January 1, 1998.

 

1.85                           “Qualified Defined Benefit Plan” means any
qualified defined benefit plan as defined in Code subsections 414(j) and 415(k).

 

1.86                           “Qualified Defined Contribution Plan” means any
qualified defined contribution plan as defined in Code subsections 414(i) and
415(k).

 

1.87                           “Qualified Domestic Relations Order” means a
qualified domestic relations order as defined in Code subsection 414(p).

 

1.88                           “Reduced Primary Social Security Benefit” means
the reduced amount of primary federal old age insurance benefit estimated by the
Committee that is, or would be,

 

19

--------------------------------------------------------------------------------


 

payable or estimated to become payable to a Participant at his earliest
eligibility date.  The estimate is based on the Social Security Act as in effect
at the Participant’s Option Effective Date.  If a Participant supplies
documentation from the Social Security Administration of his or her actual
Reduced Primary Social Security Benefit at least 60 days before his or her
Option Effective Date, that amount will be used in lieu of the estimate referred
to above.  A Reduced Primary Social Security Benefit calculated using actual
documentation will not be recalculated.

 

1.89                           “Reemployed Retiree” means a Participant, other
than a Terminated Vested Participant, who is reemployed by an Employer after his
Initial Separation Date or an Additional Separation Date.

 

1.90                           “Reemployed Terminated Vested Participant” means
a Terminated Vested Participant who is reemployed by an Employer after his
Initial Separation Date or an Additional Separation Date.

 

1.91                           “Reemployment Commencement Date” means, with
respect to an Eligible Employee who incurs a Severance from Service and is later
reemployed by an Employer, the date upon which the Eligible Employee first
performs an Hour of Service after his reemployment.

 

1.92                           “Regular Employee” means an Eligible Employee who
is not an Intermittent Employee or a Temporary Employee.  An Employee who is an
Intermittent or Temporary Employee and becomes a Cash Balance Participant shall
be deemed to have become and to be a Regular Employee (and not an Intermittent
Employee or Temporary Employee) for periods on and after the first day on which
he becomes a Cash Balance Participant.

 

1.93                           “Required Aggregation Group” means an Aggregation
Group consisting of each plan of an Employer, including any terminated plan, in
which a Key Employee has been a Participant in the Plan Year containing the
Determination Date or any of the four preceding Plan Years, and each other plan
of the Employer that enables any plan in which a Key Employee participates to
meet the requirements of Code subsection 401(a) or Code section 410.

 

1.94                           “Retired Participant” means a former Participant,
other than a Terminated Vested Participant, while alive on and after his Actual
Separation Date.

 

1.95                           “RIP” means The Cincinnati Gas & Electric Company
Retirement Income Plan, as in effect immediately prior to January 1, 1998.

 

1.96                           “Section 415 Compensation” means an Eligible
Employee’s earned income, wages, salaries, and fees for professional services,
and other amounts received for personal services actually rendered in the course
of employment with the Employer (including, but not limited to, commissions paid
salesmen, compensation for services on the basis of a percentage of profits,
commissions on

 

20

--------------------------------------------------------------------------------


 

insurance premiums, tips and bonuses) and, except as provided in the following
sentence, excluding the following:  (a) Employer contributions to a plan of
deferred compensation that are not included in the Employee’s gross income for
the taxable year in which contributed or any distributions from a plan of
deferred compensation; (b) amounts realized from the exercise of a nonqualified
stock option, or when restricted stock (or property) held by the Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; and (c) amounts realized from the sale, exchange, or other
disposition of stock acquired under a qualified stock option.  Notwithstanding
the foregoing, Section 415 Compensation will include any elective deferral as
defined in Code paragraph 402(g)(3) and amounts contributed by an Employer
pursuant to a salary reduction agreement that are excludable from the Employee’s
gross income under Code section 125 or 457.  For limitation years beginning on
and after January 1, 2001, for purposes of applying the limitations described in
Section 4.6 (Maximum Pension) of the Plan, Section 415 Compensation paid or made
available during such limitation year shall include elective amounts that are
not includable in the gross income of the Employee by reason of Code
paragraph 132(f)(4).

 

1.97                           “Securities Exchange Act” means the Securities
Exchange Act of 1934, as amended from time to time, and interpretive rulings and
regulations.

 

1.98                           “Service” means, with respect to an Eligible
Employee, the period of time during which the employment relationship exists
between the Eligible Employee and the Employer, the length of which is
determined as follows:

 

(a)                                  A Regular Employee will be credited with
Service for the period of time beginning with his Employment Commencement Date
and ending on his Severance from Service Date.

 

(b)                                 A Regular Employee will be credited with
Service for each Period of Credited Severance.

 

(c)                                  An Intermittent Employee or Temporary
Employee who has completed one Year of Eligibility Service will be credited,
retroactively if necessary, with Service beginning on his Employment
Commencement Date.  An Intermittent Employee or Temporary Employee will be
credited with one year of Service for each Plan Year in which he completes at
least 1,000 Hours of Service.  An Intermittent Employee or Temporary Employee
will not be credited with any Service for any Plan Year in which he completes
less than 1,000 Hours of Service.

 

(d)                                 If an Intermittent or Temporary Employee
becomes a Regular Employee on a date other than the first day of a Plan Year,
all of his Hours of Service completed during the Plan Year in which the change
in employment status occurred will be counted.  If the Employee completes at
least 1,000 Hours of Service during that Plan Year, he will be credited with one
year of Service for the Plan Year in which the change occurred.  If the Employee

 

21

--------------------------------------------------------------------------------


 

does not complete at least 1,000 Hours of Service during the Plan Year in which
the change occurred, he will be credited with one month of Service for each
calendar month during that Plan Year in which he is credited with at least one
Hour of Service as a Regular Employee.

 

(e)                                  An Eligible Employee will be credited with
Service for any period of Service with an Affiliate (including an Employer)
after he has reached age 18, which for an Affiliate will be determined as if he
had been employed by the Employer during that period.

 

(f)                                    Notwithstanding any other provision of
the Plan to the contrary, any Eligible Employee who accrued “years of service”
(as defined in the PSI Plan) under the PSI Plan or “years of vesting service”
(as defined in the MRP or RIP) under the MRP or the RIP will be credited with
Service for the years of service credited to him under the PSI Plan and the
years of vesting service credited to him under the MRP or RIP before January 1,
1998.

 

(g)                                 In determining an Eligible Employee’s total
Service for purposes of the Plan, all periods of Service that are credited to
the Employee under Subsections (a) through (f) above will be aggregated, subject
to the provisions in Section 14.2 (Reemployment).  In no event will an Employee
receive credit more than once for the same period of Service.

 

1.99         “Severance from Service” means, with respect to an Employee:

 

(a)                                  the date of termination of his employment
relationship with his Employer by reason of a quit, resignation, discharge,
retirement, death, or layoff of the Employee for an indefinite period of time
made without any expectation on the part of the Employer at the time of layoff
to recall the Employee, for employment with the Employer as an Employee within
12 months from the date of the commencement of the layoff; or

 

(b)                                 the first anniversary of the first date of
the Employee’s Absence from Service or, if later, and solely for purposes of
determining a Participant’s Participation under Section 1.73 (Participation),
the expiration of an Absence from Service.  Notwithstanding the preceding
sentence, if an Employee has an Absence from Service of more than one year by
reason of a maternity or paternity absence, the Employee’s Severance from
Service occurs on the second anniversary of that absence; provided that the
period between the first and second anniversaries of the first day of such
Absence from Service is neither a period of service nor a period of severance. 
For purposes of this Subsection, an Absence from Service for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
individual, (2) by reason of the birth of a child of that individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of the child by that individual, or (4) for

 

22

--------------------------------------------------------------------------------


 

purposes of caring for the child for a period beginning immediately following
its birth or placement.

 

For purposes of this Subsection, the term “Employer” includes all Affiliates,
and an Employee or former Employee will not be treated as having incurred a
Severance from Service until the employment relationship between the Employee
and all Employers and Affiliates is terminated.

 

1.100       “Severance from Service Date” means, with respect to each Employee,
the date of his Severance from Service.

 

1.101                     “Shift Premiums” means, with respect to a Non-Exempt
Employee, the compensation received as a premium for services performed for the
relevant period for working a shift other than the Employer’s regular day shift
pursuant to the Employer’s applicable policy.

 

1.102                     “Social Security Act” means the federal Social
Security Act, 42 U.S.C. §301, et seq., as amended from time to time, and
interpretive rulings and regulations.

 

1.103                     “Social Security Retirement Age” means respectively
(a) age 65 for a Participant born before January 1, 1938; (b) age 66 for a
Participant born after December 31, 1937, but before January 1, 1955; and
(c) age 67 for a Participant born after December 31, 1954.

 

1.104                     “Spouse” means, with respect to any Participant, the
Participant’s lawfully married spouse, if any, on the applicable date.  The Plan
will not recognize common law marriages or similar arrangements unless required
to do so by federal law.  A former Spouse will also be considered a Spouse to
the extent provided under a Qualified Domestic Relations Order.

 

1.105                     “Super Top-Heavy Plan” means a Qualified Defined
Benefit Plan or a Qualified Defined Contribution Plan described in Section 23.2
(Top-Heavy Determination).

 

1.106                     “Temporary Employee” means an Eligible Employee who is
regularly scheduled to work less than 20 hours per week or to work on a
non-fixed schedule.  An Employee who is a Temporary Employee and becomes a Cash
Balance Participant shall be deemed to have become and to be a Regular Employee
(and not a Temporary Employee) for periods on and after the first day on which
he becomes a Cash Balance Participant.

 

1.107                     “Terminated Vested Participant” means a Participant
who is entitled to benefits under the provisions of Section 5.3 (Severance from
Service After Vesting).

 

1.108                     “Top-Heavy Group” means an Aggregation Group described
in Section 23.2 (Top-Heavy Determination).

 

1.109                     “Top-Heavy Plan” means a Qualified Defined Benefit
Plan or a Qualified Defined Contribution Plan described in Section 23.2
(Top-Heavy Determination).

 

23

--------------------------------------------------------------------------------


 

1.110                     “Top-Heavy Plan Year” means a particular Plan Year for
which the Plan is a Top-Heavy Plan.

 

1.111                     “Trust Fund” means the trust established by the
Employer to fund the Plan.

 

1.112                     “Trustee” means the person or entity designated by
Cinergy to act as trustee of any trust forming a part of the Pension Fund.

 

1.113                     “Valuation Date” means, in connection with Article 23
(Provisions Relating to Top-Heavy Plans), the most recent valuation date for
minimum funding purposes under the Plan that falls within or ends with the
12 month period ending on the Determination Date.

 

1.114                     “Vesting Requirement” means, with respect to each
Participant, the requirements for the vesting of his accrued benefits under the
Plan.

 

1.115                     “Work Schedule Recognition Pay” means, with respect to
an Exempt Employee, the compensation received as remuneration for services
performed for the relevant period for working a shift other than the Employer’s
regular day shift pursuant to the Employer’s applicable policy.

 

1.116                     “Year of Eligibility Service” means, with respect to
an Intermittent Employee or a Temporary Employee, a measuring year during which
he completes at least 1,000 Hours of Service.  The first measuring year begins
on the Employee’s Employment Commencement Date (or, with respect to any periods
after a Severance from Service, his Reemployment Commencement Date) and
subsequent measuring years will be the Plan Year, beginning with the first Plan
Year that begins after the Employee’s Employment Commencement date (or, if
applicable, Reemployment Commencement Date).  If an Intermittent Employee or a
Temporary Employee has a Severance from Service during a measuring year and has
a subsequent Reemployment Commencement Date during that measuring year, then: 
(a) for purposes of determining whether the Employee accumulated a Year of
Eligibility Service during the measuring year, the total Hours of Service
accumulated by the Employee during that measuring year both before and after the
Severance from Service will be aggregated, and (b) for purposes of determining
whether the Employee accumulated a Year of Eligibility Service during the
measuring year commencing on his Reemployment Commencement Date, the total Hours
of Service accumulated by the Employee during that subsequent measuring year
will be aggregated.

 

The uses of singular and masculine words are for practical purposes only and
will be deemed to include the plural and feminine, respectively, unless the
context plainly indicates a distinction.  Certain other definitions, as
required, appear in the following Articles of the Plan.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 2

 

EFFECTIVE DATE OF PLAN

 

The original effective date of the MRP was January 1, 1990.  The effective date
of this Plan restatement is January 1, 2003 (except where an interim effective
date is otherwise provided), as to Cinergy, and will be effective with respect
to any other Employer as of the date that Employer elects to participate in the
Plan pursuant to Section 21.1 (Adoption of Plan).

 

This Plan restatement applies only to Eligible Employees who are credited with
at least one Hour of Service on or after January 1, 2003.  This Plan restatement
will not affect the rights of former Eligible Employees (and their
Beneficiaries) who retired, died, or otherwise terminated their employment with
an Employer prior to January 1, 2003, except that such persons shall be subject
to (i) the general administrative provisions of the Plan, (ii) any provisions of
the Plan required by the Code, ERISA or other legislative or regulatory
pronouncements to be effective prior to the effective date of this January 1,
2003 restatement (and only to the extent so required) and (iii) any provisions
of the Plan as otherwise provided herein.  The rights, if any, of those former
Eligible Employees (and their Beneficiaries), and the amounts of their benefits,
if any, will be governed by the provisions of the PSI Plan, the RIP or the MRP,
or the provisions of the Plan as in effect prior to January 1, 2003, whichever
is applicable, except that such persons shall be subject to (i) the general
administrative provisions of the Plan, (ii) any provisions of the Plan required
by the Code, ERISA or other legislative or regulatory pronouncements to be
effective prior to the effective date of this January 1, 2003 restatement (and
only to the extent so required) and (iii) any provisions of the Plan as
otherwise provided herein.

 

ARTICLE 3

 

ELIGIBILITY AND PARTICIPATION

 

3.1           Date of Participation

 

Each Employee who is an Eligible Employee on January 1, 2003, and who was
participating in the Plan as of December 31, 2002, will become a Participant as
of January 1, 2003.  Except as provided in Section 3.3 (Intermittent Employees
and Temporary Employees), each other Eligible Employee will automatically become
a Participant on the latest of January 1, 2003, his Employment Commencement
Date, or the date he reaches age 18.  An Eligible Employee who becomes a
Participant, subsequently incurs a Severance from Service, and is later
reemployed by an Employer will again become a Participant on his Reemployment
Commencement Date.

 

3.2           Cash Balance Participation

 

Each Employee who becomes a Cash Balance Participant in accordance with this
Section 3.2 (Cash Balance Participation) shall accrue a benefit while a Cash

 

25

--------------------------------------------------------------------------------


 

Balance Participant only under the terms of the Plan that are applicable to Cash
Balance Participants.  The accrued benefit under the Plan (if any) of the
Employee prior to becoming a Cash Balance Participant shall be determined as if
the Employee had terminated employment with the Employer and all Affiliates as
of the date immediately prior to becoming a Cash Balance Participant or, if
earlier, for an Employee who becomes a Cash Balance Participant upon
reemployment the date of the Employee’s prior termination of employment.

 

(a)                                  Participants Who Choose in 2002 to Become a
Cash Balance Participant.  Each Employee who attains age 18 on or before
December 31, 2002 and who is an Eligible Employee on December 31, 2002 may elect
in the form and manner and during an election period prior to December 31, 2002
as prescribed by the Committee to become a Cash Balance Participant, and if he
has so elected and is an Eligible Employee on December 31, 2002, he shall become
a Cash Balance Participant effective as of January 1, 2003.  An election to
become a Cash Balance Participant shall designate whether the formula described
in Subsection 4.2A(a) (Balanced Formula) or Subsection 4.2A(b) (Investor
Formula) shall cover the Cash Balance Participant.  An Eligible Employee who
elects to become a Cash Balance Participant during the applicable election
period, dies after the applicable election period and prior to December 31,
2002, shall be deemed to be a Cash Balance Participant effective immediately
prior to the Eligible Employee’s death.

 

(b)                                 New Employees Who First Become Eligible to
Participate in the Plan After 2002.  Each Eligible Employee who is not a
participant in another defined benefit plan maintained by the Employer and first
becomes a Participant on or after January 1, 2003 shall become a Cash Balance
Participant as of the date he becomes a Participant, but shall accrue no benefit
under the Plan until the Participant makes or is deemed to have made an election
as provided in the immediately following sentence.  An Eligible Employee who
becomes a Cash Balance Participant in accordance with this Subsection (b) shall
be covered as of the date he becomes a Cash Balance Participant by the formula
described in Subsection 4.2A(a) (Balanced Formula) or Subsection 4.2A(b)
(Investor Formula) as elected by the Eligible Employee in the form and manner
and during the election period prescribed by the Committee and shall be covered
by the formula described in Subsection 4.2(a) (Balanced Formula) if no effective
election is made.

 

(c)                                  Transfer Employees

 

(1)                                  New Participant who Transfers from Choice
Plan.  Each Eligible Employee who first becomes a Participant on or after
January 1, 2003 and who immediately prior to becoming an Eligible Employee is a
participant in one or more defined benefit plans maintained by the Employer that
covered the participant (pursuant

 

26

--------------------------------------------------------------------------------


 

to the participant’s election) under a cash balance formula shall become a Cash
Balance Participant as of the date he becomes a Participant.  An Eligible
Employee who becomes a Cash Balance Participant in accordance with this
Paragraph (1) shall be covered as of the date he becomes a Cash Balance
Participant by the formula described in Subsection 4.2A(a) (Balanced Formula) or
Subsection 4.2A(b) (Investor Formula) that corresponds to his election (of the
balanced formula or investor formula) under the other defined benefit plan(s)
maintained by the Employer.

 

(2)                                  New Participant who Transfers from
Non-Choice Plan.  Each Eligible Employee who first becomes a Participant on or
after January 1, 2003 and who immediately prior to becoming an Eligible Employee
is a participant in one or more other defined benefit plans maintained by the
Employer but was never in a class of employees who were given a choice to
participate in a cash balance formula may elect in the form and manner and
during the election period prescribed by the Committee to become a Cash Balance
Participant, and if he has so elected shall become a Cash Balance Participant as
of the date he becomes a Participant.  Notwithstanding anything to the contrary
in the Plan, an Eligible Employee described in the immediately preceding
sentence shall accrue no benefit under the Plan until the earlier of when the
Participant makes an election or the election period has expired.  An Eligible
Employee who becomes a Cash Balance Participant in accordance with this
Paragraph (2) shall be covered as of the date he becomes a Cash Balance
Participant by the formula described in Subsection 4.2A(a) (Balanced Formula) or
Subsection 4.2A(b) (Investor Formula) as elected by the Eligible Employee in the
form and manner and during the election period prescribed by the Committee (and
shall not be a Cash Balance Participant if no effective election is made).

 

(3)                                  Transferred Cash Balance Participants. 
Each Eligible Employee who becomes a Cash Balance Participant, subsequently
transfers to employment in which he is not an Eligible Employee, and is later
transferred to employment as an Eligible Employee, will again become a Cash
Balance Participant effective as of the first day of the month during which his
change in Employee status becomes effective and will be covered by the formula
described in Subsection 4.2A(a) (Balanced Formula) or Subsection 4.2A(b)
(Investor Formula) under which the Eligible Employee was previously covered.

 

(d)                                 Reemployed Cash Balance Participant.  Each
Eligible Employee who becomes a Cash Balance Participant, subsequently incurs a
Severance

 

27

--------------------------------------------------------------------------------


 

from Service, and is later reemployed by an Employer (as an Eligible Employee)
will again become a Cash Balance Participant effective on his Reemployment
Commencement Date.  An Eligible Employee who again becomes a Cash Balance
Participant in accordance with this Subsection (d) shall be covered by the
formula described in Subsection 4.2A(a) (Balanced Formula) or Subsection 4.2A(b)
(Investor Formula) under which the Eligible Employee was previously covered.

 

(e)                                  Reemployed Employees Who Never Had
Retirement Choice.  Each Eligible Employee who was a Participant, but was never
given the opportunity to elect to become a Cash Balance Participant, and is
later reemployed by an Employer (as an Eligible Employee) will become a Cash
Balance Participant effective on his Reemployment Commencement Date, but shall
accrue no benefit under the Plan based on his becoming a Cash Balance
Participant until the Participant makes or is deemed to have made an election as
provided in the immediately following sentence.  An Eligible Employee who first
becomes a Cash Balance Participant in accordance with this Subsection (e) shall
be covered as of the date he becomes a Cash Balance Participant by the formula
described in Subsection 4.2A(a) (Balanced Formula) or Subsection 4.2A(b)
(Investor Formula) as elected by the Eligible Employee in the form and manner
and during the election period prescribed by the Committee and shall be covered
by the formula described in Subsection 4.2A(a) (Balanced Formula) if no
effective election is made.

 

(f)                                    Employees Who Are Not Cash Balance
Participants.  An Eligible Employee who is not described in one or more of the
foregoing Subsections 3.2(a)-(e), including but not limited to an Eligible
Employee who immediately prior to becoming an Eligible Employee is a participant
under one or more defined benefit plans maintained by an Employer that covered
the participant (pursuant to the participant’s election) under a traditional
formula, shall not become a Cash Balance Participant.  Notwithstanding the
foregoing, no Eligible Employee who is entitled to benefits under Section 4.9
shall become a Cash Balance Participant.

 

3.3           Intermittent Employees and Temporary Employees

 

Notwithstanding the provisions in Section 3.1 (Date of Participation) and
Subsection 3.2(b), an Intermittent Employee or a Temporary Employee who was not
participating in the Plan as of December 31, 2002, who was eligible to make the
election described in Subsection 3.2(a), and who did not elect to become a Cash
Balance Participant in accordance with Subsection 3.2(a), will not become a
Participant until he has completed one Year of Eligibility Service and reached
age 18.  Upon completion of one Year of Eligibility Service and reaching age 18,
an Intermittent or Temporary Employee described in this Section will become a
Participant, but not a Cash Balance Participant, retroactive to the later of

 

28

--------------------------------------------------------------------------------


 

January 1, 2003, his Employment Commencement Date, or the date he reached
age 18.

 

3.4           Leased Employees

 

A Leased Employee will be excluded from participation in the Plan.  However, if
a Leased Employee is subsequently employed by an Employer as an Eligible
Employee, his time as a Leased Employee of an Employer and any period described
in Code subparagraph 414(n)(4)(B) will be considered for purposes of determining
eligibility under this Article and vesting under Article 5 (Severance from
Service -- Vesting).

 

3.5           Transfers of Employment

 

If a Participant is transferred from one Employer to another or from an Employer
to an Affiliate, he will continue to participate in the Plan until an event
occurs that would have terminated his participation had he continued in the
service of an Employer, except that payments received by a Participant from any
Affiliate that is not an Employer will not be treated as Earnings for purposes
of determining the amount of retirement benefits to which the Participant will
be entitled.  Any period of employment with an Affiliate that is not an Employer
will be taken into account for purposes of determining when an Employee is
eligible to participate in the Plan pursuant to Section 3.3 (Intermittent
Employees and Temporary Employees) and for purposes of determining when a
Participant has satisfied the Vesting Requirement.

 

If a Participant is transferred from an Employer to an Affiliate that has not
elected to participate in the Plan pursuant to Section 21.1 (Adoption of Plan),
the Participant’s accrued benefit under the Plan as of the date of the transfer
will be preserved.  The Participant’s service after the transfer will not be
considered in determining the Participant’s years of Participation, but will be
considered in determining the Participant’s years of Service.  For a Participant
who has a Cash Balance Account, the Participant’s Cash Balance Account will be
credited with Pay Credits in accordance with Section 4.2A (Pay Credits) only
with respect to the Participant’s Earnings (with an Employer) for a respective
Plan Year and shall be credited with Interest Credits in accordance with
Section 4.3A (Interest Credits).

 

3.6                                 Transfers of Participants and Plan Assets To
and From the Cinergy Corp. Union Employees’ Retirement Income Plan and Cinergy
Corp. Union Employees’ Pension Plan.

 

(a)                                  If a Participant in the Plan remains an
Employee but becomes ineligible to participate in the Plan, he will become a
participant in the Cinergy Corp. Union Employees’ Retirement Income Plan or the
Cinergy Corp. Union Employees’ Pension Plan, if he is an “eligible employee” as
defined in either of those plans, as of the first day of the month during which
his change in Employee status becomes effective.

 

29

--------------------------------------------------------------------------------


 

(b)                                 If a participant in the Cinergy Corp. Union
Employees’ Retirement Income Plan or the Cinergy Corp. Union Employees’ Pension
Plan remains an Employee but becomes ineligible to participate in his current
plan, he will become a Participant in the Plan, if he is an Eligible Employee,
as of the first day of the month during which his change in Employee status
becomes effective.  The Participant will become a Cash Balance Participant if
provided by (and in accordance with) Section 3.2 (Cash Balance Participation).

 

(c)                                  A transfer of assets between the Plan and
the Cinergy Corp. Union Employees’ Retirement Income Plan or the Cinergy Corp.
Union Employees’ Pension Plan will follow the requirements of Code
subsection 414(1).  The actual transfer of assets will occur as soon as
administratively practicable after the change in the Participant’s Employee
status.  Notwithstanding the foregoing provisions of this Subsection (c), a
transfer of assets (and liabilities) from this Plan to another plan shall not
occur if the Participant has a Cash Balance Account and transfers to a plan
under which the Participant is not eligible to earn benefits under a cash
balance formula.

 

(d)                                 A Participant who has years and/or partial
years of “participation” under the Cinergy Corp. Union Employees’ Retirement
Income Plan or the Cinergy Corp. Union Employees’ Pension Plan, and who then
becomes a Participant, but not a Cash Balance Participant (at the time of
transfer), in this Plan, will be credited under this Plan with his total years
of “participation” under the Cinergy Corp. Union Employees’ Retirement Income
Plan or the Cinergy Corp. Union Employees’ Pension Plan as if the years were
under this Plan.  A Participant will not be credited with more years of
Participation than he would have had if the total of all his years of
Participation under the Plan and all his years of “participation” under the
Cinergy Corp. Union Employees’ Retirement Income Plan and the Cinergy Corp.
Union Employees’ Pension Plan had been solely as a Participant of this Plan. 
The benefit paid to a Participant under this Plan (with respect to whom assets
and liabilities are transferred to this Plan from the Cinergy Corp. Union
Employees’ Retirement Income Plan and/or Cinergy Corp. Union Employees’ Pension
Plan) will never be less than the benefit the Participant accrued in the Cinergy
Corp. Union Employees’ Retirement Income Plan and/or the Cinergy Corp. Union
Employees’ Pension Plan prior to his change in Employee status.

 

3.7           Reclassification

 

In the event that any governmental agency or court requires the Employer or an
Affiliate to reclassify the common law employee or employment status of any
independent contractor or otherwise excluded employee under the Plan, the
reclassified individual nevertheless shall not be considered an Eligible
Employee following such reclassification and, therefore, shall not be entitled
to participate in

 

30

--------------------------------------------------------------------------------


 

the Plan as a result of the reclassification.  Similarly, in the event that any
governmental agency or court otherwise requires the Employer or an Affiliate to
reclassify the employment status of any individual eligible for participation
under the Plan (such as a summer laborer or a summer employee), the reclassified
individual nevertheless shall retain his original status for purposes of the
Plan following such reclassification and, therefore, shall not be entitled to
participate in the Plan in a different manner as a result of the
reclassification.

 

ARTICLE 4

 

AMOUNT OF LIFE-ONLY PENSION

 

4.1           Normal Retirement Pension Formula

 

Except as otherwise expressly provided in this Article, a Participant who
retires on or after his Normal Retirement Date will be entitled to a
Nonforfeitable Annual Pension under this Plan equal to the sum of (a) plus (b),
where (a) is equal to:

 

(1)           1.1 percent of the Participant’s Highest Average Earnings plus

 

(2)                                  0.5 percent of the amount by which his
Highest Average Earnings exceed his applicable Covered Compensation, multiplied
by the number of his years of Participation not in excess of 35;

 

and (b) is equal to 1.4 percent of the Participant’s Highest Average Earnings,
multiplied by the number of his years of Participation in excess of 35.

 

4.2           Normal Retirement Benefits for Participants in the PSI Plan

 

The normal retirement Nonforfeitable Annual Pension of a Participant who was a
participant in the PSI Plan as of December 31, 1997, will be the greater of (a)
or (b), where (a) is the Participant’s Annual Pension calculated under
Section 4.1 (Normal Retirement Pension Formula) and (b) is the Participant’s
annual accrued benefit calculated under the PSI Plan as of December 31, 1997. 
The formulas used to calculate a Participant’s annual accrued benefit under the
PSI Plan as in effect on December 31, 1997, are set forth in Addendum A to this
Plan.

 

4.3           Normal Retirement Benefits for Participants in the MRP or RIP

 

The normal retirement Nonforfeitable Annual Pension of a Participant who was a
participant in the MRP or RIP as of December 31, 1997, will be the greater of
(a) or (b), where (a) is the Participant’s Annual Pension calculated under
Section 4.1 (Normal Retirement Pension Formula) and (b) is the Participant’s
annual accrued benefit calculated under the MRP or RIP as of December 31, 1997. 
The formulas used to calculate a Participant’s annual accrued benefit under the
MRP or RIP as in effect on December 31, 1997, are set forth in Addendum B to
this Plan.

 

31

--------------------------------------------------------------------------------


 

4.4           General Method of Computing Annual Pension for Retirement at Early
Retirement Date

 

(a)                                  Subject to the following provisions of this
Section, a Participant who retires on an Early Retirement Date will be entitled
to a Nonforfeitable Annual Pension computed under Section 4.1 (Normal Retirement
Pension Formula).  The benefits will begin on the Employee’s Normal Retirement
Date, or, if the Employee so elects, at an earlier date on or after his Early
Retirement Date.  If the Employee elects to have the benefit begin before his
62nd birthday, the amount of the Employee’s Nonforfeitable Annual Pension will
be multiplied by the appropriate early payment factor as obtained from the
following table:

 

EARLY
PAYMENT
PERIOD

 

EARLY
PAYMENT
FACTOR

 

EARLY
PAYMENT
PERIOD

 

EARLY
PAYMENT
FACTOR

 

EARLY
PAYMENT
PERIOD

 

EARLY
PAYMENT
FACTOR

 

YR.

 

MO.

 

 

 

YR.

 

MO.

 

 

 

YR.

 

MO.

 

 

 

0

 

0

 

1.0000

 

4

 

0

 

0.7333

 

8

 

0

 

0.5667

 

0

 

1

 

0.9944

 

4

 

1

 

0.7278

 

8

 

1

 

0.5639

 

0

 

2

 

0.9889

 

4

 

2

 

0.7222

 

8

 

2

 

0.5611

 

0

 

3

 

0.9833

 

4

 

3

 

0.7167

 

8

 

3

 

0.5584

 

0

 

4

 

0.9778

 

4

 

4

 

0.7111

 

8

 

4

 

0.5556

 

0

 

5

 

0.9722

 

4

 

5

 

0.7056

 

8

 

5

 

0.5528

 

0

 

6

 

0.9667

 

4

 

6

 

0.7000

 

8

 

6

 

0.5500

 

0

 

7

 

0.9611

 

4

 

7

 

0.6944

 

8

 

7

 

0.5473

 

0

 

8

 

0.9556

 

4

 

8

 

0.6889

 

8

 

8

 

0.5445

 

0

 

9

 

0.9500

 

4

 

9

 

0.6833

 

8

 

9

 

0.5417

 

0

 

10

 

0.9444

 

4

 

10

 

0.6778

 

8

 

10

 

0.5389

 

0

 

11

 

0.9389

 

4

 

11

 

0.6722

 

8

 

11

 

0.5361

 

1

 

0

 

0.9333

 

5

 

0

 

0.6667

 

9

 

0

 

0.5334

 

1

 

1

 

0.9278

 

5

 

1

 

0.6639

 

9

 

1

 

0.5300

 

1

 

2

 

0.9222

 

5

 

2

 

0.6611

 

9

 

2

 

0.5265

 

1

 

3

 

0.9167

 

5

 

3

 

0.6584

 

9

 

3

 

0.5231

 

1

 

4

 

0.9111

 

5

 

4

 

0.6556

 

9

 

4

 

0.5196

 

1

 

5

 

0.9056

 

5

 

5

 

0.6528

 

9

 

5

 

0.5162

 

1

 

6

 

0.9000

 

5

 

6

 

0.6500

 

9

 

6

 

0.5127

 

1

 

7

 

0.8944

 

5

 

7

 

0.6473

 

9

 

7

 

0.5093

 

1

 

8

 

0.8889

 

5

 

8

 

0.6445

 

9

 

8

 

0.5059

 

1

 

9

 

0.8833

 

5

 

9

 

0.6417

 

9

 

9

 

0.5024

 

1

 

10

 

0.8778

 

5

 

10

 

0.6389

 

9

 

10

 

0.4990

 

1

 

11

 

0.8722

 

5

 

11

 

0.6361

 

9

 

11

 

0.4955

 

2

 

0

 

0.8667

 

6

 

0

 

0.6334

 

10

 

0

 

0.4921

 

2

 

1

 

0.8611

 

6

 

1

 

0.6306

 

10

 

1

 

0.4889

 

2

 

2

 

0.8556

 

6

 

2

 

0.6278

 

10

 

2

 

0.4858

 

2

 

3

 

0.8500

 

6

 

3

 

0.6250

 

10

 

3

 

0.4826

 

2

 

4

 

0.8444

 

6

 

4

 

0.6223

 

10

 

4

 

0.4795

 

2

 

5

 

0.8389

 

6

 

5

 

0.6195

 

10

 

5

 

0.4763

 

2

 

6

 

0.8333

 

6

 

6

 

0.6167

 

10

 

6

 

0.4732

 

2

 

7

 

0.8278

 

6

 

7

 

0.6139

 

10

 

7

 

0.4700

 

2

 

8

 

0.8222

 

6

 

8

 

0.6111

 

10

 

8

 

0.4668

 

2

 

9

 

0.8167

 

6

 

9

 

0.6084

 

10

 

9

 

0.4637

 

2

 

10

 

0.8111

 

6

 

10

 

0.6056

 

10

 

10

 

0.4605

 

2

 

11

 

0.8056

 

6

 

11

 

0.6028

 

10

 

11

 

0.4574

 

3

 

0

 

0.8000

 

7

 

0

 

0.6000

 

11

 

0

 

0.4542

 

3

 

1

 

0.7944

 

7

 

1

 

0.5973

 

11

 

1

 

0.4513

 

3

 

2

 

0.7889

 

7

 

2

 

0.5945

 

11

 

2

 

0.4485

 

3

 

3

 

0.7833

 

7

 

3

 

0.5917

 

11

 

3

 

0.4456

 

3

 

4

 

0.7778

 

7

 

4

 

0.5889

 

11

 

4

 

0.4427

 

3

 

5

 

0.7722

 

7

 

5

 

0.5861

 

11

 

5

 

0.4398

 

3

 

6

 

0.7667

 

7

 

6

 

0.5834

 

11

 

6

 

0.4370

 

3

 

7

 

0.7611

 

7

 

7

 

0.5806

 

11

 

7

 

0.4341

 

3

 

8

 

0.7556

 

7

 

8

 

0.5778

 

11

 

8

 

0.4312

 

3

 

9

 

0.7500

 

7

 

9

 

0.5750

 

11

 

9

 

0.4283

 

3

 

10

 

0.7444

 

7

 

10

 

0.5723

 

11

 

10

 

0.4255

 

3

 

11

 

0.7389

 

7

 

11

 

0.5695

 

11

 

11

 

0.4226

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

0

 

0.4197

 

 

32

--------------------------------------------------------------------------------


 

In using the above table, the order of required steps is as follows:

 

(1)                                  determine the Participant’s “early payment
period,” which is the number of whole calendar months by which the actual
commencement of his pension payments precedes the first day of the calendar
month coincident with or following his 62nd birthday;

 

(2)                                  use the early payment period as determined
in Step (1) to identify the applicable early payment factor; and

 

(3)                                  multiply the applicable early payment
factor times the amount of the Participant’s Annual Pension determined under
Section 4.1 (Normal Retirement Pension Formula).

 

(b)                                 Notwithstanding any other provision of this
Section except Subsection (e) or (f), the early retirement Nonforfeitable Annual
Pension payable to a Participant who (1) was a participant in the PSI Plan as of
December 31, 1997, and (2) became a participant in the PSI Plan prior to May 1,
1970, will be computed under Section 4.2 (Normal Retirement Benefits for
Participants in the PSI Plan) and will be reduced by multiplying the amount of
the Participant’s Nonforfeitable Annual Pension by the early payment factor
described in Subsection (a); provided, however, that his early retirement
Nonforfeitable Annual Pension will not be less than the product of:

 

(A)                              the amount computed under PSI Pension Formula 3
(as described in Addendum A) as of the following date:

 

(i)                                     December 31, 1989, with respect to an
Employee who is not a Highly Compensated Participant; or

 

33

--------------------------------------------------------------------------------


 

(ii)                                  December 31, 1988, with respect to a
Highly Compensated Participant; and

 

(B)                                the early payment factor determined as
described in Subsection (a), except that the early payment period will be the
number of whole calendar months by which the commencement of the Participant’s
pension payments precedes the first day of the calendar month coincident with or
following his 60th birthday.

 

(c)                                  Notwithstanding any other provision of this
Section except Subsection (e) or (f), the early retirement Nonforfeitable Annual
Pension payable to a Participant who (1) was a participant in the PSI Plan as of
December 31, 1997, and (2) became a participant in the PSI Plan on or after
May 1, 1970, will be computed under Section 4.2 (Normal Retirement Benefits for
Participants in the PSI Plan) and will be reduced by multiplying the amount of
the Participant’s Nonforfeitable Annual Pension by the early payment factor
described in Subsection (a); provided, however, that his early retirement
Nonforfeitable Annual Pension will not be less than the product of:

 

(A)                              the amount computed under PSI Pension Formula 2
(as described in Addendum A) as of the following date:

 

(i)                                     December 31, 1989, with respect to an
Employee who is not a Highly Compensated Participant; or

 

(ii)                                  December 31, 1988, with respect to a
Highly Compensated Participant; and

 

(B)                                the early payment factor determined as
described in Subsection (a).

 

(d)                                 Notwithstanding any other provision of this
Section except Subsection (e) or (f), the early retirement Nonforfeitable Annual
Pension payable to a Participant who was a participant in the MRP or the RIP as
of December 31, 1997, will be the greater of the amounts calculated under (a)
and (b) of Section 4.3 (Normal Retirement Benefits for Participants in the MRP
or RIP), after those amounts are reduced as follows:

 

(1)                                  The Participant’s Nonforfeitable Annual
Pension calculated under Section 4.1(Normal Retirement Pension Formula) will be
reduced by multiplying the amount of the Participant’s Annual Pension by the
early payment factor described in Subsection (a).

 

(2)                                  The Participant’s annual accrued benefit
calculated under the MRP or the RIP as of December 31, 1997, will be reduced by
multiplying the Participant’s annual accrued benefit as of December 31, 1997, by
the product of (A) 5/12 of one percent and

 

34

--------------------------------------------------------------------------------


 

(B) the number of whole calendar months by which the actual commencement of the
Participant’s pension payments precedes the first day of the calendar month
coincident with or following the Participant’s 60th birthday.

 

(e)                                  If, as of his applicable Severance from
Service Date, a Participant has reached age 55, and the sum of his age (in whole
years) attained as of that date and the number of his years of Service (in whole
years) accumulated as of that date equals or exceeds 85, he will receive a
Nonforfeitable Annual Pension computed under the appropriate early retirement
Annual Pension formula described in this Section, but the amount of the
Participant’s pension will not be multiplied by the early payment factor that
otherwise would be applicable.

 

(f)                                    A Participant who is eligible to
terminate employment voluntarily under the Redeployment Status Opportunity
provisions of the Severance Opportunity Plan for Non-Union Employees of Cinergy
Corp., as amended from time to time, is eligible to receive a Nonforfeitable
Annual Pension computed under the appropriate early retirement Annual Pension
formula described in this Section, but the amount of the Participant’s pension
will not be multiplied by the early payment factor that otherwise would be
applicable, provided that:  (1) as of his applicable Severance from Service
Date, the Participant has reached age 50, (2) he elects under Article 8 (Payment
of Pension) to defer receipt of his pension to at least age 55, and (3) the sum
of his age (in whole years) attained as of the date that the receipt of the
pension under the Plan begins pursuant to Paragraph (2) and his years of Service
(in whole years) accumulated as of his Severance from Service Date equals or
exceeds 85.

 

4.5           General Method of Computing Annual Pension for a Terminated Vested
Participant

 

(a)                                  Subject to the following provisions of this
Section, the amount of Nonforfeitable Annual Pension payable to a former
Participant who is described in Section 5.3 (Severance from Service After
Vesting), and whose Actual Separation Date occurred on or before his Normal
Retirement Date, will be computed under Section 4.1 (Normal Retirement Pension
Formula).  The benefits will begin on the Employee’s Normal Retirement Date or,
if the Employee so elects, at an earlier date on or after his Early Retirement
Date.  If the Employee elects to have the benefits begin before his Normal
Retirement Date, the amount of the Employee’s Nonforfeitable Annual Pension will
be reduced by five percent for each calendar year (or .4166 percent for each
calendar month) by which the commencement of his pension payments precedes his
Normal Retirement Date.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision of this
Section, the terminated vested Nonforfeitable Annual Pension payable to a
Participant who was a participant in the PSI Plan as of December 31, 1997, will
be the greater of the amounts calculated under (a) and (b) of Section 4.2
(Normal Retirement Benefits for Participants in the PSI Plan), after those
amounts are reduced for early payment as follows:

 

(1)                                  The Participant’s Annual Pension calculated
under Section 4.1 (Normal Retirement Pension Formula) is reduced as described in
Subsection (a).

 

(2)                                  If  the Participant elects to have his
benefit begin before his Normal Retirement Date, the Participant’s annual
accrued benefit under the PSI Plan as of December 31, 1997, is reduced by
multiplying that annual accrued benefit by the appropriate early payment factor
as obtained from the table in Subsection 4.4(a) (General Method of Computing
Annual Pension for Retirement at Early Retirement Date).

 

(c)                                  Notwithstanding any other provisions of
this Section, the terminated vested Nonforfeitable Annual Pension payable to a
Participant who (1) was a participant in the PSI Plan as of December 31, 1997,
and (2) became a participant in the PSI Plan prior to May 1, 1970, will not be
less than the product of:

 

(A)                              The amount computed under PSI Pension Formula 5
(as set forth in Addendum A) as of the following date:

 

(i)                                     December 31, 1989, with respect to an
Employee who is not a Highly Compensated Participant; or

 

(ii)                                  December 31, 1988, with respect to a
Highly Compensated Participant; and

 

(B)                                If the Participant elects to have his benefit
begin before his Normal Retirement Date, the early payment factor as obtained
from the table in Subsection 4.4(a) (General Method of Computing Annual Pension
for Retirement at Early Retirement Date), except that the early payment period
will be the number of whole calendar months by which the commencement of the
Participant’s pension payments precedes the first day of the calendar month
coincident or following his 60th birthday.

 

(d)                                 Notwithstanding any other provisions of this
Section, the terminated vested Nonforfeitable Annual Pension payable to a
Participant who (1) was a participant in the PSI Plan as of December 31, 1997,
and

 

36

--------------------------------------------------------------------------------


 

(2) became a participant in the PSI Plan on or after May 1, 1970, will not be
less than the product of:

 

(A)                              The amount computed under PSI Pension Formula 6
(as set forth in Addendum A) as of the following date:

 

(i)                                     December 31, 1989, with respect to an
Employee who is not a Highly Compensated Participant; or

 

(ii)                                  December 31, 1988, with respect to a
Highly Compensated Participant; and

 

(B)                                If the Participant elects to have his benefit
begin before his Normal Retirement Date, the early payment factor determined as
obtained from the table in Subsection 4.4(a) (General Method of Computing Annual
Pension for Retirement at Early Retirement Date).

 

(e)                                  Notwithstanding any other provision of this
Section, the terminated vested Nonforfeitable Annual Pension payable to a
Participant who was a participant in the MRP or the RIP as of December 31, 1997,
will be the greater of the amounts calculated under (a) or (b) of Section 4.3
(Normal Retirement Benefits for Participants in the MRP or RIP), after each of
those amounts is reduced by five percent for each calendar year (or
.4166 percent for each calendar month) by which the commencement of the
Participant’s pension payments precedes his Normal Retirement Date.

 

4.6           Maximum Pension

 

(a)                                  Each Participant whose Annual Pension as
otherwise determined pursuant to the provisions of this Article and as modified
by the applicable provisions of Section 7.1 (Normal Forms of Pension) exceeds
$1,000 multiplied by the Employee’s years of Service with the Employer (not
exceeding ten), or who has ever participated in a Qualified Defined Contribution
Plan, will in no event be entitled to an Annual Pension that exceeds the lesser
of:

 

(1)                                  $90,000 (as adjusted for increases in the
limitation pursuant to Code subsection 415(d)); or

 

(2)                                  100 percent of his highest average annual
Section 415 Compensation from his Employer for any three consecutive years of
Service; provided, that if he has fewer than three years of Service, then
100 percent of his highest average annual Section 415 Compensation from his
Employer for his total years of Service will be construed as the limiting
amount.

 

37

--------------------------------------------------------------------------------


 

 

However, if a Participant has fewer than ten years of Participation at his
Normal Retirement Date or Early Retirement Date, whichever is applicable, then
the dollar limitation of Paragraph (1) will be multiplied by a fraction, the
numerator of which is the number of the Participant’s years of Participation
(including fractional years of Participation) and the denominator of which is
ten.  However, the maximum benefit will never be reduced to less than 1/10th of
the applicable limitation.

 

(b)                                 If any benefit under the Plan begins before
the Participant’s Social Security Retirement Age, but on or after the
Participant reaches age 62, the determination as to whether the $90,000 limit
set forth in Subsection (a) has been satisfied will be made, in accordance with
regulations prescribed by the Secretary, by reducing the limitation of
Subsection (a).  The reduction under the preceding sentence will be made in the
manner as the Secretary may prescribe that is consistent with the reduction for
old-age insurance benefits commencing before the Social Security Retirement Age
under the Social Security Act.  If any benefit under the Plan begins before the
Participant reaches age 62, the determination as to whether the $90,000 limit
set forth in Subsection (a) has been satisfied will be made, in accordance with
regulations prescribed by the Secretary, by reducing the limitation of
Subsection (a) so that the limitation (as reduced) equals an Annual Pension
(beginning when the retirement income benefit begins) that is actuarially
equivalent to the reduced $90,000 Annual Pension beginning at age 62 as
determined under this Subsection.  If a Participant’s benefit commences prior to
his Social Security Retirement Age, but on or after age 62, the dollar
limitation in Paragraph 4.6(a)(1) shall be reduced to the date of commencement
in accordance with Code subparagraph 415(b)(2)(C) as follows:

 

(1)                                  If the Participant’s Social Security
Retirement Age is age 65, the dollar limitation in Paragraph 4.6(a)(1) shall be
reduced by 5/9 of one percent for each month by which the Participant’s benefit
commences before the month in which the Participant attains age 65; or

 

(2)                                  If the Participant’s Social Security
Retirement Age is greater than age 65, the dollar limitation in Paragraph
4.6(a)(1) shall be reduced by 5/9 of one percent for each of the first 36 months
and 5/12 of one percent for each of the additional months (up to 24 months) by
which the Participant’s benefit commences before the month of the Participant’s
Social Security Retirement Age.

 

(c)                                  If any benefit under the Plan begins after
the Participant’s Social Security Retirement Age, the determination as to
whether the $90,000 limitation set forth in Subsection (a) has been satisfied
will be made, in accordance with regulations prescribed by the Secretary, by
increasing, if necessary, the limitation of Subsection (a) so that the
limitation (as increased) equals an

 

38

--------------------------------------------------------------------------------


 

Annual Pension (beginning when the retirement income benefit begins) that is
actuarially equivalent to a $90,000 Annual Pension beginning at the Social
Security Retirement Age.

 

(d)                                 In general, the maximum annual benefit means
a benefit payable annually in the form of a single life annuity (without
ancillary benefits).  If a Participant’s pension under the Plan is payable in
any form other than a single life annuity, the determination as to whether the
limitations of this Section have been satisfied will be made by adjusting the
benefit so that it is the actuarial equivalent of a single life annuity.  For
purposes of this Section, any ancillary benefit not directly related to
retirement income benefits, and that portion of any joint and survivor annuity
that constitutes a Qualified Joint and Survivor Annuity under Subsection 7.1(b)
(Normal Forms of Pension), will not be taken into account.

 

(e)                                  For benefits commencing in Plan Years
beginning on or after January 1, 1995, and except as provided in this Plan, the
adjustments to the limitations under Subsections (b), (c), and (d) will be
calculated as described in this Subsection.  For purposes of adjusting the limit
for an Annual Pension commencing prior to age 62 under Subsection (b), the
$90,000 limitation will be equal to the lesser of the equivalent $90,000
limitation that is computed using the interest rate and mortality table (or
other tabular factor) specified in the Plan for equivalence for early retirement
benefits, and the equivalent $90,000 limitation that is computed using a
5 percent interest rate assumption and the mortality table prescribed from time
to time by the Secretary for this purpose.  For purposes of adjusting any form
of optional benefit to a straight life annuity under Subsection (d), the
actuarially equivalent life annuity will be equal to the greater of the annuity
benefit that is computed using the interest rate and mortality table (or other
tabular factor) specified in the Plan for adjusting benefits in the same form,
and the annuity benefit that is computed using a 5 percent interest rate
assumption and the mortality table prescribed from time to time by the Secretary
for this purpose.  For purposes of adjusting for any form of benefit subject to
Code paragraph 417(e)(3), an interest rate assumption equal to the applicable
interest rate as defined in Section 1.5 (Actuarial Equivalent) will be
substituted for the 5 percent interest rate assumption set forth in the
preceding sentences.  For purposes of adjusting the limit under Subsection (c),
the $90,000 limitation for an Annual Pension beginning after Social Security
Retirement Age will be the lesser of the equivalent $90,000 limitation that is
computed using the interest rate and mortality table (or other tabular factor)
specified in the Plan for equivalence of delayed retirement benefits, and the
equivalent $90,000 limitation that is computed using a 5 percent interest rate
assumption and the mortality table prescribed from time to time by the Secretary
for this purpose.  Notwithstanding the preceding provisions of this Subsection,
this

 

39

--------------------------------------------------------------------------------


 

Subsection will not apply to the accrued benefit of any Participant under the
Plan as of December 31, 1997, after applying Code section 415 as in effect on
December 7, 1994, for each possible Annuity Starting Date and each optional form
of benefit under the Plan.

 

(f)                                    Notwithstanding the foregoing, the
maximum annual benefit payable under this Section will not be less than the
actuarial equivalent of the Participant’s single life annuity, accrued under the
Plan, as of December 31, 1997, determined by using the Plan’s actuarial
assumptions as in effect on December 31, 1997.

 

(g)                                 If for any particular Plan Year, a
Participant is also participating in one or more Qualified Defined Contribution
Plans maintained by his Employer, then the sum of the Participant’s aggregate
Defined Benefit Plan Fraction and the Participant’s aggregate Defined
Contribution Plan Fraction will not exceed 1.0.  If the sum exceeds 1.0, then
the Employer will reduce the Participant’s benefits in this Plan so that the sum
equals 1.0.  The Participant’s maximum Annual Pension will be determined under
the provisions of this Article without regard to the $10,000 minimum amount
referred to in the first paragraph of this Section.  This Subsection will be
repealed, effective January 1, 2000, for any Participant who is credited with at
least one Hour of Service on or after January 1, 2000.

 

4.7                                 Benefits if Plan Becomes a Top-Heavy Plan

 

If the Plan becomes a Top-Heavy Plan, the minimum accrued benefit of any
Participant who was at no time a Key Employee will be equal to two percent of
the Participant’s Final Average Earnings multiplied by the number of Top-Heavy
Plan Years in which he completed at least 1,000 Hours of Service, but not more
than ten years.

 

If a non-Key Employee participates in the Plan and a Qualified Defined
Contribution Plan included in a Required Aggregation Group that is Top-Heavy,
the minimum benefits will be provided under this Plan.

 

No increase in addition to the minimum accrued benefit described above will be
made in the event the Plan becomes a Super Top-Heavy Plan.

 

4.8                                 2000 Limited Early Retirement Program

 

(a)                                  Eligibility

 

The provisions of this Section, which govern Cinergy’s 2000 Limited Early
Retirement Program (“2000 LERP”), apply to a Participant who:

 

(1)                                  is an Exempt Employee or a Non-Exempt
Employee;

 

(2)                                  attains age 54 on or before May 31, 2000;

 

40

--------------------------------------------------------------------------------


 

(3)                                  attains at least five years of Service with
an Employer on or before May 31, 2000;

 

(4)                                  elects between March 31, 2000, and May 15,
2000, to incur a Severance from Service on June 1, 2000, and agrees that his
Employer may select the Severance from Service Date;

 

(5)                                  is employed in one of the following
departments or locations as of  January 1, 2000:

 

(i)                                     Any corporate center area, including:

 

Cinergy Executive

 

Human Resources

Cinergy Foundation

 

Information Technology

Corporate Communications

 

Legal

Corporate Services

 

PSI Energy, Inc. and CG&E Executive

Finance

 

Site Services;

 

(ii)                                  Business Units Finance (Accounting and
Capital Projects)
Business Units Information Technology, including the
Customer Management Solutions (CMS) Project Team;

 

(iii)                               Energy Delivery Business Unit (EDBU) Retail
Sales
EDBU Community Affairs/Community Development
EDBU Economic Development
EDBU District and Area Managers in Field Customer Services; or

 

(iv)                              EDBU Labor Relations and Safety; and

 

(6)                                  signs a waiver of claims in the form
specified by his Employer.

 

The following Exempt Employees and Non-Exempt Employees are not eligible to
participate in the 2000 LERP:

 

(1)                                  Officers of Cinergy;

 

(2)                                  Co-op employees, retirees working part-time
(rehired retirees), and intermittent employees;

 

(3)                                  Employees who are disabled from any
occupation and who are receiving long-term disability benefits under Cinergy’s
Long Term Disability Plan, as of March 31, 2000; or

 

41

--------------------------------------------------------------------------------


 

(4)                                  Except as provided in Subsection 4.8 (d),
any Employee who has received retirement benefits or severance pay under any
plan previously or currently offered by an Employer or an Affiliate.

 

(b)                                 2000 LERP Benefits

 

(1)                                  Waiver of Early Payment Factor

 

For each Participant who elects to incur a Severance from Service under the
provisions of this Section and whose Nonforfeitable Annual Pension is otherwise
computed pursuant to the terms of Section 4.4 (General Method of Computing
Annual Pension for Retirement at Early Retirement Date) the Nonforfeitable
Annual Pension will be calculated by waiving the application of the Early
Payment Factor.

 

(2)                                  Special Supplemental Benefit

 

Each eligible Participant who elects to incur a Severance from Service under the
provisions of this Section will receive a special supplemental benefit the form
of which will be elected by the Participant from the following options:

 

(A)                              An amount equal to the product of two times his
weekly Base Salary or weekly Base Wage as of his Severance from Service Date
multiplied by his whole years of Service with his Employer, payable as a life
annuity; or

 

(B)                                An amount equal to the product of one times
his weekly Base Salary or weekly Base Wage as of his Severance from Service Date
multiplied by his whole years of Service payable as a life annuity, plus $600.00
per month as a Social Security Act bridge payment until the Participant attains
age 62.

 

(3)                                  Lump Sum Payment Available in Lieu of
Annuity

 

(A)                              In lieu of the normal form of payment that
would otherwise apply to the special supplemental benefit payable to the
Participant under Article 7 (Forms of Pension), his Spouse or any other
Beneficiary or Contingent Annuitant under the Plan, a lump sum distribution of
the special supplemental benefit is available at the eligible Participant’s
election with spousal consent in accordance with Section 7.2 (Optional Forms of
Retirement Income).  However, the Social Security Act bridge payments described
in

 

42

--------------------------------------------------------------------------------


 

Subparagraph 4.8 (b)(2)(B) will be paid to the Participant or his Beneficiary or
Contingent Annuitant monthly.

 

(B)                                The lump sum distribution of the special
supplemental benefit described in Subparagraph 4.8 (b)(2)(A) will be equal to
the product of 52 times the Participant’s weekly Base Salary or weekly Base Wage
as of his Severance from Service Date multiplied by 3.85% multiplied by his
whole years of Service.

 

The lump sum distribution of the special supplemental benefit described in
Subparagraph 4.8 (b)(2)(B) will be equal to the product of 52 times the
Participant’s weekly Base Salary or weekly Base Wage as of his Severance from
Service Date multiplied by 1.925% multiplied by his whole years of Service.

 

(C)                                Time of Payment

 

The lump sum form of the special supplemental benefit will be payable as of the
Participant’s Annuity Starting Date or as soon as administratively feasible
thereafter.

 

(D)                               Election Period

 

A lump sum distribution of the special supplemental benefit must  be elected
within the 90 day period ending on the Participant’s Annuity Starting Date.  If
the Participant chooses an annuity option and selects a Beneficiary other than a
Spouse for the special supplemental benefit, the Participant must do so in
writing and confirm or withdraw that election within 90 days preceding the
Annuity Starting Date.

 

(E)                                 Beneficiary

 

A Participant’s Beneficiary of the lump sum distribution of the special
supplemental benefit will be his Spouse unless the Participant’s Spouse has
consented to another Beneficiary pursuant to Section 7.2 (Optional Forms of
Retirement Income).

 

A Beneficiary who elects a lump sum distribution of the special supplemental
benefit may designate one Beneficiary for the special supplemental benefit in
the event the Participant dies before the lump sum is distributed.  A married
Participant’s designation of a Beneficiary other than

 

43

--------------------------------------------------------------------------------


 

the Participant’s Spouse will not be effective unless the Participant’s Spouse
consents to the election and designation in accordance with Section 7.2
(Optional Forms of Retirement Income).

 

(F)                                 Death of a Participant

 

In the event of the death of a Participant who elected a lump sum distribution
of the special supplemental benefit prior to the distribution date, the lump sum
will be distributed as soon as administratively feasible following the
Participant’s death.  If the Participant’s Spouse is his Beneficiary, the Spouse
may elect payment in the form of a lump sum or in the form that applies to other
benefits payable to the Spouse under the Plan after the Participant’s death.

 

(c)                                  Construction of the 2000 LERP Provisions

 

The benefits provided under the 2000 LERP will be paid in accordance with and
consistent with Plan provisions that apply to the payment of normal or early
retirement benefits, except where specific exceptions or provisions are included
in this Section.

 

(d)                                 Special Eligibility Rule

 

Any Retired Participant who incurred a Severance from Service between January 1,
2000 and May 1, 2000, is eligible to receive the 2000 LERP benefits described in
Subsection 4.8 (b) if he meets all of the eligibility and participation
requirements described in Subsection 4.8 (a) and he returns to his Employer any
termination related benefits, if any, previously received.

 

(e)                                  Election Information

 

Prior to electing to participate in the 2000 LERP, an eligible Participant will
be provided with a written explanation of the terms and conditions of the
survivor annuity which will be paid to the Participant’s Spouse if the
Participant dies without electing a lump sum distribution of the special
supplemental benefit, the Participant’s right to elect a lump sum distribution
in lieu of a survivor annuity of this benefit and the effect of such an
election, the rights of the Participant’s Spouse described in Section 7.2
(Optional Forms of Retirement Income), and the right of a Participant to revoke
and the effect of revoking such an election.

 

44

--------------------------------------------------------------------------------


 

4.9                                 2002 Voluntary Early Retirement Program

 

(a)                                  Eligibility

 

The provisions of this Section, which govern the 2002 Voluntary Early Retirement
Program (“2002 VERP”), apply to an individual who:

 

(1)                                  is a Participant in the Plan who is
classified by the Employer as a “full-time” employee and who is not an officer
of an Employer;

 

(2)                                  attains age 54 on or before June 1, 2002;

 

(3)                                  attains at least five years of Service with
an Employer on or before June 1, 2002 (or would have attained at least five
years of Service with an Employer on or before June 1, 2002 if he had remained
employed with an Employer until such date);

 

(4)                                  on a form provided by Cinergy, elects
between March 15, 2002 and April 30, 2002 to incur a Severance from Service on
May 31, 2002 (or such other date selected by his Employer), agrees that his
Employer may select the Severance from Service Date and remains employed until
such date;

 

(5)                                  is employed in one or more of the following
departments or locations as of March 15, 2002:

 

(i)                                     The Corporate Center;

 

(ii)                                  The Energy Merchant Business Unit; or

 

(iii)                               The Regulated Business Unit, but only if the
Participant has been selected by his Employer for participation in the 2002 VERP
based upon such Participant’s job classification; and

 

(6)                                  signs and does not revoke a waiver of
claims in the form specified by his Employer.

 

(b)                                 2002 VERP Benefits

 

(1)                                  Waiver of Early Payment Factor

 

For each Participant who elects to incur a Severance from Service under the
provisions of this Section and whose Nonforfeitable Annual Pension is otherwise
computed pursuant to the terms of Section 4.4 (General Method of Computing
Annual Pension for Retirement at Early Retirement Date), the Nonforfeitable
Annual Pension will be calculated without applying an early payment factor.

 

45

--------------------------------------------------------------------------------


 

(2)                                  Special Supplemental Benefit

 

Each Participant who elects to incur a Severance from Service under the
provisions of this Section will receive a special supplemental benefit equal to
the Actuarial Equivalent of the product of two times his weekly Base Salary or
weekly Base Wage as of his Severance from Service Date multiplied by his whole
years of Service as of his Severance from Service Date, payable in accordance
with Section 7.1 (Normal Forms of Pension). The Participant may elect to receive
his special supplemental benefit in any optional form of payment provided in
Section 7.2 (Optional Forms of Retirement Income) other than those described in
Subsections 7.2(d) and (e).

 

(3)                                  Lump Sum Payment Available in Lieu of
Annuity

 

(A)                              In lieu of the normal form of payment that
would otherwise apply to the special supplemental benefit payable to the
Participant under Article 7 (Forms of Pension), his Spouse or any other
Beneficiary or Contingent Annuitant under the Plan, a lump sum distribution of
the special supplemental benefit is available at the eligible Participant’s
election with spousal consent in accordance with Section 7.2 (Optional Forms of
Retirement Income).

 

(B)                                The lump sum distribution of the special
supplemental benefit will be in an amount equal to the Actuarial Equivalent of
the special supplemental benefit.

 

(C)                                Time of Payment

 

The lump sum distribution of the special supplemental benefit will be payable as
of the Participant’s Annuity Starting Date or as soon as administratively
feasible thereafter.

 

(D)                               Election Period

 

A lump sum distribution of the special supplemental benefit must be elected
within the 90 day period ending on the Participant’s Annuity Starting Date.  If
the Participant chooses an annuity option and selects a Beneficiary other than a
Spouse for the special supplemental benefit, the Participant must do so in
writing and confirm or withdraw that election within 90 days preceding the
Annuity Starting Date.

 

46

--------------------------------------------------------------------------------


 

(E)                                 Beneficiary

 

A Participant’s Beneficiary of the lump sum distribution of the special
supplemental benefit will be his Spouse unless the Participant’s Spouse has
consented to another Beneficiary pursuant to Section 7.2 (Optional Forms of
Retirement Income).  A Beneficiary who elects a lump sum distribution of the
special supplemental benefit may designate one Beneficiary for the special
supplemental benefit in the event the Participant dies before the lump sum is
distributed.  A married Participant’s designation of a Beneficiary other than
the Participant’s Spouse will not be effective unless the Participant’s Spouse
consents to the election and designation in accordance with Section 7.2
(Optional Forms of Retirement Income).

 

(F)                                 Death of a Participant

 

In the event of the death of a Participant who elected a lump sum distribution
of the special supplemental benefit prior to the distribution date, the lump sum
will be distributed as soon as administratively feasible following the
Participant’s death.  If the Participant’s Spouse is his Beneficiary, the Spouse
may elect payment in the form of a lump sum or in the form that applies to other
benefits payable to the Spouse under the Plan after the Participant’s death.

 

(4)                                  Actuarial Equivalent.  For purposes of
calculating the Actuarial Equivalent amount of the benefit described in Sections
4.9(b)(2) and (3), “Actuarial Equivalent” means a benefit having the same
actuarially determined value as the benefit that the Actuarial Equivalent
replaces, calculated using the “applicable mortality table” described in Section
417(e)(3)(A)(ii)(I) of the Code and the “applicable interest rate” described in
Section 417(e)(3)(A)(ii)(II) of the Code for the calendar month specified by the
Plan for purposes of calculating the Actuarial Equivalent amount of any lump sum
payment.

 

(c)                                  Construction of the 2002 VERP Provisions

 

The benefits provided under the 2002 VERP will be paid in accordance with and
consistent with Plan provisions that apply to the payment of normal or early
retirement benefits, except where specific exceptions or provisions are included
in this Section.

 

47

--------------------------------------------------------------------------------


 

(d)                                 Special Eligibility Rule

 

Any Retired Participant who incurred a Severance from Service between January 1,
2002 and March 1, 2002, is eligible to receive the 2002 VERP benefits described
in Subsection 4.9(b) if he meets the applicable eligibility and participation
requirements described in Subsection 4.9(a) and he returns to his Employer any
termination related benefits previously received.

 

(e)                                  Election Information

 

Prior to electing to participate in the 2002 VERP, an eligible Participant will
be provided with a written explanation of the terms and conditions of the
survivor annuity which will be paid to the Participant’s Spouse if the
Participant dies without electing a lump sum distribution of the special
supplemental benefit, the Participant’s right to elect a lump sum distribution
in lieu of a survivor annuity of this benefit and the effect of such an
election, the rights of the Participant’s Spouse described in Section 7.2
(Optional Forms of Retirement Income), and the right of a Participant to revoke
and the effect of revoking such an election.”

 

4.10                           Nonapplicability of Article

 

This Article shall not apply to a Participant for periods on and after the
Participant becomes a Cash Balance Participant except as otherwise provided in
Article 4A (Cash Balance Accounts).

 

ARTICLE 4A

 

CASH BALANCE ACCOUNTS

 

4.1A                       Opening Account

 

Each Participant who becomes a Cash Balance Participant shall have a notional
account (the “Cash Balance Account”) established for him on the date he becomes
a Cash Balance Participant.  Each Cash Balance Participant shall have an opening
balance in his Cash Balance Account of zero, except as provided in (a), (b) or
(c) of this Section.

 

(a)                                  Participants Who Choose in 2002 to Become a
Cash Balance Participant.  A Participant who becomes a Cash Balance Participant
in accordance with Subsection 3.2(a) shall have an opening balance in his Cash
Balance Account (as of the date he becomes a Cash Balance Participant) equal to
the “Conversion Present Value” (as defined below in this Subsection (a)) of the
Participant’s Annual Pension under Subsection 1.11(a) payable beginning at the
Participant’s Normal Retirement Date (or, if later, December 31, 2002)
determined as if the Participant had terminated employment with the Employer and
all Affiliates as of December 31, 2002.  “Conversion Present Value” for purposes
of this Subsection (a)

 

48

--------------------------------------------------------------------------------


 

shall be the actuarial present value determined as of December 31, 2002 using
the 1994 Group Annuity Reserving Table with a 50/50 mix of males and females
(i.e., the table prescribed in Rev. Rul. 2001-62) and an interest rate equal to
5.08% (i.e., the “applicable interest rate” under Code subsection 417(e) for
August 2002).

 

(b)                                 Transfer Employees.  A Participant who
(i) first becomes a Cash Balance Participant in accordance with
Subsection 3.2(c) and (ii) with respect to whom assets and liabilities are
transferred to the Plan from the Cinergy Corp. Union Employees’ Retirement
Income Plan or the Cinergy Corp. Union Employees’ Pension Plan in accordance
with Section 3.6 (Transfers of Participants and Plan Assets To and From the
Cinergy Corp. Union Employees’ Retirement Income Plan and Cinergy Corp. Union
Employees’ Pension Plan) shall have an opening balance or an addition to his
opening balance in his Cash Balance Account (as of the date he becomes or again
becomes a Cash Balance Participant, as applicable) equal to the “Conversion
Present Value” (as defined below in this Subsection (b)) of the accrued benefit
(payable in the form of an annuity for the life of the Participant beginning at
the later of the Participant’s normal retirement date under the transferor plan
or the first day immediately prior to the date the Participant becomes or again
becomes a Cash Balance Participant) with respect to which assets (and
liabilities) were transferred from the Cinergy Corp. Union Employees’ Retirement
Income Plan or Cinergy Corp. Union Employees’ Pension Plan).  “Conversion
Present Value” for purposes of this Subsection (b) shall be the actuarial
present value determined as of the first day immediately prior to the date the
Participant becomes or again becomes a Cash Balance Participant, as applicable,
using the 1994 Group Annuity Reserving Table with a 50/50 mix of males and
females and an interest rate equal to the “applicable interest rate” under Code
subsection 417(e) as specified by the Commissioner of Internal Revenue in
revenue rulings, notices or other guidance published in the Internal Revenue
Bulletin (currently based on the annual rate of interest on 30–year Treasury
securities) for the fifth full calendar month preceding the first day of the
Plan Year in which the determination occurs.

 

(c)                                  Reemployed Employees Who Never Had
Retirement Choice.  A Participant who first becomes a Cash Balance Participant
in accordance with Subsection 3.2(e) shall have an opening balance in his Cash
Balance Account (as of the date he becomes a Cash Balance Participant) equal to
the “Conversion Present Value” (as defined below in this Subsection (c)) of the
Participant’s Annual Pension payable beginning at the Participant’s Normal
Retirement Date (or, if later, the first day immediately prior to the date the
Participant becomes a Cash Balance Participant) and based on the benefit accrued
through the Participant’s most recent Severance from Service (prior to
reemployment as described in Section 3.2(e)).  “Conversion Present Value” for
purposes of this Subsection (c) shall be

 

49

--------------------------------------------------------------------------------


 

the actuarial present value determined as of the first day immediately prior to
the date the Participant becomes a Cash Balance Participant using the 1994 Group
Annuity Reserving Table with a 50/50 mix of males and females and an interest
rate equal to the “applicable interest rate” under Code subsection 417(e) as
specified by the Commissioner of Internal Revenue in revenue rulings, notices or
other guidance published in the Internal Revenue Bulletin (currently based on
the annual rate of interest on 30–year Treasury securities) for the fifth full
calendar month preceding the first day of the Plan Year in which the
determination occurs.

 

4.2A                       Pay Credits

 

(a)                                  Balanced Formula

 

As of the last day of each Plan Year, the Cash Balance Account of each
Participant who was a Cash Balance Participant during the Plan Year and was
covered by the formula in this Subsection (a) shall be credited with a Pay
Credit equal to the applicable percentage specified in the table below (based on
the Participant’s years of Service as of December 31 of such Plan Year) of the
Participant’s Earnings for such Plan Year.  Notwithstanding the foregoing
provisions of this Subsection (a), if a Participant who was a Cash Balance
Participant during the Plan Year and was covered by the formula in this
Subsection (a) has an Annuity Starting Date during the Plan Year, the Cash
Balance Account of such Participant shall be credited with a Pay Credit as of
the day before the Participant’s Annuity Starting Date equal to the applicable
percentage specified below (based on the Participant’s years of Service as of
his Severance from Service Date) of the Participant’s Earnings for such Plan
Year through his Severance from Service Date (and if such Participant is
reemployed during such Plan Year after his Severance from Service Date, the Cash
Balance Account of such Participant shall be credited with a Pay Credit for the
Participant’s Earnings for such Plan Year after his Reemployment Commencement
Date in accordance with the immediately preceding sentence).

 

Years of Service

 

Percentage

 

Less than 6 years

 

3

%

 

 

 

 

6 or more years, but less than 11 years

 

4

%

 

 

 

 

11 years or more

 

5

%

 

50

--------------------------------------------------------------------------------


 

(b)                                 Investor Formula

 

As of the last day of each Plan Year, the Cash Balance Account of each
Participant who was a Cash Balance Participant during the Plan Year and was
covered by the formula in this Subsection (b) shall be credited with a Pay
Credit equal to 2% of the Participant’s Earnings for such Plan Year. 
Notwithstanding the foregoing provisions of this Subsection (b), if a
Participant who was a Cash Balance Participant during the Plan Year and was
covered by the formula in this Subsection (b) has an Annuity Starting Date
during the Plan Year, the Cash Balance Account of such Participant shall be
credited with a Pay Credit as of the day before the Participant’s Annuity
Starting Date equal to 2% of the Participant’s Earnings for such Plan Year
through his Severance from Service Date (and if such Participant is reemployed
during such Plan Year after his Severance from Service Date, the Cash Balance
Account of such Participant shall be credited with a Pay Credit for the
Participant’s Earnings for such Plan Year after his Reemployment Commencement
Date in accordance with the immediately preceding sentence).

 

4.3A                       Interest Credits

 

As of the last day of each Plan Year, each Cash Balance Account shall be
credited with an Interest Credit in an amount equal to the Cash Balance Account
as of the first day of the Plan Year multiplied by the “interest credit
percentage” (as defined below) for the Plan Year.  The “interest credit
percentage” for a Plan Year shall be equal to the “applicable interest rate”
under Code subsection 417(e) as specified by the Commissioner of Internal
Revenue in revenue rulings, notices or other guidance published in the Internal
Revenue bulletin (currently based on the annual rate of interest on 30–year
Treasury securities) for the fifth full calendar month preceding the first day
of the Plan Year for which the credit occurs.  Notwithstanding the foregoing
provisions of this Section, if a Participant with a Cash Balance Account has an
Annuity Starting Date during the Plan Year, the Cash Balance Account of such
Participant shall be credited with an Interest Credit on the last day of the
month immediately preceding the month during which the Participant’s Annuity
Starting Date occurs in an amount equal to the Cash Balance Account as of the
first day of the Plan Year multiplied by the “applicable fraction” (as defined
below) of the “interest credit percentage” (as defined in the immediately
preceding sentence) for the Plan Year.  The “applicable fraction” is a fraction,
the numerator of which is the number of months during the Plan Year in which the
Participant’s Annuity Starting Date occurs that precede the month during which
the Participant’s Annuity Starting Date occurs and the denominator of which is
12.  The foregoing provisions of this Section do not and shall not be construed
to credit a Participant (or the Participant’s Cash Balance Account) with
Interest Credits for the period commencing on the Participant’s (or
Beneficiary’s) Annuity Starting Date.

 

51

--------------------------------------------------------------------------------


 

4.4A                       Cash Balance Annual Pension

 

(a)                                  General Rule

 

As of his Annuity Starting Date, the Annual Pension of a Participant with a Cash
Balance Account (other than a Participant described in Subsection 4.4A(b)
(Special Rule for Certain Participants)) shall be equal to the Actuarial
Equivalent of either (i) the Participant’s Cash Balance Account if the
Participant has attained his Normal Retirement Date or (ii) the Participant’s
“Projected Cash Balance Account” (as defined in this Section) if the Participant
has not attained his Normal Retirement Date.  As of his Annuity Starting Date,
the Participant’s “Projected Cash Balance Account” shall be equal to the
Participant’s Cash Balance Account projected to his Normal Retirement Date with
Interest Credits based on the interest credit percentage as defined in
Section 4.3A (Interests Credits) in effect for the Plan Year which includes the
Annuity Starting Date and with Interest Credits being credited at the intervals
and in the manner provided in Section 4.3A (Interest Credits).

 

(b)                                 Special Rule for Certain Participants

 

If a Participant with a Cash Balance Account has had an amount credited to his
Cash Balance Account in accordance with Section 4.1A (Opening Account), the
Annual Pension of the Participant shall be the greater of the Annual Pension
determined under Subsection 4.4(A)(a) (General Rule) or the sum of the
Participant’s Prior Conversion Pension and the Annual Pension that the
Participant would have had under Subsection 4.4A(a)(General Rule) if the
Participant had no accrued benefit other than his Cash Balance Account and had
no amount credited to his Cash Balance Account in accordance with Section 4.1A
(Opening Account).

 

(c)                                  Overriding Provision

 

Notwithstanding the foregoing provisions of this Section 4.4A (Cash Balance
Annual Pension), the Annual Pension shall be subject to and determined in
accordance with Section 4.6 (Maximum Pension), Section 4.7 (Benefits if Plan
Becomes a Top-Heavy Plan) and Section 8.5 (Benefits for Late Retirees,
Reemployed Retirees and Reemployed Terminated Vested Participants).

 

52

--------------------------------------------------------------------------------


 

ARTICLE 5

 

SEVERANCE FROM SERVICE-VESTING

 

5.1                                 Vesting Requirement

 

(a)                                  A Participant will satisfy the Vesting
Requirement under the Plan upon his completion of five years of Service and then
will have a Nonforfeitable right to his accrued benefit under the Plan.  A
Participant who is an Employee on his Normal Retirement Date will be deemed to
satisfy the Vesting Requirement as of that date if he has not already satisfied
the Vesting Requirement under the Plan.  Notwithstanding the preceding
provisions of this Subsection, the Nonforfeitable percentage of each
Participant’s right to his accrued benefit derived from Employer contributions,
because of a change to the vesting schedule, will be not less than the
Participant’s vested percentage, computed under the Plan as of the date
immediately prior to the change, without regard to the change.  Moreover, each
Participant whose Nonforfeitable percentage of his accrued benefit derived from
Employer contributions is determined under an amended vesting schedule, and who
has completed at least three years of Service as of the date of the amendment
may elect, within a reasonable period after the adoption of the amended vesting
schedule, to have the Nonforfeitable percentage of his accrued benefit derived
from Employer contributions determined without regard to the amendment if his
Nonforfeitable percentage under the Plan as amended is, at any time, less than
the percentage determined without regard to the amendment.

 

(b)                                 If the Plan becomes a Top-Heavy Plan, the
above Vesting Requirement will not apply.  Instead, each Participant’s Accrued
Benefit under the Plan will be partially or fully vested in accordance with the
following schedule:

 

Years of Service

 

Percent Vested

 

2

 

20

%

3

 

40

%

4

 

60

%

5 or more

 

100

%

 

In any Plan Year (other than a Top-Heavy Plan Year) that succeeds one or more
Top-Heavy Plan Years the following will apply:

 

(1)                                  a Participant with five or more years of
Service as of the beginning of the Plan Year will become 100 percent vested in
all his accrued benefits;

 

(2)                                  a Participant with at least two but less
than five years of Service as of the beginning of the Plan Year will remain
vested in his accrued

 

53

--------------------------------------------------------------------------------


 

benefit as of that date in accordance with the Top-Heavy Vesting schedule, but
will vest in any forfeitable portion and in any further accruals in accordance
with Subsection (a); and

 

(3)                                  any other Participant will, as of that
date, again be subject to the provisions of Subsection (a) with respect to all
of his accrued benefit.

 

5.2                                 Severance from Service Before Vesting

 

If a Participant incurs a Severance from Service before he has satisfied the
Vesting Requirement and is not reemployed by an Employer, he will have no
further interest in, or right to, any benefits under the Plan, except as
otherwise provided in Section 14.2 (Reemployment).  If upon a Severance from
Service, a Participant is zero percent vested in his benefits under the Plan,
the vested portion of his Plan benefits will be deemed distributed to him as of
his Severance from Service Date.

 

5.3                                 Severance from Service After Vesting

 

If a Participant who had not become a Cash Balance Participant incurs a
Severance from Service before his 50th birthday, but after satisfying the
Vesting Requirement, he will be entitled to receive a pension commencing on his
50th birthday, if he is then living, or the Participant may elect to begin
receiving his benefit at any time on or after his Early Retirement Date (subject
to the provisions of Article 8 (Payment of Pension)).  If a Participant who had
become a Cash Balance Participant incurs a Severance from Service after
satisfying the Vesting Requirement, he will be entitled to receive a pension
commencing after his Severance from Service (subject to the provisions of
Article 8 (Payment of Pension)).  Subject to the provisions of Section 4.6
(Maximum Pension) and Article 7 (Forms of Pension), the amount of Nonforfeitable
Annual Pension payable will be determined pursuant to the provisions of
Section 4.5 (General Method of Computing Annual Pension for a Terminated Vested
Participant) or Section 4.4A (Cash Balance Annual Pension), as applicable.

 

ARTICLE 6

 

DEATH BENEFIT

 

6.1                                 Determination of Spouse’s Benefit for
Participant Who Had Not Become a Cash Balance Participant

 

Notwithstanding anything to the contrary, this Section 6.1 (Determination of
Spouse’s Benefit for Participant Who Had Not Become a Cash Balance Participant)
shall not apply to a Participant for periods on and after the Participant
becomes a Cash Balance Participant.  Upon the death of either (a) an Active

 

54

--------------------------------------------------------------------------------


 

Participant who has satisfied the Vesting Requirement (an “Eligible Active
Participant”), or (b) a former Participant who has satisfied the Vesting
Requirement, whose employment with his Employer terminated before the
Participant reached age 50, and whose pension under the Plan had not yet begun
on the date of his death (an “Eligible Former Participant”), the Participant’s
Spouse on the date of his death, if living on the date of the first installment
payable, as set forth below, will be entitled to receive a pension under the
Plan as a Spouse’s Benefit.  The annual amount of the Spouse’s Benefit will be
determined as follows:

 

(a)                                  If, at the date of his death, the
Participant was either an Eligible Active Participant or an Eligible Former
Participant who had reached age 50, the Spouse’s benefit will equal 100 percent
of the Annual Pension that the Participant would have received, commencing on
the first day of the calendar month coincident with or following the date of his
death, if (1) he had retired as of the first day of the calendar month
coincident with or following his death, thus establishing an Early Retirement
Date, (2) the amount of Annual Pension commencing on the Early Retirement Date
had been determined pursuant to the applicable provisions of Section 4.4
(General Method of Computing Annual Pension for Retirement at Early Retirement
Date), and (3) his pension had been payable under the single-life option
applicable to him pursuant to Subsection 7.1(a) (Normal Forms of Pension). 
However, subject to Subsection (b), if the Participant’s Spouse is more than
eight years younger than the Participant, the Spouse will receive the greater of
(i) the benefit that would have been payable to the Spouse if the Participant
had elected to begin receiving pension payments immediately prior to his death
under the 100 percent option applicable to him pursuant to Subsection 7.1(b)
(Normal Forms of Pension) or (ii) the actuarial equivalent of the benefit
payable to a Spouse exactly eight years younger than the Participant, calculated
by multiplying the Annual Pension that the Participant would have received times
the appropriate early payment factor under Subsection 4.4(a) (General Method of
Computing Annual Pension for Retirement at Early Retirement Date) and then
multiplying the resulting product by the appropriate Spouse’s benefit factor as
obtained from the following table:

 

55

--------------------------------------------------------------------------------


 

Participant’s Age
Less Spouse’s Age (in years)

 

Participant’s Age at Death

 

 

50-59

 

60 or older

 

8

 or less

 

1.00

 

1.00

 

9

 

 

.91

 

.90

 

10

 

 

.82

 

.81

 

11

 

 

.75

 

.72

 

12

 

 

.68

 

.65

 

13

 

 

.62

 

.59

 

14

 

 

.56

 

.54

 

15

 

 

.51

 

.49

 

16

 

 

.47

 

.44

 

17

 

 

.43

 

.40

 

18

 

 

.39

 

.36

 

19

 

 

.36

 

.33

 

20

 

 

.33

 

.30

 

21

 

 

.30

 

.28

 

22

 

 

.28

 

.26

 

23

 

 

.26

 

.24

 

24

 

 

.24

 

.22

 

25

 

 

.22

 

.20

 

 

(b)                                 Notwithstanding Subsection (a), if a
Participant who had reached age 50 at the date of his death was a participant in
the MRP or the RIP as of December 31, 1997, the Spouse’s benefit attributable to
the Participant’s accrued benefit under the MRP or the RIP as of December 31,
1997, will be calculated by multiplying the Participant’s annual accrued benefit
under the MRP or the RIP as of December 31, 1997, by the early payment factor
described under Paragraph 4.4(d)(2) (General Method of Computing Annual Pension
for Retirement at Early Retirement Date), and then multiplying the resulting
product by the MRP/RIP Spousal and Contingent Annuitant benefit factor as
obtained from the table in Addendum C of the Plan.

 

(c)                                  If, at the date of his death, the
Participant was either an Eligible Active Participant or an Eligible Former
Participant who, in either case, had not reached age 50, the Spouse’s benefit
will equal 100 percent of the Annual Pension that the Participant would have
received commencing on the first day of the calendar month coincident with or
following his 50th birthday, if (1) his Severance from Service Date, in the case
of an Eligible Active Participant, had been the date of his death, (2) the
amount of Annual Pension (including the appropriate early payment reduction
factor) had been determined pursuant to the applicable provisions of Section 4.5
(General Method of Computing Annual Pension for Terminated Vested Participant),
(3) he had survived and elected to begin receiving pension payments on the first
day of the calendar month coincident with or following his 50th birthday, and
(4) his pension had been payable under

 

56

--------------------------------------------------------------------------------


 

the 100 percent option applicable to him pursuant to Subsection 7.1(b) (Normal
Forms of Pension).

 

(d)                                 Notwithstanding Subsection (c), if a
Participant who had not attained age 50 at the date of his death was a
participant in the MRP or the RIP as of December 31, 1997, the Spouse’s benefit
attributable to the Participant’s accrued benefit under the MRP or the RIP as of
December 31, 1997, will be calculated by multiplying the Participant’s annual
accrued benefit under the MRP or the RIP as of December 31, 1997, by the early
payment factor described under Subsection 4.5(e) (General Method of Computing
Annual Pension for Terminated Vested Participant) and then multiplying the
resulting product by the MRP/RIP Spousal and Contingent Annuitant benefit factor
as obtained from the table in Addendum C of the Plan.

 

6.2                                 Method of Payment of Spouse’s Benefit for
Participant Who Had Not Become a Cash Balance Participant

 

Notwithstanding anything to the contrary, this Section 6.2 (Method of Payment of
Spouse’s Benefit for Participant Who Had Not Become a Cash Balance Participant)
shall not apply to a Participant for periods on and after the Participant
becomes a Cash Balance Participant.  A Spouse’s benefit will be payable in equal
monthly installments, each equal to 1/12th of the Annual Pension as determined
pursuant to this Article.  If at the date of his death the Eligible Active
Participant or Eligible Former Participant had reached age 50, the first monthly
installment of the Spouse’s benefit will be payable to the Participant’s Spouse
on the first day of the calendar month coincident with or following the date of
the Participant’s death, if his Spouse is then living, unless the Spouse elects
to defer payment until the date the Participant would have reached age 62.  If
at the date of his death the Participant had not reached age 50, the first
monthly installment will be payable to the Participant’s Spouse on the first day
of the calendar month coincident with or following the date the Participant
would have reached age 50, had he survived until that date, if his Spouse is
then living, unless the Spouse elects to defer payment until the date the
Participant would have reached age 65.  In either event, subsequent monthly
installments will be payable on the first day of each month and will cease upon
the payment of the installment due on the first day of the calendar month in
which the Spouse dies.

 

6.3                                 Preretirement Death Benefit for Cash Balance
Participant

 

Upon the death of a Participant with a Cash Balance Account who is either an
Employee or has satisfied the Vesting Requirement, and whose pension under the
Plan had not yet begun on the date of his death, a death benefit shall be
payable as follows:

 

(a)                                  If the Participant’s Beneficiary at the
date of death is his Spouse, such Spouse shall be entitled to receive a single
life annuity payable during the Spouse’s life commencing on the date the
Participant under this Plan

 

57

--------------------------------------------------------------------------------


 

would have attained his Normal Retirement Date or if elected (in the form and
manner prescribed by the Committee) by the Spouse, on the first day of any month
on or after the date the Participant died and before the date the Participant
would have attained his Normal Retirement Date.  The Spouse’s single life
annuity shall be the greater of the Actuarial Equivalent of the Participant’s
Cash Balance Account as of the last day of the month prior to the month of
distribution or the pension payable to the Spouse if the Participant had
terminated employment on the last day of the month prior to the month of
distribution, commenced payment in the form of a Qualified Joint and Survivor
Annuity as provided in Section 7.1 (Normal Forms of Pension) and died on the
next day.  The Spouse may elect (in the form and manner prescribed by the
Committee), in lieu of the foregoing single life annuity, to receive a lump sum
payment equal to the greater of the Actuarial Equivalent of such single life
annuity or 100% of the balance of the Participant’s Cash Balance Account as of
the last day of the month prior to the month of distribution (which distribution
shall be as of or before the first day of the month coincident with or
immediately following the later of the Participant’s death or the Participant’s
Normal Retirement Date).

 

(b)                                 If the Participant’s Beneficiary at the date
of his death is any person other than his Spouse, there shall be paid to the
Participant’s Beneficiary as soon as practicable after the Participant’s death
occurs a lump sum payment equal to 100% of the balance of Participant’s Cash
Balance Account as of the last day of the month prior to the month of
distribution.

 

(c)                                  A Participant’s Beneficiary shall be his
Spouse unless (i) the Participant elects to waive the death benefit payable to
his Spouse in accordance with Subsection (a) and to designate a Beneficiary to
receive the death benefit payable in accordance with Subsection (b), (ii) his
Spouse consents to the election and such consent is in writing, acknowledges the
effect of such election, and is witnessed by a Plan representative or notary
public, and (iii) the election and consent are made in the form and manner
prescribed by the Committee.  A Spouse’s consent shall not be required (for a
Participant’s election of a Beneficiary death benefit) if it is established to
the satisfaction of the Committee that the Participant is not married or that
the consent cannot be obtained because the Spouse cannot be located or because
of such other circumstances as may be prescribed in regulations issued by the
Internal Revenue Service.  Any election made pursuant to this Subsection (c) may
be revoked prior to the Participant’s Annuity Starting Date (and a new election
made as described above in this Subsection (c)) in the form and manner
prescribed by the Committee.  A Spouse’s consent shall not be effective with
respect to any other subsequent spouse.  A Participant’s election prior to the
first day of the Plan Year in which the Participant attains age 35 shall be
invalid upon the first day of the Plan Year in which the Participant attains
age 35 (a

 

58

--------------------------------------------------------------------------------


 

Participant who again desires to elect a Beneficiary death benefit must make a
new election as described above in this Subsection (c)); provided, however, that
an election by a Participant after the Participant has terminated employment
shall not become invalid under the foregoing provisions of this sentence.

 

(d)                                 Within a reasonable period after an Employee
becomes a Cash Balance Participant and either prior to the first day of the Plan
Year in which such Participant attains age 35, or if earlier, within a
reasonable period after a Separation from Service (prior to age 35) by such
Participant, the Committee shall provide the Participant with a written
explanation of (1) the terms and conditions of the death benefit payable to his
Spouse under Subsection (a), (2) the Participant’s right to waive the death
benefit payable to his Spouse under Subsection (a) (and to designate a
Beneficiary for the death benefit payable under Subsection (b)) and the effect
of such waiver, (3) the rights of his Spouse and (4) his right to revoke any
prior waiver and designation and the effect of such revocation.

 

ARTICLE 7

 

FORMS OF PENSION

 

7.1                                 Normal Forms of Pension

 

(a)                                  Unmarried Participants

 

The normal form of pension payable under the Plan to a Participant who is not
married on his Annuity Starting Date and who does not otherwise elect an
optional form of pension under Section 7.2 (Optional Forms of Retirement
Income), will be a single-life income payable in equal monthly installments
throughout the Participant’s lifetime, ceasing with the installment due on the
first day of the calendar month in which his death occurs.

 

(1)                                  Non-Cash Balance Participant.  For a
Participant who had not become a Cash Balance Participant, each monthly
installment will equal 1/12th of the Annual Pension (payable as of his Annuity
Starting Date) as determined pursuant to Article 4 (Amount of Life-Only Pension)
(including application of any early payment factors).

 

(2)                                  Cash Balance Participant Without Prior
Conversion Pension.  For a Participant who had become a Cash Balance Participant
and is not described in Subsection 4.4A(b) (Special Rule for Certain
Participants)), each monthly installment will equal 1/12th of the annual life
annuity payable as of his Annuity Starting Date that is

 

59

--------------------------------------------------------------------------------


 

the greater of (i) the Participant’s Annual Pension as determined pursuant to
Subsection 4.4A(a) (General Rule), reduced for an Annuity Starting Date before
his Normal Retirement Date to an Actuarial Equivalent annual annuity payable for
the Participant’s life commencing as of his Annuity Starting Date or (ii) the
Participant’s Cash Balance Account converted into an Actuarial Equivalent annual
annuity payable for the Participant’s life commencing as of his Annuity Starting
Date.

 

(3)                                  Cash Balance Participant With Prior
Conversion Pension.  For a Participant who had become a Cash Balance Participant
and is described in Subsection 4.4A(b) (Special Rule for Certain Participants)),
each monthly installment will equal 1/12th of the annual life annuity payable as
of his Annuity Starting Date that is the greatest of (i), (ii) or (iii):

 

(i)                                     Annual Pension Equivalent

 

The Participant’s Annual Pension as determined pursuant to Subsection 4.4A(b)
(Special Rule for Certain Participants), reduced for an Annuity Starting Date
before his Normal Retirement Date to an Actuarial Equivalent annual annuity
payable for the Participant’s life commencing as of his Annuity Starting Date.

 

(ii)                                  Cash Balance Account Equivalent

 

The Participant’s Cash Balance Account converted into an Actuarial Equivalent
annual annuity payable for the Participant’s life commencing as of his Annuity
Starting Date.

 

(iii)                               Special Rule

 

The sum of (A) the Prior Conversion Pension, reduced for an Annuity Starting
Date before his Normal Retirement Date to an annual annuity payable for the
Participant’s life commencing as of his Annuity Starting Date using the
applicable early payment factors that would otherwise have been applicable to
the Prior Conversion Pension (for any reduction down to the Participant’s age
50) and if the Participant has not attained age 50 as of his Annuity Starting
Date, reduced for payment prior to Participant’s age 50 using the Actuarial
Equivalent factors (of Subsection 1.5(a) and (b)) and (B) the greater of (x) the
Annual Pension that the Participant would have had under Section 4.4A(a)(General
Rule) if the Participant had no accrued benefit other than his Cash Balance
Account and had no amount credited to his Cash Balance Account in accordance
with Section 4.1A (Opening Account), reduced for an Annuity Starting Date before
his Normal Retirement Date to an Actuarial Equivalent annual annuity payable for
the Participant’s life commencing as of his Annuity Starting Date or (y) the
Cash Balance Account that the Participant would have had under Section
4.4A(a)(General Rule) if the Participant had no accrued

 

60

--------------------------------------------------------------------------------


 

benefit other than his Cash Balance Account and had no amount credited to his
Cash Balance Account in accordance with Section 4.1A (Opening Account),
converted into an Actuarial Equivalent annual annuity payable for the
Participant’s life commencing as of his Annuity Starting Date.

 

(b)                                 Married Participants

 

The normal form of pension payable under the Plan to a Participant who is
married on his Annuity Starting Date and who does not otherwise elect an
optional form of pension under Section 7.2 (Optional Forms of Retirement Income)
is a “Qualified Joint and Survivor Annuity,” which will be paid as follows:

 

(1)                                  To the Participant:

 

A reduced pension based on the 100 percent option in equal monthly installments
payable on his Annuity Starting Date and on the first day of each calendar month
thereafter.  Payments will cease with the installment due on the first day of
the calendar month in which the Participant dies.  The reduced amount payable to
the Participant will be the Actuarial Equivalent of the amount that would
otherwise be paid to the Participant if he were unmarried.

 

If a Participant has an annual accrued benefit under the MRP or the RIP as of
December 31, 1997, the reduced pension payable to him will not be less than the
Participant’s annual accrued benefit under the MRP or the RIP as of December 31,
1997, multiplied by the applicable MRP/RIP Spousal and Contingent Annuitant
benefit factor from the table in Addendum C to the Plan.

 

(2)                                  To his Spouse:

 

A pension payable in equal monthly installments, each monthly installment being
equal to 100 percent of the monthly installment paid to the Participant.  The
first installment will be payable on the first day of the calendar month
following the Participant’s death, if

 

61

--------------------------------------------------------------------------------


 

the Spouse is then living; subsequent installments are payable on the first day
of each calendar month, ceasing with the installment due on the first day of the
calendar month in which the Spouse dies.  If the Participant’s Annuity Starting
Date is on or after the date of the Participant’s 50th birthday and the
Participant’s Spouse predeceases the Participant after reduced pension payments
under this Subsection have begun, payments will be made to the Participant after
the Spouse’s death in the form of an unreduced single life annuity pursuant to
Subsection (a) as of the first day of the month after the Participant notifies
the Committee of the Spouse’s death.

 

If a Participant who has not become a Cash Balance Participant and who is
entitled to benefits under the provisions of Section 4.4 (General Method of
Computing Annual Pension for Retirement at Early Retirement Date) dies after his
Actual Separation Date, but prior to the commencement of pension payments, and
if the Participant’s Actual Separation Date is on or after his 50th birthday,
under the normal form of pension applicable to him, his Spouse will be entitled
to receive, commencing on the first day of the calendar month following the
Participant’s death, if the Spouse is then living, a monthly pension, with each
monthly installment equal to the amount that would have been payable to the
Spouse following the Participant’s death pursuant to his election, or if no
election is made, then pursuant to the provisions of this Paragraph (b)(2), if
the Participant had begun receiving pension benefits on the first day of the
calendar month in which the Participant died.

 

7.2                                 Optional Forms of Retirement Income

 

Subject to the following conditions, a Participant, by making a request to the
Committee or its designee within the election period specified in this Section,
may elect to receive, in lieu of the normal form of pension applicable to him
under Section 7.1 (Normal Forms of Pension), one of the optional forms of
pension specified under this Section (the “Contingent Pension Option”).  Each
election must be made by the Participant in a manner prescribed by the Committee
or its designee.  The election of the Contingent Pension Option will take effect
at a specified date, referred to as the “Option Effective Date.”  The amount of
pension payable under any optional form will be the Actuarial Equivalent of the
pension that would have been payable to the Participant under Subsection 7.1(a)
(Unmarried Participants).

 

At least 30 days but no more than 90 days before a Participant’s Annuity
Starting Date, the Committee or its designee will provide the Participant whose
normal form of pension applicable to him is described in Subsection 7.1(a)
(Normal Forms of Pension) with a written explanation of (a) the terms and
conditions of

 

62

--------------------------------------------------------------------------------


 

the normal form of pension benefits applicable to him under Subsection 7.1(a)
(Normal Forms of Pension); (b) the Participant’s ability to elect to receive, in
lieu of the normal form of pension applicable to him under Subsection 7.1(a)
(Normal Forms of Pension), an optional form of pension under this Section;
(c) the relative financial effect of the election on his pension benefits;
(d) the availability of additional information describing the particular
financial effect of the election upon his pension benefit; and (e) the
procedures the Participants must follow to obtain the additional information.

 

The Committee or its designee will provide each Participant whose normal form of
pension is a Qualified Joint and Survivor Annuity, at least 30 days but no more
than 90 days before the Participant’s Annuity Starting Date, a written
explanation of (a) the terms and conditions of the Qualified Joint and Survivor
Annuity, (b) the Participant’s right to make and the effect of an election to
waive a Qualified Joint and Survivor Annuity, (c) the rights of a Participant’s
Spouse with respect to the selection of benefit forms, and (d) the right to make
and the effect of a revocation of a previous election to waive the Qualified
Joint and Survivor Annuity.  A Participant may elect to waive any requirement
that the Applicable Election Period extend at least 30 days after the Committee
provides the Participant with the written explanations described in this
Section, if the distribution begins more than seven days after the applicable
written explanation is provided.  If the Participant is married, the
Participant’s Spouse must consent to the waiver in writing before a notary
public or a Plan representative.

 

To be effective, an election to waive the Qualified Joint and Survivor Annuity
must be made in writing during the 90 day period ending on the Annuity Starting
Date and, if the Participant is married, it must be consented to by the
Participant’s Spouse.  The election must designate a Beneficiary (or a form of
benefits) that may not be changed (except back to a Qualified Joint and Survivor
Annuity) without the Spouse’s consent, unless the Spouse’s original consent
expressly permits designations by the Participant without any requirements of
further consent by the Spouse.  The Spouse’s consent must be given in writing
during the 90 day period ending on the Annuity Starting Date, must acknowledge
the effect of the election and the consent, and must be witnessed by a Plan
representative or notary public.  If the Participant establishes to the
satisfaction of a Plan representative that the Spouse’s written consent cannot
be obtained because there is no Spouse or the Spouse cannot be located, the
Spouse’s consent will be deemed to have been given.  If a Participant is legally
separated from his Spouse or has been abandoned by his Spouse (within the
meaning of local law) and the Participant has a court order to such effect, the
Spouse’s consent will not be required unless a Qualified Domestic Relations
Order provides otherwise.  Any Spousal consent will be valid only with respect
to the Spouse who signs the consent, or in the event of a deemed consent, the
designated Spouse.  If a Participant’s Spouse is legally incompetent to give
consent, the Spouse’s legal guardian (even if the guardian is the Participant)
may give consent.  A Participant may revoke a prior effective election at any
time prior to the receipt of benefits.

 

63

--------------------------------------------------------------------------------


 

(a)                                  Single-Life Option

 

A married Participant whose normal form of pension is a Qualified Joint and
Survivor Annuity may elect, in lieu of all payments otherwise payable, a
single-life pension that provides payments to the Participant in equal monthly
installments throughout his lifetime, ceasing with the installment due on the
first day of the calendar month in which the Participant dies.  Each monthly
installment will equal the monthly installment that would have been payable to
the Participant under Subsection 7.1(a) (Unmarried Participants).

 

(b)                                 Contingent Pension Option

 

A Participant may elect, in lieu of all payments otherwise payable on and after
the Option Effective Date, the Contingent Pension Option providing payments as
follows:

 

(1)                                  To the Participant:

 

A reduced pension beginning on the Option Effective Date, with subsequent
monthly payments payable on the first day of each subsequent calendar month
throughout his remaining lifetime, terminating with the payment due on the first
day of the calendar month in which he dies.  The reduced amount payable to the
Participant will be determined in accordance with the Participant’s choice of
the 100 percent, 662/3 percent, or 50 percent option and will be the Actuarial
Equivalent of the amount that would otherwise be paid to the Participant under
the single-life annuity option applicable to him pursuant to Subsection 7.2(a)
(Optional Forms of Retirement Income).  An option cannot be elected, modified,
or rescinded after the Option Effective Date.

 

If a Participant has an annual accrued benefit under the MRP or the RIP as of
December 31, 1997, the reduced pension payable to him will not be less than the
Participant’s annual accrued benefit under the MRP or the RIP as of December 31,
1997, multiplied by (A) for the 100 percent option, the applicable MRP/RIP
Spousal and Contingent Annuitant Benefit factor from the table in Addendum C to
the Plan, or (B) for the 50 percent option, the applicable 50 percent Contingent
Annuitant Benefit factor from the table in Addendum D to the Plan.

 

(2)                                  To the Contingent Annuitant designated by
the Participant at the time he elects this option:

 

A contingent pension beginning on the first day of the calendar month following
the calendar month in which the Participant’s

 

64

--------------------------------------------------------------------------------


 

death occurs if the Participant dies on or after the Option Effective Date, and
if the Contingent Annuitant is then living, with subsequent monthly payments
payable on the first day of each subsequent calendar month throughout the
Contingent Annuitant’s remaining lifetime, terminating with the monthly payment
due on the first day of the calendar month in which the Contingent Annuitant
dies.  However, if the Participant had elected to defer his pension payments,
the Contingent Annuitant may elect, at any time prior to the date contingent
pension payments actually begin, to have the payments begin after the
Participant’s death on the first day of any calendar month coincident with or
prior to the date the Participant had elected to start receiving his pension
payments.

 

The monthly amount payable to the Contingent Annuitant will be a specified
percentage of the reduced pension payable under this option to the Participant,
as specified by the Participant.  This percentage will be either 100 percent,
662/3 percent, or 50 percent.  Notwithstanding the foregoing, if the Contingent
Annuitant is other than the Participant’s Spouse, the Contingent Pension Option
may be elected only if the requirements of 26 C.F.R. §1.401(a)(9)-2 are
satisfied.

 

An option will not become effective, and payments will be made as otherwise
provided in the Plan as if this option had never been elected, if:  (a) the
Participant is not living on the Option Effective Date, (b) the Participant does
not, within 90 days after his election, and not later than the Option Effective
Date, furnish evidence, satisfactory to the Committee, of the age of his
Contingent Annuitant, or (c) the Participant elects, prior to the Option
Effective Date, to cancel the option.  If the Participant’s Annuity Starting
Date is on or after the date of the Participant’s 50th birthday and the
Participant’s Contingent Annuitant predeceases the Participant after the
contingent pension payments have begun, the option will be canceled and no
longer effective, and payments will be made to the Participant in the form of an
unreduced single-life annuity applicable to him pursuant to Subsection 7.2(a)
(Optional Forms of Retirement Income) as of the first day of the month after the
Participant notifies the Committee of the Contingent Annuitant’s death.

 

Notwithstanding anything to the contrary in this Subsection (b), the Contingent
Pension Option in the form of a 66-2/3 percent or 50 percent option shall only
be available if the Participant has or will have attained age 50 by his Annuity
Starting Date.

 

65

--------------------------------------------------------------------------------


 

(c)                                  Life with Ten Year Certain Option

 

A Participant who has or will have attained age 50 by the Annuity Starting Date
may, in lieu of all payments otherwise payable on and after the Option Effective
Date, elect the Life with Ten Year Certain Option providing payments as follows:

 

(1)                                  To the Participant:

 

A reduced pension beginning on the Option Effective Date with subsequent monthly
payments payable on the first day of each calendar month thereafter for ten
years or throughout his remaining lifetime, whichever is longer, terminating
with the payment due on the first day of the calendar month after the end of ten
years or in which the Participant dies, whichever is applicable.

 

If the Participant elects the Life with Ten Year Certain Option, the amount of
the Participant’s Nonforfeitable annual pension will be determined by
multiplying his Annual Pension by the appropriate Life with Ten Year Certain
Factor as obtained from the following table:

 

LIFE WITH TEN YEAR CERTAIN FACTORS

 

Age

 

Factor

 

Age

 

Factor

 

50

 

.9869

 

70

 

.9065

 

51

 

.9855

 

71

 

.8977

 

52

 

.9839

 

72

 

.8883

 

53

 

.9823

 

73

 

.8780

 

54

 

.9803

 

74

 

.8670

 

55

 

.9783

 

75

 

.8553

 

56

 

.9760

 

76

 

.8429

 

57

 

.9734

 

77

 

.8299

 

58

 

.9706

 

78

 

.8163

 

59

 

.9674

 

79

 

.8021

 

60

 

.9639

 

80

 

.7875

 

61

 

.9601

 

81

 

.7723

 

62

 

.9558

 

82

 

.7569

 

63

 

.9511

 

83

 

.7413

 

64

 

.9461

 

84

 

.7253

 

65

 

.9407

 

85

 

.7090

 

66

 

.9347

 

86

 

.6925

 

67

 

.9285

 

87

 

.6758

 

68

 

.9217

 

88

 

.6591

 

69

 

.9145

 

89

 

.6424

 

 

 

 

 

90

 

.6259

 

 

66

--------------------------------------------------------------------------------


 

(2)                                  To the Beneficiary designated by the
Participant at the time he elects this option:

 

If the Participant dies prior to the end of ten years from the date of his
initial pension payment, a contingent pension payable on the first day of the
calendar month following the calendar month in which the Participant dies if the
Participant’s death is on or after the Option Effective Date and if the
Beneficiary is then living, with subsequent monthly payments being payable on
the first day of each calendar month for the balance of ten years from the date
of the Participant’s Option Effective Date; provided that if the Beneficiary is
not then living, or if the Beneficiary dies before the first day of the last
calendar month of such ten year period from the date of the Participant’s Option
Effective Date, any remaining monthly payments for such ten year period shall be
paid to the Beneficiary’s estate.

 

(d)                                 Life Annuity Level Income Option

 

A Participant who has or will have attained age 50 by the Annuity Starting Date
and who retires prior to reaching age 62 may elect, in lieu of all payments
otherwise payable on and after the Option Effective Date, the Life Annuity Level
Income Option, which provides payments to the Participant that are adjusted for
the months before and after the Participant is eligible to receive benefits
under the Social Security Act at age 62.

 

The Participant will receive a reduced pension on the Option Effective Date,
with subsequent monthly payments payable on the first day of each calendar month
thereafter for his remaining lifetime, terminating with the payment due on the
first day of the calendar month in which his death occurs.  The reduced pension
the Participant receives will be calculated as follows:

 

(1)                                  Subject to Paragraph (5), Participant’s
Annual Pension will be determined pursuant to Article 4 (Amount of Life-Only
Pension) or Article 4A (Cash Balance Accounts), whichever is applicable.

 

(2)                                  Subject to Paragraph (5), the Participant’s
Reduced Primary Social Security Benefit will be multiplied by the appropriate
Level Income Option factor from the table in Addendum E to the Plan.

 

(3)                                  The sum of the amounts determined under
Paragraphs (1) and (2) will equal the Level Income Option benefit payable to the
Participant prior to age 62, which is the first date he is eligible to begin
receiving Social Security Act benefits.

 

67

--------------------------------------------------------------------------------


 

(4)                                  The Level Income Option benefit payable to
the Participant after he reaches age 62 will equal the amount determined in
Paragraph (3), minus the Participant’s Reduced Primary Social Security Benefit.

 

(5)                                  If a Participant has an annual accrued
benefit under the MRP or the RIP as of December 31, 1997, the Level Income
Option benefit payable to that Participant will not be less than the sum of (A)
and (B), where (A) equals the Participant’s annual accrued benefit under the MRP
or the RIP as of December 31, 1997, and (B) equals the Participant’s Reduced
Primary Social Security Benefit multiplied by the appropriate MRP/RIP Level
Income Option factor from the table in Addendum F to the Plan.

 

(e)                                  100 Percent Contingent Annuitant Level
Income Option

 

A Participant who has or will have attained age 50 by the Annuity Starting Date
and who retires prior to reaching age 62 may, in lieu of all payments otherwise
payable on or after the Option Effective Date, elect the 100 Percent Contingent
Annuitant Level Income Option, which provides payments as follows:

 

(1)                                  To the Participant:

 

A reduced pension that is adjusted for the months before and after the
Participant is eligible to receive benefits under the Social Security Act at
age 62.  The Participant will receive a reduced pension on the Option Effective
Date, with subsequent monthly payments payable on the first day of the calendar
month thereafter for his remaining lifetime, terminating with the payment due on
the first day of the calendar month in which the Participant dies.

 

The reduced pension the Participant receives under this option will be
calculated as follows:

 

(A)                              The amount that would otherwise be payable with
respect to the Participant under the 100 percent Contingent Pension Option under
Subsection 7.2(b) (Optional Forms of Retirement Income) is determined.

 

(B)                                Subject to Subparagraph (E), the
Participant’s Reduced Primary Social Security Benefit will be multiplied by the
appropriate Level Income Option factor from the table in Addendum E to the Plan.

 

(C)                                The sum of the amounts determined under
Subparagraphs (A) and (B) will equal the Level Income Option benefit payable to
the Participant prior to age 62,

 

68

--------------------------------------------------------------------------------


 

which is the first date he is eligible to begin receiving Social Security Act
benefits.

 

(D)                               The Level Income Option benefit payable to the
Participant after he attains age 62 will equal the amount determined in
Subparagraph (C), minus the Participant’s Reduced Primary Social Security
Benefit.

 

(E)                                 If a Participant has an annual accrued
benefit under the MRP or the RIP as of December 31, 1997, the Level Income
Option benefit payable to that Participant will not be less than the sum of (i)
and (ii), where (i) equals the Participant’s annual accrued benefit under the
MRP or RIP as of December 31, 1997, converted to a reduced pension based on the
100 percent Contingent Annuitant Pension Option under Subsection 7.2(b)
(Optional Forms of Retirement Income), and (ii) equals the Participant’s Reduced
Primary Social Security Benefit multiplied by the appropriate MRP/RIP Level
Income Option factor from the table in Addendum F to the Plan.

 

(2)                                  To the Contingent Annuitant:

 

A contingent pension beginning on the first day of the calendar month following
the calendar month in which the Participant dies if the Participant dies on or
after the Option Effective Date, and if the Contingent Annuitant is then living;
with subsequent monthly payments payable on the first day of each subsequent
calendar month throughout the Contingent Annuitant’s remaining lifetime,
terminating with the monthly payment due on the first day of the calendar month
in which the Contingent Annuitant dies.  However, if the Participant had elected
to defer his pension payments, the Contingent Annuitant may elect at any time
prior to the date contingent pension payments actually begin, to have the
payments begin after the Participant’s death on the first day of any calendar
month coincident with or prior to the date the Participant had elected to start
receiving payments.

 

The monthly amount payable to the Contingent Annuitant will equal 100 percent of
the reduced pension that would have been payable under this option to the
Participant.

 

An option will not become effective, and payments will be made as otherwise
provided in the Plan as if this option had never been elected, if:  (a) the
Participant is not living on the Option Effective Date, (b) the Participant does
not, within 90 days after his election, but not later than the Option Effective
Date, furnish evidence,

 

69

--------------------------------------------------------------------------------


 

satisfactory to the Committee, of the age of his Contingent Annuitant, or
(c) the Participant elects, prior to the Option Effective Date, to cancel the
option.  If the Participant’s Annuity Starting Date is on or after the date of
the Participant’s 50th birthday and the Participant’s Contingent Annuitant
predeceases the Participant after the contingent pension payments have begun,
the option will be canceled and no longer effective, and payments will be made
to the Participant in the form of a reduced single-life annuity level income
option applicable to him pursuant to Subsection 7.2(d) (Optional Forms of
Retirement Income) as of the first day of the month after the Participant
notifies the Committee of the Contingent Annuitant’s death.  An option cannot be
elected, modified, or rescinded after the Option Effective Date.

 

(f)                                    Cash Balance Account Single Sum

 

A Participant with a Cash Balance Account may elect, in lieu of all payments
otherwise payable on and after the Option Effective Date, the Cash Balance
Account single sum which shall be a lump sum payment equal to the greatest of
(i) the balance of the Participant’s Cash Balance Account as of the day prior to
his Annuity Starting Date, (ii) the Actuarial Equivalent lump sum amount of the
Participant’s Annual Pension, or (iii) the sum of the Cash Balance Account that
the Participant would have had under Article 4A(Cash Balance Accounts) if the
Participant had no accrued benefit other than his Cash Balance Account and had
no amount credited to his Cash Balance Account in accordance with Section 4.1A
(Opening Account) and the Actuarial Equivalent lump sum amount of his Prior
Conversion Pension.

 

ARTICLE 8

 

PAYMENT OF PENSION

 

8.1                                 Timing of Payment

 

This Section is subject to the provisions of Section 8.3 (Small Benefits) and
Section 8.6 (Required Payment of Benefits).

 

A Participant who ceases to be an Employee as of his Normal Retirement Date will
begin receiving any pension payable to him under the Plan as of his Normal
Retirement Date.  A Participant who continues as an Employee after his Normal
Retirement Date will begin receiving the pension payable to him under the Plan
as of the first day of the calendar month coincident with or following his
Severance from Service.

 

70

--------------------------------------------------------------------------------


 

A Participant who had not become a Cash Balance Participant and who ceases to be
an Employee as of an Early Retirement Date will begin receiving his pension at
his Normal Retirement Date unless he elects to begin receiving his pension on
either his Early Retirement Date or the first day of a calendar month between
his Early Retirement Date and his Normal Retirement Date (the “Deferred Pension
Payment Date”); provided he has made the required election, in a manner
prescribed by the Committee, prior to the date he wants his pension to begin.  A
Participant who had become a Cash Balance Participant will begin receiving his
pension at his Normal Retirement Date unless he elects to begin receiving his
pension on the first day of a calendar month following his Severance from
Service.

 

8.2                                 Method of Payment

 

Unless specified elsewhere in the Plan, all pension payments under the Plan will
normally be payable in equal monthly installments, with each monthly installment
equal to 1/12th of the annual amount payable.  Pension payments will be (a) made
by check to the order of the Participant, his Spouse, his Beneficiary or his
Contingent Annuitant, as applicable, and mailed to that person’s address as it
appears on the Employer’s records, or (b) deposited directly into an account of
the Participant, his Spouse, his Beneficiary or his Contingent Annuitant, as
applicable, maintained by the recipient at a bank, savings and loan, or other
financial institution, as directed by the recipient.

 

8.3                                 Small Benefits

 

Notwithstanding the provisions of Sections 6.2 (Method of Payment of Spouse’s
Benefit for Participant Who Had Not Become a Cash Balance Participant) and 7.2
(Optional Forms of Retirement Income), for a Participant who had not become a
Cash Balance Participant or for a Spouse with a benefit under Section 6.1
(Determination of Spouse’s Benefit for Participant Who Had Not Become a Cash
Balance Participant), where the Actuarial Equivalent present value of the
Nonforfeitable Annual Pension of the Participant or the Spouse’s benefit under
Section 6.1 (Determination of Spouse’s Benefit for Participant Who Had Not
Become a Cash Balance Participant) does not exceed $5,000 as of his Severance
from Service Date (and as of the date as of which payment is made), the
Committee or its designee will pay the Nonforfeitable Annual Pension or Spouse’s
benefit (if applicable) in a single-sum cash payment equal to the Actuarial
Equivalent of the pension or Spouse’s benefit otherwise payable in lieu of all
other benefits under the Plan.  Notwithstanding the provisions of Sections 6.3
(Preretirement Death Benefit for Cash Balance Participant), 7.1 (Normal Forms of
Pension) and 7.2 (Optional Forms of Retirement Income), for a Participant who
had become a Cash Balance Participant or for a Spouse or Beneficiary (if
applicable) with respect to a Participant who had become a Cash Balance
Participant, where the single sum value of Participant’s accrued benefit as
determined under Subsection 7.2(f) (Cash Balance Account Single Sum) or Spouse’s
or Beneficiary’s death benefit (if applicable) does not exceed $5,000 as

 

71

--------------------------------------------------------------------------------


 

of the Participant’s Severance from Service Date (and as of the date as of which
payment is made), the Committee or its designee will pay such single sum value
or Spouse’s or Beneficiary’s death benefit (if applicable) in a single-sum cash
payment to the Participant, Spouse or Beneficiary (as applicable) in lieu of all
other benefits under the Plan.

 

8.4                                 Facility of Payment

 

If any benefit under the Plan is payable to a person whom the Committee knows is
a minor or otherwise under legal incapacity, the Committee or its designee may
have the payment made to the legal guardian of that person or to the person or
organization as a court of competent jurisdiction may direct.  To the extent
permitted by law, any payment under this Section will be a complete discharge of
any liability under the Plan to that person.

 

8.5                                 Benefits for Late Retirees, Reemployed
Retirees and Reemployed Terminated Vested Participants

 

(a)                                  Late Retirees

 

A Participant may postpone his retirement and continue his employment with an
Employer after his Normal Retirement Date.  If a Participant who had not become
a Cash Balance Participant continues employment after his Normal Retirement
Date, he will continue to accrue years of Service and years of Participation
during this time period up to the date of his actual retirement.  If a
Participant who had become a Cash Balance Participant continues employment after
his Normal Retirement Date, he will continue to accrue Pay Credits during this
time period up to the date of his actual retirement and Interest Credits up to
the Participant’s Annuity Starting Date.  The Participant’s benefit will be
calculated under Article 4 (Amount of Life-Only Pension) or Article 4A (Cash
Balance Annual Pension), or Article 6 (Spouse’s Benefit), whichever is
applicable, as of his Severance from Service Date.

 

(b)                                 Suspension of Retirement Benefit Notice for
Participant Who Continues Employment After His Normal Retirement Date

 

When a Participant continues in employment with an Employer beyond his Normal
Retirement Date, benefits will not begin during that continued period of
employment unless required under Section 8.6 (Required Payment of Benefits). 
The Participant will be sent a notification described in § 2530.203-3(b)(4) of
the Department of Labor regulations, provided that the suspension of benefits
notice is limited to periods of service within the context of § 2530.203-3(c) of
the Department of Labor regulations.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Reemployed Retirees and Reemployed
Terminated Vested Participants

 

(1)                                  Reemployed Retiree or Reemployed Terminated
Vested Participant Who Had Not Become a Cash Balance Participant.

 

A Reemployed Retiree or Reemployed Terminated Vested Participant who had not
become a Cash Balance Participant and who resumes employment will continue to
receive any pension benefit payments under the Plan to which he is entitled, and
will begin to receive any pension benefit payments under the Plan, as if he were
not reemployed.  When such Reemployed Retiree or Reemployed Terminated Vested
Participant again incurs a Severance from Service, his Annual Pension will,
subject to all of the provisions of the Plan, be recalculated by aggregating his
years of Participation and by considering his Earnings during his period of
reemployment; provided, however, that the Participant’s benefits as recalculated
will not be less than the Actuarial Equivalent of his Annual Pension prior to
his reemployment.  The Participant’s recalculated Annual Pension will be reduced
by the Actuarial Equivalent of the pension benefits already paid to the
Participant.  Any pension benefit payable to a Spouse or Contingent Annuitant
will also be based on the Participant’s pension benefit, as so recalculated and
reduced.

 

(2)                                  Reemployed Retiree or Reemployed Terminated
Vested Participant Who Had Become a Cash Balance Participant.

 

(I)                                    A Reemployed Retiree or Reemployed
Terminated Vested Participant who had become a Cash Balance Participant and who
does not have his years of Service prior to his Severance from Service
reinstated will have his Cash Balance Account reinstated with a zero balance.

 

(II)                                A Reemployed Retiree or Reemployed
Terminated Vested Participant who had become a Cash Balance Participant, who has
his years of Service prior to his Severance from Service reinstated, and who has
had a distribution of his entire benefit under the Plan will have his Cash
Balance Account reinstated with a zero balance.

 

(III)                            A Reemployed Retiree or Reemployed Terminated
Vested Participant who had become a Cash Balance Participant, who has his years
of Service prior to his Severance from Service reinstated, and who has not had a
distribution of his entire benefit under the Plan will continue to receive any
pension benefit payments under the Plan to which he is

 

73

--------------------------------------------------------------------------------


 

entitled as if he were not reemployed and will have his Cash Balance Account
reinstated with a zero balance.

 

(d)                                 Questions Concerning Effect on Reemployment

 

The Plan’s benefit claims procedures may be used by an individual who has
questions concerning the effect of reemployment by his Employer upon his pension
benefit payments.

 

(e)                                  Additional Rules and Procedures

 

The Committee is authorized to develop more fully the provisions of this Section
by establishing, from time to time, various rules and procedures consistent with
ERISA, the Code, and the Plan.

 

8.6                                 Required Payment of Benefits

 

This Section has been included in the Plan to comply with the limitations
imposed by Code paragraphs 401(a)(9) and 401(a)(14), and it will not be
construed as providing for a form of benefit not otherwise provided under the
Plan.  Notwithstanding any provision of this Plan to the contrary, any
distribution under the Plan will be made in accordance with regulations under
Code paragraph 401(a)(9), including proposed federal income tax
regulation 1.401(a)(9)–2, and will comply with the following rules:

 

(a)                                  Unless a Participant elects otherwise, the
payment of his benefits under the Plan must begin not later than the 60th day
after the end of the Plan Year in which occurs the latest of:  (1) the
Participant’s 65th birthday; (2) the 10th anniversary of the Plan Year in which
the Participant began participation in the Plan; or (3) termination of the
Participant’s employment with the Employer.

 

(b)                                 For purposes of this Article, “required
beginning date” means (1) with respect to a Participant who is not a 5 percent
owner as described in Code section 416 and who did not reach age 70½ before
January 1, 1997, April 1 of the calendar year following the later of (A) the
calendar year in which the Participant reaches age 70½, or (B) the calendar year
in which the Participant retires; or (2) with respect to a Participant who is a
5 percent owner as described in Code section 416, or any Participant who reached
age 70½ before January 1, 1997, April 1 of the calendar year following the
calendar year in which the Participant reaches age 70½.  The Plan will provide
an actuarial increase in accordance with the actuarial assumptions specified in
Section 1.5 to a Participant’s interest in the Plan for the period beginning on
the April 1 of the calendar year following the calendar year in which the
Participant reaches age 70½ and ending on the date on which benefits begin after
the Participant’s retirement in an amount sufficient to satisfy Code
paragraph 401(a)(9).  The benefits payable to the

 

74

--------------------------------------------------------------------------------


 

Participant at the end of the period described in the preceding sentence will be
no less than the Actuarial Equivalent of the benefit that would have been
payable to the Participant as of the April 1 of the calendar year following the
calendar year in which the Participant reached 70½.

 

(c)                                  Notwithstanding any other provision of this
Plan, the entire interest of each Participant will be distributed either: 
(1) in a lump sum payment not later than the required beginning date, or (2) in
a series of payments beginning not later than the required beginning date over
the life of the Participant or over the lives of the Participant and the
designated Beneficiary (or over a period not extending beyond the life
expectancy of the Participant or the life expectancy of the Participant and a
designated Beneficiary).  If the Participant’s interest is to be paid in the
form of annuity distributions under the Plan, payments under the annuity will
satisfy the following requirements:

 

(1)                                  The annuity distributions must be paid in
periodic payments made at intervals not longer than one year.

 

(2)                                  For purposes of computing the distribution
period, life expectancies or joint and last survivor expectancies will not be
recalculated.

 

(3)                                  Once payments have begun, the distribution
period may not be lengthened even if that period would be shorter than the
permitted maximum period.

 

(4)                                  Payments must either be non-increasing or
increase only as follows:

 

(A)                              with any percentage increase in a specified and
generally recognized cost-of-living index;

 

(B)                                to the extent of the reduction to the amount
of the Participant’s payments to provide for a survivor benefit upon death, but
only if the Beneficiary or Contingent Annuitant whose life was being used to
determine the distribution period dies and the payments continue otherwise over
the life of the Participant;

 

(C)                                to provide cash refunds of employee
contributions upon the Participant’s death; or

 

(D)                               because of an increase in benefits under the
Plan.

 

(5)                                  If the annuity is a life annuity (or a life
annuity with a period certain not exceeding 20 years), the amount that must be

 

75

--------------------------------------------------------------------------------


 

distributed on or before the Participant’s required beginning date (or, in the
case of distributions after the death of the Participant, the date distributions
are required to begin after the Participant’s death) will be the payment that is
required for one payment interval.  The second payment need not be made until
the end of the next payment interval even if that payment interval ends in the
next calendar year.  Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually or annually.  If the annuity
is a period certain annuity without a life contingency (or is a life annuity
with a period exceeding 20 years), periodic payments for each distribution
calendar year will be combined and treated as an annual amount.  The amount that
must be distributed by the Participant’s required beginning date (or, in the
case of distributions after the death of the Participant, the date distributions
are required to begin after the Participant’s death) is the annual amount for
the first distribution calendar year.  The annual amount for other distribution
calendar years, including the annual amount for the calendar year in which the
Participant’s required beginning date (or the date distributions are required to
begin after the Participant’s death) occurs, must be distributed on or before
December 31 of the calendar year for which the distribution is required.

 

(d)                                 If (1) the distribution of a Participant’s
interest has begun in accordance with Subsection (c), and (2) the Participant
dies before his entire interest has been distributed to him, the remaining
portion of his interest will be distributed at least as rapidly as under the
method of distribution being used under Subsection (c) as of the date of his
death.

 

(e)                                  Except as provided in Subsection (f), if a
Participant dies before the distribution of his interest has begun in accordance
with Subsection (c), the Participant’s entire interest will be distributed
within five years after his death.

 

(f)                                    For purposes of Subsection (c), any
portion of a distribution that is payable to (or for the benefit of) a
designated Beneficiary will be treated as completely distributed on the date on
which distribution began if:

 

(1)                                  that portion is to be distributed (in
accordance with regulations prescribed by the Secretary) over the life of the
designated Beneficiary (or over a period not extending beyond the life
expectancy of the Beneficiary), and

 

(2)                                  distributions begin by the latest of
(A) one year after the date of the Participant’s death, (B) any later date that
the Secretary may establish by regulations, or (C) if the Beneficiary is the

 

76

--------------------------------------------------------------------------------


 

Participant’s surviving Spouse, the date on which the Participant would have
attained age 70–1/2.

 

(g)                                 If the designated Beneficiary is the
Participant’s surviving Spouse, and if the surviving Spouse dies before the
distributions to the Spouse begin, Subsections (c), (e), and (f) will be applied
as if the surviving Spouse were the Participant.

 

(h)                                 For purposes of Subsection (f), payment will
be calculated by use of the expected return multiples specified in Tables V and
VI of 26 C.F.R. §1.72-9.  The life expectancy of a designated Beneficiary will
be calculated at the time payment first commences without further recalculation.

 

(i)                                     For purposes of Subsections (c), (d),
(e), and (f), if any amounts payable to a child of the Participant becomes
payable to the Participant’s surviving Spouse and the child reaches the age of
majority, that amount will be treated as if it had been paid to the surviving
Spouse.

 

(j)                                     If a Participant reaches age 70½ on or
after January 1, 1997, but before January 1, 1999, the Plan will deem the
Participant’s “required beginning date” to be April 1 of the calendar year
following the calendar year in which the Participant reaches age 70½ unless the
Participant elects, with his Spouse’s consent, to defer commencement of his Plan
benefits until a date no later than April 1 of the calendar year following the
calendar year in which the Participant retires.

 

8.7                                 Direct Rollovers of Eligible Distributions

 

Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee’s election under this Section, a Distributee may elect, at
the time and in the manner prescribed by the Committee, to have any portion of
an Eligible Rollover Distribution paid directly to an Eligible Retirement Plan
specified by the Distributee in a Direct Rollover.

 

ARTICLE 9

 

RETIREE MEDICAL/DENTAL BENEFITS

 

9.1                                 Purpose

 

This Article provides for the payment of certain Medical/Dental Benefits to
Eligible Retirees and to their Dependents under the Plan.  The Medical/Dental
Benefits described in this Article are intended to meet the requirements of Code
subsection 401(h) and its interpretive regulations.

 

77

--------------------------------------------------------------------------------


 

9.2           Eligibility

 

Only Eligible Individuals will be eligible to receive Medical/Dental Benefits
(or to have Medical/Dental Benefits paid on their behalf) under this Article.

 

9.3           Separate Account

 

A Medical/Dental Benefits Account will be established and maintained with
respect to contributions made to fund the benefits payable under this Article,
which will be kept separate (for recordkeeping purposes only) from the amounts
contributed to the Plan to fund all other benefits.  The funds in the
Medical/Dental Benefits Account may be invested with funds contributed to the
Plan to fund other benefits without identification of which assets of the Plan
are allocable to the Medical/Dental Benefits Account and which are allocable to
fund other benefits.  Where the assets are not so allocated, however, the
earnings on the assets will be allocated in a reasonable manner between the
Medical/Dental Benefits Account and the amounts funding other benefits under the
Plan.

 

9.4           Impossibility of Diversion Prior To Satisfaction of All
Liabilities

 

Prior to the satisfaction of all liabilities under this Article to provide for
the payment of Medical/Dental Benefits, no part of the corpus or income of the
Medical/Dental Benefits Account may be (within the taxable year or thereafter)
used for, or diverted to, any purpose other than providing Medical/Dental
Benefits or paying any reasonable expenses attributable to the administration of
the Medical/Dental Benefits Account.

 

9.5           Reversion Upon Satisfaction of All Liabilities

 

Notwithstanding the provisions of Section 14.8 (No Diversion of Assets), any
amounts that are contributed to fund Medical/Dental Benefits and that remain in
the Medical/Dental Benefits Account upon the satisfaction of all liabilities
arising out of the operation of this Article are to be returned to Eligible
Retirees, in proportion to their respective total contributions to the
Medical/Dental Benefits Account.

 

9.6           Forfeitures

 

In the event an Eligible Individual’s interest in the Medical/Dental Benefits
Account is forfeited prior to termination of the Plan, an amount equal to the
amount of the forfeiture will be applied as soon as possible to reduce Employer
contributions to the Plan to fund the Medical/Dental Benefits under this
Article.

 

9.7           Employer Contributions To The Medical/Dental Benefits Account

 

For each Plan Year, the Employer will contribute to the Medical/Dental Benefits
Account the amount necessary to fund Medical/Dental Benefits, as determined by
the Plan’s actuaries, provided that the contributions mandated by this sentence
will

 

78

--------------------------------------------------------------------------------


 

be reasonable, and will be reduced (but not below zero) as required so that the
aggregate actual contributions made to the Medical/Dental Benefits Account will
not exceed 25% of the total aggregate actual contributions (other than any
contributions to fund past service credits) made to the Plan.  All contributions
to the Medical/Dental Benefits Account will be paid to the Trustee, who will
hold them in Trust for the payment of Medical/Dental Benefits under this
Article.  At the time an Employer makes a contribution to the Plan, it will
designate the portion allocable to the Medical/Dental Benefits Account.

 

9.8           Medical/Dental Benefits

 

The Medical/Dental Benefits under the Plan will be those benefits payable to or
on behalf of Eligible Individuals in accordance with the terms of a
Medical/Dental Plan.

 

ARTICLE 10

 

NONALIENATION OF BENEFITS

 

The Pension Fund will not in any manner be liable for, or subject to, the debts
or liabilities of any Participant, Beneficiary, Contingent Annuitant, or Spouse,
or any other person entitled to any benefit.  No payee may assign any payment
due him under the Plan.  No pension or other benefits at any time payable from
the Pension Fund will be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, attachment, garnishment, levy, execution, or
other legal or equitable process or encumbrance of any kind.  Any attempt to
alienate, sell, transfer, assign, or otherwise encumber any such benefit,
whether presently or thereafter payable, will be void.  However, the payment of
benefits under the Plan will be made in accordance with the applicable
requirements of any Qualified Domestic Relations Order entered by a court of
competent jurisdiction or a state administrative agency.  The Committee will
establish procedures to determine whether the domestic relations orders are
Qualified Domestic Relations Orders and to administer distributions under
Qualified Domestic Relations Orders.  Effective as of August 5, 1997,
notwithstanding any provision of the Plan to the contrary, the Plan shall honor
a judgment, order, decree or settlement providing for the offset of all or a
part of a Participant’s benefit under the Plan, to the extent permitted under
Code subparagraph 401(a)(13)(C); provided that the requirements of Code
subparagraph 401(a)(13)(C)(iii) relating to the protection of the Participant’s
Spouse (if any) are satisfied.

 

ARTICLE 11

 

ADMINISTRATION

 

11.1         Administrator

 

The Committee will be the administrator of the Plan.  The Committee will consist
of the number of members, not fewer than three, that is specified from time to

 

79

--------------------------------------------------------------------------------


 

time by the Board of Directors.  All members of the Committee will be Employees
or officers of an Employer.  All members of the Committee will serve without
compensation.

 

11.2         Removal and Replacement of Committee Members

 

The members of the Committee will serve at the pleasure of the Board of
Directors and may be removed by the Board of Directors with or without cause. 
Any vacancy among the members will be filled by the Board of Directors.

 

11.3         Disqualification and Resignation

 

On the date when a Committee member is neither an Employee nor an officer of an
Employer, he will be disqualified from membership on the Committee.  A member of
the Committee may resign by delivering his written resignation to any other
member of the Committee.  A resignation will become effective on the date
specified in the instrument of resignation.

 

11.4         Chairperson, Services, and Counsel

 

The members of the Committee will elect one of their members as Chairperson and
will elect a Secretary, who may be, but need not be, one of the members of the
Committee.  Cinergy will provide the Committee, at Cinergy’s expense, with such
clerical, accounting, actuarial, and other services as may be reasonably
required by the Committee in carrying out its responsibilities.  The Committee
may employ counsel, who may be, but need not be, counsel to Cinergy.

 

11.5         Meetings

 

The Committee will hold meetings upon such notice, at the places, and at the
times as the Committee may from time to time determine, but no less often than
quarterly.

 

11.6                           Quorum

 

A majority of the members of the Committee at the time holding office will
constitute a quorum for the transaction of business.  All resolutions and other
action taken by the Committee at any meeting will be by the vote of the majority
of the members of the Committee present at the meeting.

 

11.7         Action Without Meeting

 

Any decision, order, direction, or other action, including orders and directions
to the Trustee or Insurance Company, made in writing signed by a majority of the
members of the Committee at the time holding office will constitute valid and
effective action of the Committee, whether or not the matter to which that
decision, order, direction, or other action pertains had already been acted upon
at a duly called and held meeting of the Committee.

 

80

--------------------------------------------------------------------------------


 

11.8         Notice to Trustee of Changes in Membership

 

The Trustee will not be charged with notice of any change in the membership of
the Committee unless and until it has received a certified copy of the
resolution or vote of the Board of Directors effecting the change.

 

11.9         Correction of Defects

 

The Committee may correct any defect or supply any omission or reconcile any
error or inconsistency in its previous proceedings, decisions, orders,
directions, or other actions in a manner and to such extent as it will deem
advisable to carry out the purposes of the Plan.

 

11.10       Reliance Upon Legal Counsel

 

The members of the Committee, and Cinergy, and Cinergy’s officers and directors,
will be entitled to rely upon all opinions given by legal counsel selected by
the Committee.

 

11.11       Expenses

 

In the performance of its duties, the Committee is authorized to incur
reasonable expenses, including counsel fees.  All operating expenses of the
Plan, including insurance premiums payable to the Pension Benefit Guaranty
Corporation, fees for professional services, and technical or clerical
assistance, will be paid from the Pension Fund, to the extent not paid by the
Employer.  Investment expenses and any federal, state, or local taxes that may
be levied against the Pension Fund will also be paid from the Pension Fund.

 

11.12       Indemnification

 

Cinergy agrees to indemnify and hold harmless each member of the Committee
against any cost, expense, or liability (including any sum paid in settlement of
any claim with the approval of the Board of Directors) arising out of any act or
omission to act as a member of the Committee, except only acts and omissions
representing willful misconduct, fraud, or lack of good faith.

 

11.13       Powers and Duties of Committee

 

Subject to the specific limitations stated in this document, the Committee will
have the following powers, duties, and responsibilities:

 

(a)           to carry out the Plan’s general administration;

 

(b)           to cause to be prepared all forms necessary or appropriate for the
Plan’s administration;

 

81

--------------------------------------------------------------------------------


 

(c)           to keep appropriate books and records, including minutes of the
Committee’s meetings;

 

(d)                                 to determine, consistent with the provisions
of this document, the manner in which the Pension Fund will be allocated and
disbursed;

 

(e)                                  to give directions to the Trustee or
Insurance Company as to the amounts to be disbursed to Participants and others
under the Plan’s provisions;

 

(f)                                    to determine, with discretionary
authority and consistent with the provisions of this document, all questions of
the eligibility, rights, and status of Participants and others under the Plan;

 

(g)                                 to exercise all other powers and duties
specifically conferred upon the Committee elsewhere in this document and the
Trust Agreement or Group Annuity Contract;

 

(h)                                 to exercise all duties and responsibilities
imposed by ERISA upon the Committee as the Plan’s administrator;

 

(i)                                     to interpret, with discretionary
authority, the provisions of the Plan and to resolve, with discretionary
authority, all disputed questions of Plan interpretation and benefit
eligibility;

 

(j)                                     to employ agents to assist it in
performing its administrative duties; and

 

(k)                                  to allocate and delegate its fiduciary
responsibilities in accordance with ERISA section 405.

 

The Committee will at all times make similar decisions on similar questions
involving similar circumstances.  Subject to the provisions of ERISA and to the
provisions of Article 12 (Benefit Claims Procedures) relating to claims, all
decisions of the Committee made in good faith on all matters within the scope of
its authority under the provisions of this document will be final and binding
upon all persons.

 

11.14       Matters Specifically Excluded from Jurisdiction

 

Notwithstanding any other provision of this document, the Committee will have no
power, duty, or authority with respect to determination of the amounts to be
contributed by the Employer to the Pension Fund or Trust Fund.

 

82

--------------------------------------------------------------------------------


 

ARTICLE 12

 

BENEFIT CLAIMS PROCEDURES

 

Claims for benefits under the Plan will be made in writing to the Committee or
its designee.  If a claim for benefits is wholly or partially denied, the
Committee or its designee will notify the Claimant of the claim’s denial within
a reasonable period of time not to exceed 90 days after the claim’s receipt,
unless special circumstances require an extension of time for processing, in
which case notification will be rendered as soon as possible, but not later than
180 days after the claim’s receipt.  If an extension of time for processing is
required, written notice of the extension will be furnished to the Claimant
prior to the termination of the initial 90 day period.  The extension notice
will indicate the special circumstances requiring an extension of time and the
date by which the Plan expects to render final notification.  The notice of
denial will be written in a manner calculated to be understood by the Claimant
and will set forth (a) the specific reason or reasons for the denial, (b) a
specific reference to the pertinent Plan provisions on which the denial is
based, (c) a description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation of why that material or
information is necessary, and (d) appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review.  The Committee or
its designee is authorized to develop more fully the Plan’s benefit claims
procedures by establishing from time to time, various rules and procedures
consistent with ERISA.

 

Within 60 days after the Claimant’s receipt of written notice of the claim’s
denial, the Claimant, or his duly authorized representative, may file a written
request with the Committee requesting a full and fair review of the denial of
the Claimant’s claim for benefits.  In connection with the Claimant’s appeal of
the denial of his claim for benefits, the Claimant may review pertinent
documents in the Committee’s possession and may submit issues and comments in
writing.  The Committee will make a decision on review promptly, but not later
than the date of the Committee meeting that immediately follows the receipt of
the Claimant’s request for review, unless the request for review is filed within
30 days before the date of that meeting.  In that case, a decision will be made
as soon as possible, but not later than the date of the second Committee meeting
following receipt of the request for review.  If special circumstances require a
further extension of time for processing, a decision will be rendered not later
than the third Committee meeting following receipt of the Claimant’s request for
review.  If an extension of time for review is required because of special
circumstances, written notice of the extension will be sent to the Claimant
before the extension begins.  The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the final decision.  The decision on review will be in writing
and written in a manner calculated to be understood by the Claimant, will set
forth the specific reason or reasons for the decision, and will contain a
specific reference to the pertinent Plan provisions on which the decision is
based.  If the decision on review is not furnished to the Claimant within
60 days of receipt of the request for review, or within 120 days after its
receipt if special circumstances required an extension of time, the claim will
be deemed denied on review.

 

83

--------------------------------------------------------------------------------


 

ARTICLE 13

 

FUNDING POLICY AND METHOD

 

Cinergy will establish and carry out a funding policy and method for the Plan
consistent with (a) the Plan’s past experience, (b) the Plan’s anticipated
experience, (c) the Plan’s objectives, (d) the requirements of ERISA, and
(e) the requirements of the Code.  Cinergy will (a) communicate the funding
policy and method to the Committee, (b) periodically review the funding policy
and method, and (c) document all action taken with respect to the funding policy
and method.

 

ARTICLE 14

 

MISCELLANEOUS

 

14.1         No Enlargement of Employee Benefits

 

This Plan is strictly a voluntary undertaking on the part of each Employer and
will not be deemed to constitute a contract between an Employer and any Employee
or to be consideration for, or an inducement to, or a condition of, the
employment of any Employee.  Nothing contained in the Plan will be deemed to
give any Employee the right to be retained in the service of an Employer or to
interfere with the right of the Employer to discharge any Employee at any time. 
No Employee, prior to his retirement under conditions of eligibility for pension
benefits or prior to his satisfying the Vesting Requirement will have any right
to, or interest in, any portion of any fund arising from his Employer’s
contributions under this Plan or, in any event, other than as specifically
provided in the Plan.  No person will have any right to pension benefits except
to the extent provided in the Plan.

 

14.2         Reemployment

 

If an Eligible Employee who first became an Employee prior to January 1, 2003
incurs a Severance from Service and is later reemployed by an Employer, his two
(or more) periods of employment will, subject to all of the provisions of the
Plan, be aggregated for the purpose of determining his Year of Eligibility
Service, his years of Participation, and his years of Service.

 

If an Eligible Employee who first became an Employee after December 31, 2002
incurs a Severance from Service and is later reemployed by an Employer (or
Affiliate), his period of employment prior to his Severance from Service will,
subject to all of the provisions of the Plan, be aggregated for the purpose of
determining his years of Service, his Years of Eligibility Service and his years
of Participation only if the Employee either had satisfied the Vesting
Requirement at his Severance from Service or if his Period of Severance is less
than 60

 

84

--------------------------------------------------------------------------------


 

consecutive months.  If an Employee’s period of employment prior to his
Severance from Service is not aggregated pursuant to the immediately preceding
sentence, the Service, Years of Eligibility Service and Participation shall be
disregarded.

 

14.3         Qualified Military Service

 

Notwithstanding any provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits, and service credits with respect to
qualified military service will be provided in accordance with Code
subsection 414(u).  For a Participant who had become a Cash Balance Participant,
to comply with (and not in addition to the benefits under) Code
subsection 414(u), Pay Credits will be credited during the Participant’s
military leave that would qualify as qualified military service if the
Participant would return to employment as provided in Chapter 43 of Title 38,
United States Code.

 

14.4         Notice of Address

 

Each Participant, Retired Participant, Terminated Vested Participant,
Beneficiary, Contingent Annuitant, and Spouse entitled to benefits under the
Plan must submit to the Committee or its designee his post office address and
each change of post office address.  Any communication, statement, or notice
addressed to a person at his latest post office address filed with the Committee
or its designee will, upon deposit in the United States mail with postage
prepaid, be binding upon that person for all purposes of the Plan, and neither
the Insurance Company, the Committee, nor the Trustee will be obliged to search
for, or to ascertain the whereabouts of, any person.

 

14.5         Data

 

Participants, Retired Participants, Terminated Vested Participants,
Beneficiaries, Contingent Annuitants, and Spouses must furnish to the Committee,
the Insurance Company, and the Trustee any documents, evidence, or information
that the Committee, the Insurance Company, or the Trustee considers necessary or
desirable for the purpose of administering the Plan, or to protect the
Committee, the Insurance Company, or Trustee; and it will be a condition of the
Plan that each person must furnish this information promptly and sign required
documents before any benefits become payable under the Plan.

 

14.6         No Individual Liability

 

It is the express purpose and intention of the Plan that, except as otherwise
required by law, no individual liability whatever will attach to, or be incurred
by, the shareholders, officers, or members of the board of directors of any
Employer, or the Committee, or its members, or any fiduciary designated pursuant
to Section 11.13 (Powers and Duties of Committee), or any representatives

 

85

--------------------------------------------------------------------------------


 

appointed by Cinergy under the Plan, under or by reason of any of the terms or
conditions of the Plan.

 

14.7         Participant’s Statement of Agreement

 

Cinergy will have the right, at any time, to require any Participant to agree in
writing to be bound by the Plan’s provisions.  However, the absence of an
agreement will not relieve any Participant from being legally bound by the
provisions of the Plan.

 

14.8         No Diversion of Assets

 

None of the assets of the Pension Fund may be used for, or diverted to, purposes
other than the exclusive benefit of the Participants and their Beneficiaries. 
However, nothing in this Section will prohibit the return to the Employers, in
accordance with the provisions of ERISA subsection 403(c), of a contribution (or
a portion of a contribution) by the Employers to the Pension Fund if the
contribution is (a) made by reason of mistake of fact, (b) conditioned on the
initial qualification of the Plan under Code subsection 401(a), or
(c) conditioned upon its deductibility under Code section 404 and the deduction
is not fully allowed.

 

14.9         Governing Laws

 

The Plan will be construed and administered according to the internal laws of
the State of Ohio to the extent that those laws are not preempted by federal
law.

 

14.10       Severability

 

If any part of the Plan is adjudged by a court of competent jurisdiction to be
contrary to the laws governing the Plan, then the Plan will, in all other
respects, be and remain legally effective and binding to the full extent
permissible under the law.

 

14.11       Interpretation and Regulation of Plan

 

Cinergy, by action of the Committee, reserves the right to interpret and
regulate the Plan, by exercise of discretionary authority, and its
interpretation and regulation will be legally effective and binding on all
parties concerned.

 

14.12       Communications by Participants

 

All communications by Participants and other concerned parties concerning the
Plan will be in writing and directed to the Committee or its designee.

 

86

--------------------------------------------------------------------------------


 

14.13       Headings

 

The headings of Articles, Sections, Subsections, Paragraphs or other parts of
the Plan are for convenience of reference only and do not define, limit,
construe, or otherwise affect the contents of this document.

 

14.14       Accrued Benefit Not to be Decreased by Amendment

 

Notwithstanding any other provisions of the Plan to the contrary, no accrued
benefit of a Participant under the Plan will be decreased by an amendment to the
Plan, other than an amendment described in Code paragraph 412(c)(8) or ERISA
section 4281.  For purposes of this Subsection, an amendment to the Plan that
has the effect of:

 

(a)                                  eliminating or reducing an early retirement
benefit or a retirement-type subsidy (as defined in the regulations under Code
paragraph 411(d)(6)), or

 

(b)                                 eliminating an optional form of benefit,
with respect to benefits attributable to service before the amendment, will be
treated as reducing the accrued benefit of a Participant.  In the case of any
retirement-type subsidy, the preceding sentence will apply only with respect to
a Participant who satisfies (either before or after the amendment) the
preamendment conditions for the subsidy.

 

ARTICLE 15

 

TRUSTS AND INSURANCE CONTRACTS

 

15.1         Trusts and Insurance Contracts

 

As part of the Plan, the Employers have established a Pension Fund.  The Pension
Fund may consist of a trust, or a fund under a group annuity contract issued by
an Insurance Company, or a combination of each.  Benefits may, however, be
provided through other trusts or insurance contracts as Cinergy, in its sole
discretion, may establish or cause to be established or entered into for the
purposes of carrying out the Plan.  Cinergy will determine the form and terms of
any trust and will also determine the terms and provisions of any group annuity
contract.  Cinergy may also, in its sole discretion, cause any funds held by any
Insurance Company, or any Trust Fund held by any Trustee, for the purpose of
providing benefits under the Plan, to be transferred to any other Insurance
Company, or qualified Trustee, to be held for the same purpose.

 

15.2         Irrevocability

 

The Employers will have no right, title, or interest in the Pension Fund or to
the contributions made under the Plan, and no part of the Pension Fund will
revert to

 

87

--------------------------------------------------------------------------------


 

the Employers, except that upon termination of the Plan and after satisfaction
or provision for the satisfaction of all fixed and contingent liabilities or
obligations to persons entitled to benefits upon the termination, any balance
remaining in the Pension Fund will be distributed to the Employers.  However,
nothing in this Section will prohibit the return, in accordance with the
provisions of ERISA subsection 403(c), to the Employers of a contribution (or a
portion of a contribution) by the Employers to the Pension Fund if the
contribution is (a) made by reason of mistake of fact, (b) conditioned on the
initial qualification of the Plan under Code subsection 401(a), or
(c) conditioned upon its deductibility under Code section 404 and the deduction
is not fully allowed.

 

15.3         Sufficiency of Pension Fund

 

The Employer intends the Plan to be a permanent, as distinguished from a
temporary, program.  Except as otherwise provided by the Code or ERISA, however,
the Employer will not be under any liability to make contributions to the
Pension Fund.  Benefits under the Plan are to be paid only from the Pension Fund
and only to the extent that the Pension Fund is sufficient for that purpose. 
Neither Cinergy, nor any of the officers, employees, members of the Board of
Directors, the Committee, or representatives of Cinergy guarantees in any manner
nor, unless otherwise required by law, will be liable for the payment of
benefits under the Plan.  Except as otherwise provided by ERISA, any person
having any claim under, or in connection with, the Plan must look solely to the
Pension Fund for satisfaction.

 

ARTICLE 16

 

CONTRIBUTIONS

 

No contributions to the Plan by Participants will be required or permitted under
the Plan.

 

During the continuance of the Plan and for the purpose of providing the benefits
contemplated under the Plan, the Employer intends to deposit, from time to time,
with the Trustee or with the Insurance Company, sums of money, to be held in the
Pension Fund, which, together with the earnings of the Pension Fund, will be
deemed sufficient to provide the benefits of the Plan and to satisfy the minimum
funding standards set forth in ERISA.  All contributions by the Employer to the
Pension Fund are expressly conditioned upon deductibility under Code
section 404.

 

ARTICLE 17

 

APPROVAL UNDER INTERNAL REVENUE CODE

 

The Plan as set forth in this document is intended to comply with the
requirements of Code subsection 401(a), so that the income of the Pension Fund
may be exempt from federal

 

88

--------------------------------------------------------------------------------


 

income taxes and so that contributions of the Employers under the Plan may be
deductible for federal income tax purposes under Code section 404.  Any
modification or amendment of the Plan may be made, retroactive or otherwise, as
necessary or appropriate to establish and maintain its qualified status under
the Code, or to otherwise comply with ERISA.

 

ARTICLE 18

 

TEMPORARY RESTRICTIONS ON BENEFITS

 

18.1         Temporary Restrictions

 

(a)                                  Notwithstanding any other provisions of the
Plan, the benefit of any Highly Compensated Participant upon the Plan’s
termination will be limited to a benefit that is nondiscriminatory under Code
paragraph 401(a)(4).

 

(b)                                 Upon the Plan’s termination, annual payments
of Plan benefits made on behalf of any of the 25 highest paid Employees or
former Employees of the Employer and the Affiliates in a particular Plan Year
will be restricted to an amount equal in each Plan Year to:

 

(1)                                  the payments that would be made on behalf
of the Employee under a single life annuity that is the Actuarial Equivalent of
the accrued benefit and other benefits to which the Employee is entitled under
the Plan (other than a social security supplement), plus

 

(2)                                  the amount of the payments that the
Employee is entitled to receive under a social security supplement.

 

(c)                                  The restrictions of Subsection (b) will not
apply to payments made to an Employee who is one of the 25 highest paid
Employees or former Employees if any one of the following requirements is
satisfied:

 

(1)                                  After payment to the Employee of all
benefits payable to the Employee under the Plan, the value of the Plan’s assets
equals or exceeds 110 percent of the value of the Plan’s current liabilities as
defined under Code paragraph 412(l)(7).  The value of Plan assets and the value
of current liabilities for this purpose must be determined as of the same date;

 

(2)                                  The value of the benefits payable to the
Employee under the Plan is less than one percent of the value of the Plan’s
current liabilities before distribution, or

 

(3)                                  The value of the benefits payable to the
Employee does not exceed $5,000.

 

89

--------------------------------------------------------------------------------


 

ARTICLE 19

 

AMENDMENT AND TERMINATION

 

19.1         Right to Amend or Terminate

 

Cinergy reserves the right to modify, alter, amend, revoke or terminate the Plan
and/or any Trust Fund or group annuity contract that may be established or
entered into to effectuate and implement the Plan at any time.  The Board of
Directors will generally have the authority to adopt amendments; provided,
however, that such authority may be delegated from time to time to the Cinergy
Corp. Benefits Committee or otherwise; provided further, however, that the
Committee or the compensation committee of the Board of Directors may adopt any
amendment to ensure the continued qualification of the Plan and Pension Fund
under Code subsections 401(a) and 501(a), to comply with the provisions of any
federal statute or regulation impacting pension plans, to enhance the delivery
of benefits to Participants and Beneficiaries, to ease Plan administration, or
to respond to the withdrawal of any Employer from the Plan.

 

The Board of Directors, or any person or persons duly authorized by the Board of
Directors, will also have the right, authority, and power to terminate the Plan
and to discontinue or suspend the payment of contributions to provide benefits
under the Plan (except for the provision of any agreement which has been entered
into between an Employer and a labor union representing Eligible Employees). 
However, no action taken pursuant to this Section will operate to enlarge the
right of Cinergy under Section 15.2 (Irrevocability).

 

19.2         Effect of Termination

 

If a partial or complete termination of the Plan occurs, all Participants with
respect to whom the Plan is being so terminated will have a Nonforfeitable right
to their benefits accrued under the Plan up to the date of termination of the
Plan to the extent then funded.

 

Except as otherwise required by ERISA section 4044, Cinergy will direct the
Trustee and/or Insurance Company to segregate the Pension Fund, as determined by
Cinergy to be attributable to the group that is terminating its participation in
the Plan, and to make separate allocations of the segregated assets among the
respective persons having interests in them.  The separate allocations will be
made as follows:

 

(a)           First, either:

 

(1)                                  in the case of the pension of a Retired
Participant, a Terminated Vested Participant, a Spouse, or a Contingent
Annuitant that began at least three years prior to the termination date of the
Plan, that

 

90

--------------------------------------------------------------------------------


 

portion of the pension that is based on the provisions of the Plan as in effect
at any time during the five-year period ending on the termination date, which
would result in the least amount, or

 

(2)                                  in the case of the pension of an Active
Participant, a Participant who has incurred a Severance from Service, or either
a Retired Participant or a Terminated Vested Participant not included in
Paragraph (1) of this Subsection (a) that three years prior to the termination
date of the Plan would have began had the Participant then become a Retired
Participant, a Terminated Vested Participant, or the Participant’s Spouse or
Contingent Annuitant, that portion of the pension that is based on the
provisions of the Plan that were in effect at any time during the five-year
period ending on the termination date, which would result in the least amount;

 

(b)                                 Second, all other pensions under the Plan
that are guaranteed by the Pension Benefit Guaranty Corporation;

 

(c)                                  Third, all other pensions with respect to
both (1) Retired Participants, Terminated Vested Participants, Spouses, and
Contingent Annuitants and (2) Active Participants and Participants who have
incurred a Severance from Service who, as of the date of termination of the
Plan, have completed the Vesting Requirement of the Plan; and

 

(d)                                 All other pensions under the Plan.

 

If the balance of the Pension Fund allocable to the terminating group that is
remaining after allocations have been made with respect to all pensions in a
preceding class or group is insufficient to allocate the full Actuarial
Equivalent of pensions to all persons in the class or group for which it is then
being applied, the balance will be allocated to each person in the class or
group in the proportion to which the Actuarial Equivalent of the pension
allocable to him pursuant to the class or group bears to the total Actuarial
Equivalent of the pensions so allocable to all persons in the class or group. 
However, if the balance is sufficient to allocate a portion only of the full
Actuarial Equivalent of the pensions set forth in Subsection (c), then the
amounts of pension otherwise provided will be redetermined based on the
provisions of the Plan as in effect five years prior to the termination date,
or, if applicable, as of the later date as will provide for the allocation of
the full Actuarial Equivalent thereof.

 

The amounts so allocated will, subject to the rights of the Insurance Company
under the Group Annuity Contract governing allocations of small annuities, be
purchased under the Group Annuity Contract or other group annuity contract.

 

91

--------------------------------------------------------------------------------


 

Any balance remaining in the Pension Fund that is allocable to the terminating
group, and after all allocations have been made pursuant to the foregoing
provisions of this Subsection, will be allocated to the Employers.

 

19.3         Merger and Consolidation of Plan

 

In the case of any merger or consolidation with, or transfer of assets and
liabilities to, any other plan, provisions will be made so that each Participant
in the Plan on the date thereof (if the Plan had then terminated) would receive
a benefit immediately after the merger, consolidation or transfer that is equal
to, or greater than, the benefit he would have been entitled to receive
immediately prior to the merger, consolidation, or transfer if the Plan had then
terminated.

 

19.4         Post-Change in Control Merger, Consolidation, or Transfer of
Pension Plan Assets or Liabilities

 

Notwithstanding the preceding provisions of this Article or any other provision
of this Plan, in the event of any merger or consolidation of this Plan with
another employee benefit plan or any transfer of assets or liabilities of this
Plan to another plan that is effected within three years following a Change in
Control, (a) the accrued benefit of each Participant who is actively employed by
an Employer as of the effective date of the merger, consolidation, or transfer
of assets or liabilities and with respect to whom liability for the payment of
benefits under the Plan is being merged or consolidated with or transferred to
another plan will become fully vested; (b) the vested accrued benefit of each
Participant, former Participant, and Beneficiary with respect to whom any
liability for the payment of benefits under the Plan is being merged or
consolidated with or transferred to another plan will be increased in accordance
with Section 19.6 (Post-Change in Control Surplus Reversion) as if the Plan had
terminated immediately prior to any merger, consolidation, or transfer (and for
purposes of calculating the increase, the accrued benefits of all other
Participants, former Participants and their Beneficiaries will be deemed to have
increased in accordance with Section 19.6 (Post-Change in Control Surplus
Reversion)); and (c) prior to consummation of any merger, consolidation, or
transfer, the accrued benefit (as increased, if applicable) of each Participant,
former Participant, and Beneficiary with respect to whom liability for the
payment of benefits under the Plan is being merged or consolidated with or
transferred to another plan will be satisfied by the purchase of a guaranteed
annuity contract from a financially sound insurance company that represents an
irrevocable commitment to satisfy the accrued benefit (as increased, if
applicable) of the person.  Notwithstanding the provisions of Section 19.1
(Right to Amend or Terminate), the provisions of this Section may not be amended
by an amendment to the Plan effective within three years following a Change in
Control.

 

19.5         General Protection of Benefits in the Event of a Change in Control

 

Notwithstanding any other provisions of this Plan, for a period of three years
following a Change in Control, the provisions of this Plan may not be amended in

 

92

--------------------------------------------------------------------------------


 

any manner that would adversely affect in any way the computation or amount of
or the entitlement to retirement benefits under the Plan, including, but not
limited to, any adverse change in or to (a) the rate at which benefits accrue or
vest, (b) the compensation recognized under the Plan, or (c) the optional forms
of payment available to a Participant or Beneficiary under the Plan, including
the time of commencement of benefits and any actuarial factors utilized. 
Notwithstanding the provisions of Section 19.1 (Right to Amend or Terminate),
the provisions of this Section may not be amended by an amendment effective
within three years following a Change in Control.

 

19.6         Post-Change in Control Surplus Reversion

 

Notwithstanding the preceding provisions of this Article or any other provision
of the Plan, in the event this Plan is terminated within three years following a
Change in Control, the assets of the Plan will be applied in accordance with the
preceding provisions of this Article to satisfy all liabilities to Participants,
former Participants, and their Beneficiaries.  If, after satisfaction of the
liabilities, there are assets remaining in the Plan, the balance will be applied
on a pro rata basis based upon final vested benefit to increase the benefits of
the Participants, former Participants, and their Beneficiaries, subject however,
to the applicable legal limitations on benefits payable from tax qualified
plans.  Notwithstanding the provisions of Section 19.1 (Right to Amend or
Terminate), the provisions of this Section may not be amended by an amendment to
the Plan effected within three years following a Change in Control.

 

ARTICLE 20

 

AUTHORIZED TRANSACTION

 

                Cinergy will have the right, authority, and power to transfer
some or all of the assets of the Plan, including contributions and earnings, to
a pooled investment fund of an insurance company qualified to do business in one
or more states of the United States, even though that insurance company might
otherwise be a “party in interest,” as that term is defined in ERISA; provided,
the insurance company receives not more than reasonable compensation with
respect to the transaction

 

ARTICLE 21

 

PARTICIPATION BY OTHER EMPLOYERS

 

 

21.1         Adoption of Plan

 

With Cinergy’s consent, any Affiliate may become a participating Employer under
the Plan by (a) taking appropriate action to adopt the Plan, (b) filing with
Cinergy a duly certified copy of the Plan as adopted by the Affiliate,
(c) becoming a party

 

93

--------------------------------------------------------------------------------


 

to the trust agreement establishing the Trust Fund, and (d) executing and
delivering documents and taking any other action as may be necessary or
desirable to put the Plan into effect with respect to it.

 

21.2         Withdrawal from Participation

 

Any Employer may, with Cinergy’s consent, withdraw from participation in the
Plan at any time by filing with Cinergy a duly certified copy of a resolution of
its board of directors to that effect and giving notice of its intended
withdrawal to Cinergy, the Trustee, and Insurance Company prior to the effective
date of withdrawal.  If an Employer withdraws from the Plan, Cinergy will
determine the portion of the Pension Fund held by the Trustee or Insurance
Company that is applicable to the Participants and former Participants of the
withdrawing Employer and direct the Trustee and Insurance Company to segregate
its portion in a separate trust.  The separate trust will be held and
administered as a part of the separate plan of the withdrawn Employer.  The
portion of the Pension Fund applicable to the Participants and former
Participants of a particular Employer will be the sum of:

 

(a)                                  the total amount of the accrued benefits
applicable to the Participants and former Participants of the withdrawing
Employer, and

 

(b)                                 an amount that bears the same ratio to the
excess, if any, of:

 

(1)                                  the total of the Pension Fund over

 

(2)                                  the total amount of the accrued benefits
applicable to the Participants and former Participants of the withdrawing
Employer bears to the total amount of the accrued benefits applicable to all
Participants and former Participants.

 

Notwithstanding the preceding sentence, if the total amount of the present value
of the accrued benefits applicable to the Participants and former Participants
of the withdrawing Employer (when combined with the value of any other assets
segregated during that Plan Year) is less than three percent of the total of the
Pension Fund as of at least one day in the Plan Year during which the withdrawal
occurs, the portion of the Pension Fund applicable to the Participants and
former Participants of the withdrawing Employer will be equal to the present
value of those Participants’ accrued benefits.

 

21.3         Cinergy as Agent for Employers

 

Each Affiliate that becomes a participating Employer pursuant to Section 21.1
(Adoption of Plan) or Article 22 (Continuance by a Successor) by so doing will
be deemed to have appointed Cinergy its agent to exercise on its behalf all of
the powers and authorities conferred upon Cinergy by the terms of the Plan,

 

94

--------------------------------------------------------------------------------


 

including, but not limited to the power to amend and terminate the Plan. 
Cinergy’s authority to act as agent will continue unless and until the portion
of the Pension Fund held for the benefit of Employees of the particular Employer
and their Beneficiaries is set aside in a separate trust as provided in
Section 21.2 (Withdrawal from Participation).  Each Employer will, from time to
time, upon Cinergy’s request, furnish to Cinergy any data and information as
Cinergy requires in the performance of its duties.

 

ARTICLE 22

 

CONTINUANCE BY A SUCCESSOR

 

If Cinergy or any other Employer is reorganized by way of merger, consolidation,
transfer of assets, or otherwise, so that a corporation, partnership, or person
other than an Employer succeeds to all or substantially all of the Employer’s
business, the successor may be substituted for the Employer under the Plan by
adopting the Plan and becoming a party to the trust agreement.  Contributions by
the Employer will be automatically suspended from the effective date of any
reorganization until the date upon which the substitution of the successor
corporation for the Employer under the Plan becomes effective.  If, within
90 days following the effective date of any reorganization, the successor does
not elect to become a party to the Plan, or if the Employer adopts a plan of
complete liquidation other than in connection with a reorganization, the Plan
will be automatically terminated with respect to employees of the Employer as of
the close of business on the 90th day following the effective date of
reorganization or as of the close of business on the date of adoption of a plan
of complete liquidation, as the case may be, and Cinergy will direct the Trustee
to distribute the portion of the Trust Fund applicable to that Employer in the
manner provided in Section 21.2 (Withdrawal from Participation).

 

ARTICLE 23

 

PROVISIONS RELATING TO TOP-HEAVY PLAN

 

23.1         Construction of this Section

 

This Article will be construed in accordance with Code section 416.

 

23.2         Top-Heavy Determination

 

For each Plan Year, the Committee will determine whether the Plan is a Top-Heavy
Plan or a Super Top-Heavy Plan.

 

(a)                                  The Plan constitutes a “Top-Heavy Plan” for
any Plan Year in which, as of the Determination Date, (1) the Present Value of
Accrued Benefits of Key Employees or (2) the sum of the Present Value of Accrued
Benefits of Key Employees under the Plan and the Aggregate Accounts of Key
Employees under any Qualified Defined Contribution Plan of an Aggregation Group,
exceeds 60 percent of the Present Value of Accrued Benefits or the Present

 

95

--------------------------------------------------------------------------------


 

Value of Accrued Benefits under the Plan and the Aggregate Accounts of all
Participants under any Qualified Defined Contribution Plan of an Aggregation
Group.

 

If any Participant is a non-Key Employee for any Plan Year, but the Participant
was a Key Employee for any prior Plan Year, the Participant’s Present Value of
Accrued Benefits and/or Aggregate Account Balance will not be taken into account
for purposes of determining whether this Plan is a Top-Heavy Plan (or whether
any Aggregation Group that includes this Plan is a Top-Heavy Group)

 

(b)                                 The Plan constitutes a “Super Top-Heavy
Plan” for any Plan Year in which, as of the Determination Date, (1) the Present
Value of Accrued Benefits of Key Employees or (2) the sum of the Present Value
of Accrued Benefits of Key Employees under the Plan and the Aggregate Accounts
of Key Employees under any Qualified Defined Contribution Plan of an Aggregation
Group, exceeds 90 percent of the Present Value of Accrued Benefits or the
Present Value of Accrued Benefits under the Plan and the Aggregate Accounts of
all Participants under any Qualified Defined Contribution Plan of an Aggregation
Group.

 

(c)                                  Top-Heavy Group means an Aggregation Group
in which, as of the Determination Date, the sum of:

 

(1)                                  the Present Value of Accrued Benefits of
Key Employees under all Qualified Defined Benefit Plans included in the group,
and

 

(2)                                  the Aggregate Accounts of Key Employees
under Qualified Defined Contribution Plans included in the group,

 

exceeds 60 percent of a similar sum determined for all Participants.

 

(d)                                 In the case of a Permissive Aggregation
Group, only a plan that is part of the Required Aggregation Group will be
considered a Top-Heavy Plan if the Permissive Aggregation Group is a Top-Heavy
Group.  No plan in the Permissive Aggregation Group will be considered a
Top-Heavy Plan if the Permissive Aggregation Group is not a Top-Heavy Group.

 

(e)                                  In the case of a Required Aggregation
Group, each plan in the group will be considered a Top-Heavy Plan if the
Required Aggregation Group is a Top-Heavy Group.

 

23.3         Effects of a Top-Heavy Determinations

 

If, for any Plan Year, the Committee determines that the Plan is a Top-Heavy
Plan or a Super Top-Heavy Plan, the effect of that determination on the Vesting
Requirement and on the benefits payable under the Plan are described in

 

96

--------------------------------------------------------------------------------


 

Section 5.1(b) (Vesting Requirement) and Section 4.7 (Benefits if Plan Becomes a
Top-Heavy Plan), respectively.

 

Terms that relate to this Article are defined in the Plan in the following
sections:

 

Defined Term Section

 

Section

 

 

 

Aggregate Account

 

1.8

Defined Benefit Plan Fraction

 

1.29

Defined Contribution Plan Fraction

 

1.30

Determination Date

 

1.32

Final Average Earnings

 

1.49

Present Value of Accrued Benefits

 

1.82

Super Top-Heavy Plan

 

1.105

Top-Heavy Group

 

1.108

Top-Heavy Plan

 

1.109

Top-Heavy Plan Year

 

1.110

Valuation Date

 

1.113

 

ARTICLE 24

 

MERGER WITH THE MRP

 

24.1         Acceptance of Assets and Liabilities of MRP Trust

 

As soon as practicable after January 1, 1998 (but not before 30 days after the
required notification has been filed with the Internal Revenue Service), the
Trustee will accept a transfer from the trustee or funding agent of the MRP of
all of the assets and liabilities of the trust or insurance or annuity contracts
through which the MRP is funded.

 

24.2         Participation of MRP Participants

 

Each individual who was a participant in the MRP as of December 31, 1997, will
remain a Participant in the Plan on January 1, 1998.  Each participant or former
participant in the MRP who as of the date of the transfer referred to in
Section 24.1 (the “Transfer Date”) is receiving benefits under the MRP or has
retired or incurred a severance from service with CG&E and has a right to
receive future benefits under the MRP will be entitled to receive benefits under
the Plan as of the Transfer Date.  A beneficiary entitled to benefits under the
MRP as of the Transfer Date will become entitled to benefits under the restated
Plan as of that date.  The Annual Pension of a Participant described in this
Section will at no time be less than the Participant’s accrued benefit under the
MRP as of the Transfer Date.

 

97

--------------------------------------------------------------------------------


 

ARTICLE 25

 

SPIN OFF OF PSI PLAN

 

25.1         Acceptance of Assets and Liabilities of PSI Plan Trust

 

On December 31, 1997, the assets and liabilities attributable to Exempt
Employees and Non-Exempt Employees who were participants in the PSI Plan as of
that date were spun off from the PSI Plan.  As soon as practicable after
January 1, 1998 (but not before 30 days after the required notification has been
filed with the Internal Revenue Service), the Trustee will accept a transfer
from the trustee or funding agent of that spun-off portion of the PSI Plan of
all of the assets and liabilities of the trust or insurance or annuity contracts
through which the spun-off portion of the PSI Plan is funded.

 

25.2         Participation of PSI Plan Participants

 

Each Exempt Employee or Non-Exempt Employee who was a participant in the PSI
Plan as of December 31, 1997 became a participant in this Plan on January 1,
1998.  Each participant or former participant in the PSI Plan who as of the date
of the transfer referred to in Section 25.1 (the “PSI Transfer Date”) is
receiving benefits under the PSI Plan or has retired or incurred a severance
from service with PSI and has a right to receive future benefits under the PSI
Plan will become a Participant as of the PSI Transfer Date.  A beneficiary
entitled to benefits under the PSI Plan as of the PSI Transfer Date will instead
become entitled to benefits under this Plan as of that date.  The Annual Pension
of a Participant described in this Section will at no time be less than the
Participant’s accrued benefit under the PSI Plan as of the PSI Transfer Date.

 

ARTICLE 26

 

MRP, RIP, PSI PLAN RETIREE INCREASE

 

26.1         Eligible Recipient: Benefit Increase

 

(a)                                  Notwithstanding Article 2 of the Plan,
effective January 1, 2002, the Benefit Amount of each Eligible Recipient that is
otherwise payable from the Plan on or after January 1, 2002 shall be increased
by an amount equal to the product of the Eligible Recipient’s Applicable
Percentage, as determined under Section 26.2, multiplied by his Benefit Amount.

 

(b)                                 Notwithstanding Section 26.1(a), the
increase for each Eligible Recipient shall be at least $50 per month.

 

98

--------------------------------------------------------------------------------


 

26.2         Applicable Percentage

 

(a)                                  Pre-1981 Eligible Recipients:

 

Eligible Recipient

 

Applicable
Percentage

 

A Retiree whose Actual Separation Date occurred before January 1, 1981.

 

20

%

A Contingent Annuitant or Spouse (if any) of the foregoing Retiree (if
deceased).

 

20

%

A Preretirement Spouse of any Retiree who died on or before December 1, 1980.

 

20

%

A Disabled Participant whose Actual Separation Date occurred before January 1,
1981.

 

20

%

 

(b)                                 1981-1988 Eligible Recipients:

 

Eligible Recipient

 

Applicable
Percentage

 

A Retiree whose Actual Separation Date occurred on or after January 1, 1981 and
before January 1, 1989.

 

10

%

A Contingent Annuitant or Spouse (if any) of the foregoing Retiree (if
deceased).

 

10

%

A Preretirement Spouse of any Retiree who died after December 1, 1980 and on or
before December 1, 1988.

 

10

%

A Disabled Participant whose Actual Separation Date occurred on or after
January 1, 1981 and before January 1, 1989.

 

10

%

 

(c)                                  1989-1993 Eligible Recipients:

 

Eligible Recipient

 

Applicable
Percentage

 

A Retiree whose Actual Separation Date occurred on or after January 1, 1989 and
before January 1, 1994.

 

5

%

A Contingent Annuitant or Spouse (if any) of the foregoing Retiree (if
deceased).

 

5

%

A Preretirement Spouse of any Retiree who died after December 1, 1988 and before
December 1, 1993.

 

5

%

A Disabled Participant whose Actual Separation Date occurred on or after
January 1, 1989 and before January 1, 1994.

 

5

%

 

26.3         Definitions

 

Terms used in this Article 26 with initial capital letters shall have the
meanings indicated in the Plan or below, whichever is applicable:

 

99

--------------------------------------------------------------------------------


 

(a)                                  “Benefit Amount” means, subject to
paragraph (3) below, the applicable amount in paragraph (1) or (2) below:

 

(1)                                  The amount of the monthly benefit actually
being paid to the Eligible Recipient from the Plan as of January 1, 2002, in
whatever annuity or other ongoing payment form, as the same may have been
increased by any amendment to the MRP, RIP or PSI Plan.

 

(2)                                  In all other cases, the amount of the
monthly benefit that is first payable to the Eligible Recipient after January 1,
2002, as the same may have been increased by any amendment to the MRP, RIP or
PSI Plan.

 

(3)                                  The Benefit Amount of an Eligible Recipient
shall in no event include any temporary supplemental benefit, including but not
limited to any supplemental benefit payable pursuant to (i) Article 15 of the
MRP (as amended and restated effective as of January 1, 1990) or (ii) Article 15
of the RIP (as amended and restated effective as of January 1, 1987).

 

(b)                                 “Disabled Participant” means a Retiree whose
separation date occurred while he was receiving disability benefits under an LTD
Plan.

 

(c)                                  “Eligible Recipient” means each individual
listed in Section 26.2.

 

(d)                                 “LTD Plan” means a long-term disability
benefits plan maintained by an Employer or its Affiliates.

 

(e)                                  “Preretirement Spouse” means a Spouse
(1) of a Retiree who died prior to the commencement of his retirement benefit
and (2) who qualified for the spousal preretirement death benefit under the MRP,
RIP or PSI Plan, as applicable.

 

(f)                                    “Retiree” means a participant of the MRP,
RIP or PSI Plan, as applicable, whose Actual Separation Date occurred on or
after his Early Retirement Date (as such term is defined in the MRP, RIP or PSI
Plan), provided, however, that the term “Retiree” shall not include any
participant who received benefits under a special early retirement window
program (including but not limited to the Special Retirement Option under the
PSI Plan, the 1989 Voluntary Work Force Reduction Plan, the 1992 Voluntary Early
Retirement Program or the 1992 Involuntary Reduction in Force).  In the event
that a participant of the MRP, RIP or PSI Plan, as applicable, had more than one
Actual Separation Date, for purposes of this Article 26 the participant’s first
Actual Separation Date that occurs on or after his Early Retirement Date (as
such term is defined in the MRP, RIP or PSI Plan) shall be the relevant Actual
Separation Date.

 

100

--------------------------------------------------------------------------------


 

26.4         Code Section 415 Limits

 

Notwithstanding Section 26.1, the amount thereunder shall be subject to the
limitations of Section 4.6 (Maximum Pension).

 

26.5         Miscellaneous

 

(a)                                  No benefit amount shall be increased more
than one time pursuant to the provisions of this Article 26.

 

(b)                                 The increase in Section 26.1 shall not be
guaranteed by the Group Annuity Contract.

 

(c)                                  No alternate payee under a Qualified
Domestic Relations Order shall be entitled to an increase pursuant to the
provisions of this Article 26 unless such Qualified Domestic Relations Order
specifically requires such increase, in which case the alternate payee’s
Applicable Percentage, if any, shall be the same as his or her former spouse’s
Applicable Percentage, which shall be determined under Section 26.2 of the Plan.

 

Cinergy Corp. has caused this document to be executed by its duly authorized
officer.

 

 

By:

 

 

 

 

Timothy J. Verhagen

 

 

Vice President

 

 

Human Resources

 

 

 

 

 

Date:12/20/02

 

101

--------------------------------------------------------------------------------


 

CINERGY CORP. NON-UNION EMPLOYEES’ PENSION PLAN

(As Amended And Restated Effective January 1, 2003)

 

ADDENDUM

EGTRRA and 401(a)(9) MODEL PROVISIONS

 

PREAMBLE

 

1.             Adoption and effective date of Addendum.  This Addendum of the
Plan is adopted to reflect certain provisions of the Economic Growth and Tax
Relief Reconciliation Act of 2001 (“EGTRRA”).  This Addendum is intended as good
faith compliance with the requirements of EGTRRA and is to be construed in
accordance with EGTRRA and guidance issued thereunder.  Except as otherwise
provided, this Addendum shall be effective as of the first day of the first Plan
Year beginning after December 31, 2001.

 

2.             Supersession of inconsistent provisions.  This Addendum shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Addendum.

 

SECTION 1.  LIMITATIONS ON BENEFITS.

 

1.             Effective date.  This section shall be effective for limitation
years ending after December 31, 2001.

 

2.             Effect on participants.  Benefit increases resulting from the
increase in the limitations of Code subsection 415(b) will be provided to all
employees participating in the Plan who have one hour of service on or after the
first day of the first limitation year ending after December 31, 2001.

 

3.             Definitions.

 

3.1           Defined benefit dollar limitation.  The “defined benefit dollar
limitation” is $160,000, as adjusted, effective January 1 of each year, under
Code subsection 415(d) in such manner as the Secretary shall prescribe, and
payable in the form of a straight life annuity.  A limitation as adjusted under
Code subsection 415(d) will apply to limitation years ending with or within the
calendar year for which the adjustment applies.

 

3.2           Maximum permissible benefit:  The “maximum permissible benefit” is
the lesser of the defined benefit dollar limitation or the defined benefit
compensation limitation (both adjusted where required in (a) and, if applicable,
in (b) or (c) below).

 

(a)           If the participant has fewer than 10 years of participation in the
Plan, the defined benefit dollar limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of years (or part thereof) of
participation in the Plan and (ii) the denominator of which is 10.  In the case
of a participant who has fewer than 10 years of service with the employer, the
defined benefit compensation limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of years (or part thereof) of service
with the employer and (ii) the denominator of which is 10.

 

1

--------------------------------------------------------------------------------


 

(b)           If the benefit of a participant begins prior to age 62, the
defined benefit dollar limitation applicable to the participant at such earlier
age is an annual benefit payable in the form of a straight life annuity
beginning at the earlier age that is the actuarial equivalent of the defined
benefit dollar limitation applicable to the participant at age 62 (adjusted
under (a) above, if required).  The defined benefit dollar limitation applicable
at an age prior to age 62 is determined as the lesser of (i) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
the interest rate and mortality table (or other tabular factor) specified in the
Plan for equivalence of early retirement benefits and (ii) the actuarial
equivalent (at such age) of the defined benefit dollar limitation computed using
a 5 percent interest rate and the applicable mortality table under Code
subsection 417(e) as prescribed from time to time by the Secretary of the
Treasury (for distributions with Annuity Starting Dates after December 30, 2002
the mortality table prescribed in Revenue Ruling 2001–62).  Any decrease in the
defined benefit dollar limitation determined in accordance with this
paragraph (b) shall not reflect a mortality decrement if benefits are not
forfeited upon the death of the participant.  If any benefits are forfeited upon
death, the full mortality decrement is taken into account.

 

(c)           If the benefit of a participant begins after the participant
attains age 65, the defined benefit dollar limitation applicable to the
participant at the later age is the annual benefit payable in the form of a
straight life annuity beginning at the later age that is actuarially equivalent
to the defined benefit dollar limitation applicable to the participant at age 65
(adjusted under (a) above, if required).  The actuarial equivalent of the
defined benefit dollar limitation applicable at an age after age 65 is
determined as (i) the lesser of the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using the interest rate and mortality
table (or other tabular factor) specified in the Plan for equivalence of delayed
retirement benefits and (ii) the actuarial equivalent (at such age) of the
defined benefit dollar limitation computed using a 5 percent interest rate
assumption and the applicable mortality table under Code subsection 417(e) as
prescribed from time to time by the Secretary of the Treasury (for distributions
with Annuity Starting Dates after December 30, 2002 the mortality table
prescribed in Revenue Ruling 2001–62).  For these purposes, mortality between
age 65 and the age at which benefits commence shall be ignored.

 

SECTION 2.  INCREASE IN COMPENSATION LIMIT

 

1.             Increase in limit.  The annual compensation of each participant
taken into account in determining benefit accruals in any Plan Year beginning
after December 31, 2001, shall not exceed $200,000.  Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the determination
period).  For purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, the annual compensation limit for determination periods
beginning before January 1, 2002, shall be $200,000.

 

2.             Cost-of-living adjustment.  The $200,000 limit on annual
compensation in paragraph 1 shall be adjusted for cost-of-living increases in
accordance with Code subparagraph 401(a)(17)(B).  The cost-of-living adjustment
in effect for a calendar year applies to annual compensation for the
determination period that begins with or within such calendar year.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.  MODIFICATION OF TOP-HEAVY RULES

 

1.             Effective date.  This section shall apply for purposes of
determining whether the Plan is a top-heavy plan under Code subsection 416(g)
for Plan Years beginning after December 31, 2001, and whether the Plan satisfies
the minimum benefits requirements of Code subsection 416(c) for such years. 
This section amends Article 23 of the Plan.

 

2.             Determination of top-heavy status.

 

2.1           Key employee.  Key employee means any employee or former employee
(including any deceased employee) who at any time during the Plan Year that
includes the determination date was an officer of the employer having annual
compensation greater than $130,000 (as adjusted under Code paragraph 416(i)(1)
for Plan Years beginning after December 31, 2002), a 5–percent owner of the
employer, or a 1–percent owner of the employer having annual compensation of
more than $150,000.  For this purpose, annual compensation means compensation
within the meaning of Code paragraph 415(c)(3).  The determination of who is a
key employee will be made in accordance with Code paragraph 416(i)(1) and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

2.2           Determination of present values and amounts.  This Section 2.2
shall apply for purposes of determining the present values of accrued benefits
and the amounts of account balances of employees as of the determination date.

 

2.2.1        Distributions during year ending on the determination date.  The
present values of accrued benefits and the amounts of account balances of an
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the Plan and any plan aggregated with
the Plan under Code paragraph 416(g)(2) during the 1–year period ending on the
determination date.  The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Code clause 416(g)(2)(A)(i).  In the case of a
distribution made for a reason other than separation from service, death, or
disability, this provision shall be applied by substituting “5–year period” for
“1–year period.”

 

2.2.2        Employees not performing services during year ending on the
determination date.  The accrued benefits and accounts of any individual who has
not performed services for the employer during the 1–year period ending on the
determination date shall not be taken into account.

 

3.             Minimum benefits.  For purposes of satisfying the minimum benefit
requirements of Code paragraph 416(c)(1) and the Plan, in determining years of
service with the employer, any service with the employer shall be disregarded to
the extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Code subsection 410(b)) no key employee or former key
employee.

 

SECTION 4.  DIRECT ROLLOVERS OF PLAN DISTRIBUTIONS

 

1.             Effective date.  This section shall apply to distributions made
after December 31, 2001.

 

3

--------------------------------------------------------------------------------


 

2.             Modification of definition of eligible retirement plan.  For
purposes of the direct rollover provisions in Section 8.7 of the Plan, an
eligible retirement plan shall also mean an annuity contract described in Code
subsection 403(b) and an eligible plan under Code subsection 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan. 
The definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
subsection 414(p).

 

3.             Modification of definition of eligible rollover distribution to
include after-tax employee contributions.  For purposes of the direct rollover
provisions in Section 8.7 of the Plan, a portion of a distribution shall not
fail to be an eligible rollover distribution merely because the portion consists
of after-tax employee contributions which are not includible in gross income. 
However, such portion may be paid only to an individual retirement account or
annuity described in Code subsections 408(a) or (b), or to a qualified defined
contribution plan described in Code subsections 401(a) or 403(a) that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible.

 

SECTION 5.           MINIMUM DISTRIBUTION REQUIREMENTS

 

1.             General Rules.

 

1.1           Effective Date.  The provisions of this Section will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year.

 

1.2           Precedence.  The requirements of this Section will take precedence
over any inconsistent provisions of the plan.

 

1.3           Requirements of Treasury Regulations Incorporated.  All
distributions required under this Section will be determined and made in
accordance with the Treasury regulations under Code paragraph 401(a)(9).

 

1.4           TEFRA Section 242(b)(2) Elections.  Notwithstanding the other
provisions of this article, other than Subsection 1.3, distributions may be made
under a designation made before January 1, 1984, in accordance with
section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and
the provisions of the plan that relate to section 242(b)(2) of TEFRA.

 

2.             Time and Manner of Distribution.

 

2.1           Required Beginning Date.  The participant’s entire interest will
be distributed, or begin to be distributed, to the participant no later than the
participant’s required beginning date.

 

2.2           Death of Participant Before Distributions Begin.  If the
participant dies before distributions begin, the participant’s entire interest
will be distributed, or begin to be distributed, no later than as follows:

 

4

--------------------------------------------------------------------------------


 

(a)           If the participant’s surviving spouse is the participant’s sole
designated beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the participant died, or by December 31 of the calendar year in which the
participant would have attained age 70 1/2, if later.

 

(b)           If the participant’s surviving spouse is not the participant’s
sole designated beneficiary, then distributions to the designated beneficiary
will begin by December 31 of the calendar year immediately following the
calendar year in which the participant died.

 

(c)           If there is no designated beneficiary as of September 30 of the
year following the year of the participant’s death, the participant’s entire
interest will be distributed by December 31 of the calendar year containing the
fifth anniversary of the participant’s death.

 

(d)           If the participant’s surviving spouse is the participant’s sole
designated beneficiary and the surviving spouse dies after the participant but
before distributions to the surviving spouse begin, this Subsection 2.2, other
than Subsection 2.2(a), will apply as if the surviving spouse were the
participant.

 

For purposes of this Subsection 2.2 and Subsection 5, distributions are
considered to begin on the participant’s required beginning date (or, if
Subsection 2.2(d) applies, the date distributions are required to begin to the
surviving spouse under Subsection 2.2(a)).  If annuity payments irrevocably
commence to the participant before the participant’s required beginning date (or
to the participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse under Subsection 2.2(a)), the date
distributions are considered to begin is the date distributions actually
commence.

 

2.3           Form of Distribution.  Unless the participant’s interest is
distributed in the form of an annuity purchased from an insurance company or in
a single sum on or before the required beginning date, as of the first
distribution calendar year distributions will be made in accordance with
Subsections 3, 4 and 5.  If the participant’s interest is distributed in the
form of an annuity purchased from an insurance company, distributions thereunder
will be made in accordance with the requirements of Code paragraph 401(a)(9) and
the Treasury regulations.  Any part of the participant’s interest which is in
the form of an individual account described in Code subsection 414(k) will be
distributed in a manner satisfying the requirements of Code paragraph 401(a)(9)
of the Code and the Treasury regulations that apply to individual accounts.

 

3.             Determination of Amount to be Distributed Each Year.

 

3.1           General Annuity Requirements.  If the participant’s interest is
paid in the form of annuity distributions under the plan, payments under the
annuity will satisfy the following requirements:

 

(a)           the annuity distributions will be paid in periodic payments made
at intervals not longer than one year;

 

(b)           the distribution period will be over a life (or lives) or over a
period certain not longer than the period described in Subsection 4 or 5;

 

5

--------------------------------------------------------------------------------


 

(c)           once payments have begun over a period certain, the period certain
will not be changed even if the period certain is shorter than the maximum
permitted;

 

(d)           payments will either be nonincreasing or increase only as follows:

 

(1)           by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;

 

(2)           to the extent of the reduction in the amount of the participant’s
payments to provide for a survivor benefit upon death, but only if the
beneficiary whose life was being used to determine the distribution period
described in Subsection 4 dies or is no longer the participant’s beneficiary
pursuant to a qualified domestic relations order within the meaning of Code
subsection 414(p);

 

(3)           to provide cash refunds of employee contributions upon the
participant’s death; or

 

(4)           to pay increased benefits that result from a plan amendment.

 

3.2           Amount Required to be Distributed by Required Beginning Date.  The
amount that must be distributed on or before the participant’s required
beginning date (or, if the participant dies before distributions begin, the date
distributions are required to begin under Subsection 2.2(a) or (b)) is the
payment that is required for one payment interval.  The second payment need not
be made until the end of the next payment interval even if that payment interval
ends in the next calendar year.  Payment intervals are the periods for which
payments are received, e.g., bi–monthly, monthly, semi-annually, or annually. 
All of the participant’s benefit accruals as of the last day of the first
distribution calendar year will be included in the calculation of the amount of
the annuity payments for payment intervals ending on or after the participant’s
required beginning date.

 

3.3           Additional Accruals After First Distribution Calendar Year.  Any
additional benefits accruing to the participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

 

4.             Requirements For Annuity Distributions That Commence During
Participant’s Lifetime.

 

4.1           Joint Life Annuities Where the Beneficiary Is Not the
Participant’s Spouse.  If the participant’s interest is being distributed in the
form of a joint and survivor annuity for the joint lives of the participant and
a nonspouse beneficiary, annuity payments to be made on or after the
participant’s required beginning date to the designated beneficiary after the
participant’s death must not at any time exceed the applicable percentage of the
annuity payment for such period that would have been payable to the participant
using the table set forth in Q&A-2 of section 1.401(a)(9)-6T of the Treasury
regulations.  If the form of distribution combines a joint and survivor annuity
for the joint lives of the participant and a nonspouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

 

6

--------------------------------------------------------------------------------


 

4.2           Period Certain Annuities.  Unless the participant’s spouse is the
sole designated beneficiary and the form of distribution is a period certain and
no life annuity, the period certain for an annuity distribution commencing
during the participant’s lifetime may not exceed the applicable distribution
period for the participant under the Uniform Lifetime Table set forth in
section 1.401(a)(9)–9 of the Treasury regulations for the calendar year that
contains the annuity starting date.  If the annuity starting date precedes the
year in which the participant reaches age 70, the applicable distribution period
for the participant is the distribution period for age 70 under the Uniform
Lifetime Table set forth in section 1.401(a)(9)–9 of the Treasury regulations
plus the excess of 70 over the age of the participant as of the participant’s
birthday in the year that contains the annuity starting date.  If the
participant’s spouse is the participant’s sole designated beneficiary and the
form of distribution is a period certain and no life annuity, the period certain
may not exceed the longer of the participant’s applicable distribution period,
as determined under this section 4.2, or the joint life and last survivor
expectancy of the participant and the participant’s spouse as determined under
the Joint and Last Survivor Table set forth in section 1.401(a)(9)–9 of the
Treasury regulations, using the participant’s and spouse’s attained ages as of
the participant’s and spouse’s birthdays in the calendar year that contains the
annuity starting date.

 

5.             Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin.

 

5.1           Participant Survived by Designated Beneficiary.  If the
participant dies before the date distribution of his or her interest begins and
there is a designated beneficiary, the participant’s entire interest will be
distributed, beginning no later than the time described in Subsection 2.2(a) or
(b), over the life of the designated beneficiary or over a period certain not
exceeding:

 

 

(a)           unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year
immediately following the calendar year of the participant’s death; or

 

(b)           if the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated beneficiary using the
beneficiary’s age as of the beneficiary’s birthday in the calendar year that
contains the annuity starting date.

 

5.2           No Designated Beneficiary.  If the participant dies before the
date distributions begin and there is no designated beneficiary as of
September 30 of the year following the year of the participant’s death,
distribution of the participant’s entire interest will be completed by
December 31 of the calendar year containing the fifth anniversary of the
participant’s death.

 

5.3           Death of Surviving Spouse Before Distributions to Surviving Spouse
Begin.  If the participant dies before the date distribution of his or her
interest begins, the participant’s surviving spouse is the participant’s sole
designated beneficiary, and the surviving spouse dies before distributions to
the surviving spouse begin, this section 5 will apply as if the surviving spouse
were the participant, except that the time by which distributions must begin
will be determined without regard to Subsection 2.2(a).

 

7

--------------------------------------------------------------------------------


 

6.             Definitions.

 

6.1           Designated beneficiary.  The individual who is designated as the
beneficiary under Section 1.16 of the Plan and is the designated beneficiary
under Code paragraph 401(a)(9) and section 1.401(a)(9)–1, Q&A–4, of the Treasury
regulations.

 

6.2           Distribution calendar year.  A calendar year for which a minimum
distribution is required.  For distributions beginning before the participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the participant’s required beginning
date.  For distributions beginning after the participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to Subsection 2.2.

 

6.3           Life expectancy.  Life expectancy as computed by use of the Single
Life Table in section 1.401(a)(9)–9 of the Treasury regulations.

6.4           Required beginning date.  The date specified in Section 8.6
(Required Payment of Benefits) of the Plan.

 

8

--------------------------------------------------------------------------------


 

ADDENDUM A

 

Cinergy Corp. Non-Union Employees’

Pension Plan

 

I.              PSI PENSION FORMULAS

 

The five remaining basic pension formulas used to determine benefits under the
PSI Plan are as follows:

 

A.            PSI Normal Retirement Pension Formula 1

 

The Annual Pension computed under PSI Pension Formula 1 equals (1) 1.1 percent
of the Participant’s PSI Highest Average Earnings, plus (2) 0.5 percent of the
amount by which his PSI Highest Average Earnings exceed his applicable PSI
Covered Compensation, multiplied by the number of his Years of Participation
accrued as of December 31, 1997, up to a maximum of 35.

 

B.            PSI Normal Retirement Pension Formula 2

 

The Annual Pension computed under PSI Pension Formula 2 equals the excess of:

 

(1)                                  1-2/3 percent of the Participant’s PSI
Highest Average Earnings, multiplied by the number of his Years of Participation
not in excess of 30; over

 

(2)                                  1-2/3 percent of the Participant’s Annual
Primary Social Security Amount that he is expected to be entitled to receive
either at his Normal Retirement Date or at his Disability Date if his disability
continues to his Normal Retirement Date, in any event multiplied by the number
of his Years of Participation not in excess of 30.

 

C.            PSI Normal Retirement Pension Formula 3

 

The Annual Pension computed under PSI Pension Formula 3 equals the excess of:

 

(1)                                  2 percent of the Participant’s PSI Highest
Average Earnings, multiplied by the number of his Years of Participation not in
excess of 25, over

 

1

--------------------------------------------------------------------------------


 

(2)                                  2 percent of the Participant’s Annual
Primary Social Security Amount that he is expected to be entitled to receive
either upon the attainment of age 62 on the assumption that he receives no
“wages” or “remuneration,” as defined in the Social Security Act, between
December 31, 1989 (December 31, 1988, for a Highly Compensated Participant), and
his attainment of age 62, or if he is still employed by his Employer on or after
his attainment of age 62, as of the earlier of December 31, 1989 (December 31,
1988, for a Highly Compensated Participant), or his Normal Retirement Date, or
at his Disability Date if his disability continues up until the date otherwise
determined under this Paragraph (2), in any event multiplied by the number of
his Years of Participation not in excess of 25.

 

D.            PSI Terminated Vested Pension Formula 5

 

The Annual Pension computed under PSI Pension Formula 5 equals the excess of:

 

(1)                                  2 percent of the Participant’s PSI Highest
Average Earnings, multiplied by the number of his Years of Participation not in
excess of 25, over

 

(2)                                  a fraction, the numerator of which is his
actual Years of Participation and the denominator of which is the Years of
Participation he would have accumulated at his Normal Retirement Date if during
each year after December 31, 1989 (December 31, 1988, for a Highly Compensated
Participant), he had completed at least 2,000 Hours of Service, of 50 percent of
the Participant’s Annual Primary Social Security Amount that he is entitled to
receive upon the attainment of age 60 on the assumption that his rate of
Earnings as of December 31, 1989 (December 31, 1988, for a Highly Compensated
Participant), had continued unchanged until age 60.

 

2

--------------------------------------------------------------------------------


 

E.             PSI Terminated Vested Pension Formula 6

 

The Annual Pension computed under PSI Pension Formula 6 equals the excess of:

 

(1)                                  1-2/3 percent of the Participant’s PSI
Highest Average Earnings, multiplied by the number of his Years of Participation
not in excess of 30; over

 

(2)                                  a fraction, the numerator of which is his
actual Years of Participation and the denominator of which is the Years of
Participation he would have accumulated at his Normal Retirement Date if during
each year after December 31, 1989 (December 31, 1988, for a Highly Compensated
Participant), he had completed at least 2,000 Hours of Service, of 50 percent of
the Participant’s Annual Primary Social Security Amount that he is entitled to
receive upon the attainment of age 60 on the assumption that his rate of
Earnings as of December 31, 1989 (December 31, 1988, for a Highly Compensated
Participant), had continued unchanged until age 60.

 

II.            General Method of Computing Accrued Benefit Under the PSI Plan
for Normal Retirement

 

(a)                                  Subject to the following provisions of this
Section, the amount of the accrued benefit under the PSI Plan as of December 31,
1997, of a Participant who was a participant in the PSI Plan as of December 31,
1997, will be computed under PSI Pension Formula 1.

 

(b)                                 Notwithstanding any other provisions of this
Section, the accrued benefit under the PSI Plan as of December 31, 1997, of a
Participant who became a participant in the PSI Plan prior to May 1, 1970, will
not be less than the amount computed under PSI Pension Formula 3 as of the
following date:

 

(1)                                  December 31, 1989, with respect to an
Employee who is not a Highly Compensated Participant; or

 

(2)                                  December 31, 1988, with respect to a Highly
Compensated Participant.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any other provisions of
this Section, the accrued benefit under the PSI Plan as of December 31, 1997, of
a Participant who became a participant in the PSI Plan on or after May 1, 1970,
will not be less than the amount computed under PSI Pension Formula 2 as of the
following date:

 

(1)                                  December 31, 1989, with respect to an
Employee who is not a Highly Compensated Participant; or

 

(2)                                  December 31, 1988, with respect to a Highly
Compensated Participant.

 

III.           PSI Definitions

 

The capitalized terms will have the meanings set forth in the Plan.  In
addition, the following words and phrases have the meanings set forth in this
Addendum:

 

(a)                                  “Annual Primary Social Security Amount”
means, with respect to a Participant, the annual amount available under the
provisions of Title II of the Social Security Act as in effect on December 31,
1989 (December 31, 1988, for a Highly Compensated Participant), determined
without regard to any increases in benefit levels, wage base increases, or
changes in the types of benefits that take effect after that date, but including
any recomputation in benefits due solely to the Participant’s “wages” and
“remuneration,” as defined in the Social Security Act, in calendar year 1989 or
1988, whichever is applicable.

 

(b)                                 “Disability Date” means, with respect to a
Participant who participated in the PSI Plan, the date the Participant is
determined to be totally disabled by reason of a particular disability under
PSI’s Long Term Disability Plan, as amended from time to time.

 

(c)                                  “Nine Months of Elapsed Time Service”
means, with respect to a Participant who participated in the PSI Plan, the nine
consecutive month period commencing on his Employment Commencement Date,
provided that the Employee does not in that period incur

 

4

--------------------------------------------------------------------------------


 

a Severance from Service that is part of a Break in Service; or, the nine
consecutive month period commencing on the Employee’s Reemployment Commencement
Date (or successive Reemployment Commencement Dates), provided that the Employee
does not in that period incur a Severance from Service that is part of a Break
in Service.  If the Employee does not incur a Severance from Service during the
applicable nine consecutive month period, then the Employee shall be deemed to
have completed Nine Months of Elapsed Time Service as of the last day of the
nine consecutive month period.

 

(d)                                 “Normal Retirement Date” means, with respect
to each Participant who participated in the PSI Plan, the first day of the
calendar month coincident with or following (a) his 65th birthday, or (b) the
fifth anniversary date of his employment, whichever is later.

 

(e)                                  “Participation Commencement Date” means,
with respect to an Employee who was a participant in the PSI Plan prior to
January 1, 1989, the date the Employee became a participant under the PSI Plan’s
terms as they existed prior to January 1, 1990, and with respect to an Employee
who was not a participant in the PSI Plan prior to January 1, 1989, the later of
(a) January 1, 1989, or (b) the first day of the calendar month coincident with
or following the date the Employee first completes Nine Months of Elapsed Time
Service and has attained his 21st birthday; provided that on the later date he
is classified by his Employer as an Employee.  If an Employee has completed Nine
Months of Elapsed Time Service and has attained his 21st birthday, but is not
classified by his Employer as an Employee on the later date, his “Participation
Commencement Date” shall be the first day of the calendar month coincident with
or following the first day after the later date on which he is classified by his
Employer as an Employee.

 

(f)                                    “PSI Covered Compensation” means, with
respect to a Participant who participated in the PSI Plan as of December 31,
1997, the average (without indexing) of the annual Social Security taxable wage
bases under the Social Security Act for each year during the 35 calendar years
ending with the last day of the calendar year in which the Participant attains
his Social Security Retirement Age, but no later than December 31, 1997.

 

(g)                                 “PSI Highest Average Earnings” means, with
respect to a Participant who participated in the PSI Plan as of December 31,
1997, the Participant’s highest average annual Earnings for any three
consecutive calendar years out of the Participant’s 10 or fewer years of
participation under the PSI Plan ending on

 

5

--------------------------------------------------------------------------------


 

December 31, 1997.  If Earnings for any Plan Year beginning before January 1,
1994 are taken into account in determining a Participant’s PSI Highest Average
Earnings, the Earnings for that Plan Year will be subject to the limitation of
Code paragraph 401(a)(17) that was in effect for that Plan Year and the
Participant’s Nonforfeitable Annual Pension will not be less than the
Participant’s accrued benefit under the PSI Plan as of December 31, 1993.

 

(h)                                 “Years of Participation” means, with respect
to each Participant who participated in the PSI Plan as of December 31, 1997,
the sum of the following whole and fractional years:

 

(1)                                  with respect to the period prior to
January 1, 1976, the number of years (to the last completed 1/12th year) of his
“participating service” (as defined in the PSI Plan as in effect on December 31,
1975, except that the last sentence of Section 1.6 of the PSI Plan will not
apply) as of January 1, 1976; plus

 

(2)                                  with respect to each Plan Year of his
participation in the PSI Plan on or after January 1, 1976, and before January 1,
1998 (excluding the Plan Years in which his Participation Commencement Date and
his Reemployment Commencement Date, if applicable, occur, to the extent one or
both of those dates are on or after January 1, 1976), one Year of Participation
if he completes at least 2,000 Hours of Service during that Plan Year;
otherwise, a fraction of a Year of Participation, the numerator of which is the
number of Hours of Service which he completes during a Plan Year and the
denominator of which is 2,000; provided, however, that if he completes less than
1,000 Hours of Service during a Plan Year, no portion of a Year of Participation
will be granted; plus

 

(3)                                  with respect to the Plan Years during which
his Participation Commencement Date and/or his Reemployment Commencement Date,
if applicable, occur, to the extent one or both of the dates occur on or after
January 1, 1976, and before January 1, 1998, either one Year of Participation,
or, if the month and day of his

 

6

--------------------------------------------------------------------------------


 

Participation Commencement Date or Reemployment Commencement Date within the
Plan Year is after January 1, a fraction thereof, the numerator of which is the
number of complete calendar months in that Plan Year during which he is a
participant in the PSI Plan and the denominator of which is 12.  However, if the
number of Hours of Service that he completes as a participant in the PSI Plan
during the respective Plan Year is less than the product of 166-2/3 multiplied
by the number of complete calendar months during which he is a participant in
the PSI Plan in the Plan Year, then the Year of Participation, or fraction
thereof, as otherwise determined pursuant to this Paragraph (c), will be
multiplied by the ratio of the number of Hours of Service that he completes as a
participant in the PSI Plan during the Plan Year to 166-2/3 multiplied by the
number of complete calendar months during which he is a participant in the PSI
Plan in the Plan Year.  If the number of Hours of Service that he completes as a
PSI Plan participant during the Plan Year is less than the product of 83-1/3
multiplied by the number of complete calendar months during which he is a PSI
Plan participant in the Plan Year, no portion of a Year of Participation shall
be granted.

 

With respect to any Plan Year wholly or partially included in a calendar year
used to calculate the Participant’s PSI Plan Highest Average Earnings, if the
PSI Plan participant fails to complete at least 2,000 Hours of Service during
that Plan Year, then, in lieu of any fraction of a Year of Participation as
otherwise determined under either Paragraph (b) or Paragraph (c), the PSI Plan
participant will be granted a fraction of a Year of Participation:  the
numerator of which is equal to the sum of the number of Hours of Service which
the PSI Plan participant completes as a PSI Plan participant during those
calendar months of the Plan Year that are not included in that calendar year,
and the greater of (A) the number of Hours of Service that the PSI Plan
participant completes during those calendar months of the Plan Year that are
included in such calendar year or (B) the product of 166-2/3 multiplied by the
number of calendar months of the Plan Year that are included in the calendar
year; and the denominator of which is 2,000.  A PSI Plan participant’s Years of
Participation will be adjusted, if necessary, pursuant to Section 4.5

 

7

--------------------------------------------------------------------------------


 

(Special Adjustments) or Section 4.8 (Benefits Adjustment for Participants
Covered by Certain Programs) of the PSI Plan.

 

8

--------------------------------------------------------------------------------


 

ADDENDUM B

 

Cinergy Corp. Non-Union Employees’ Pension Plan

 

I.              MRP Normal Retirement Formula

 

A Participant’s annual accrued benefit computed under the MRP Normal Retirement
Formula as of December 31, 1997, equals 1.3 percent of the Participant’s MRP
Final Average Compensation, plus .35 percent of MRP Final Average Compensation
in excess of MRP Covered Compensation multiplied times the Participant’s Years
of Accredited Service to and including 30 years; plus .1 percent of the
Participant’s MRP Final Average Compensation times the Participant’s Years of
Accredited Service in excess of 30 years.

 

II.            RIP Normal Retirement Formula

 

A Participant’s annual accrued benefit computed under the RIP Normal Retirement
Formula as of December 31, 1997, equals 57 percent of the Participant’s RIP
Final Average Compensation reduced by one-half of his or her Primary Social
Security Benefit.  If the Participant has less than 30 Years of Accredited
Service as of December 31, 1997, the amount will be further reduced by 1/30 for
each full year less than 30 years.  If the Participant has more than 30 Years of
Accredited Service as of December 31, 1997, the amount will be increased by
$6.00 for each Year of Accredited Service over 30 years.

 

III.           MRP and RIP Definitions

 

For purposes of the MRP and RIP formulas, the capitalized terms will have the
meanings set forth in the Plan.  In addition, the following words and phrases
will have the meanings set forth in this Addendum:

 

(a)                                  “CG&E Service” means, with respect to an
Employee, the period of time during which the employment relationship exists
between the Employee and CG&E on or before December 31, 1997, the length of
which is determined as follows:

 

(1)                                  An Employee will be credited with CG&E
Service for the period of time beginning with his Employment Commencement Date
and ending on December 31, 1997.

 

1

--------------------------------------------------------------------------------


 

(2)                                  An Employee will be credited with CG&E
Service for each Period of Credited Severance occurring on or before
December 31, 1997.

 

(3)                                  An Employee will be credited with CG&E
Service for any period of service with a related company (as determined under
Code subsections 414(b), (c), and (m)), which will be determined as if he had
been employed by CG&E during that period.

 

(4)                                  In determining an Employee’s total CG&E
Service for purposes of the MRP or RIP, all periods of CG&E Service that are
credited to the Employee under Paragraphs (1) through (3) above will be
aggregated.  In no event will an Employee receive credit more than once for the
same period of CG&E Service.  For purposes of determining an Employee’s total
CG&E Service, the Employee will be credited with one month of CG&E Service for
each month during which he is credited with at least one Hour of Service.  Those
total months of CG&E Service will then be rounded up to the next highest number
of whole calendar years.

 

(b)                                 “DCIP” means The Cincinnati Gas & Electric
Company Deferred Compensation and Investment Plan.

 

(c)                                  “MRP Covered Compensation” means, with
respect to a Participant who was a participant in the MRP as of December 31,
1997, the average (without indexing) of the annual Social Security taxable wage
bases under the Social Security Act for each year during the 35 calendar years
ending with the last day of the calendar year in which the Participant attains
his Social Security Retirement Age, but no later than December 31, 1997.

 

(d)                                 “MRP Final Average Compensation” means, with
respect to a Participant who was a participant in the MRP as of December 31,
1997, the average of the five consecutive calendar years of compensation as
defined in (1) below, that produce the highest average within the 10 calendar
years ending on December 31, 1997.

 

(1)                                  For purposes of this definition,
“compensation” means the annual rate of base pay determined on July 1 of each
year prior to 1998.  For these purposes, base pay is the wage or salary assigned
to each specific job title

 

2

--------------------------------------------------------------------------------


 

or position.  Base pay does not include overtime, bonuses, severance, or any
other special pay.  Base pay, however, shall include deferred compensation
contributions (as that term is defined under the DCIP and SIP) and will also
include any other elective contribution made by CG&E to a plan covered by Code
section 125, which contribution is not included in the gross income of the MRP
participant.  If compensation for any Plan Year beginning before January 1,
1994, is taken into account in determining an MRP participant’s MRP Final
Average Compensation, the compensation for that Plan Year will be subject to the
limitation of Code paragraph 401(a)(17) that was in effect for that year and the
Participant’s Nonforfeitable Annual Pension will not be less than the
Participant’s accrued benefit under the MRP as of December 31, 1993.

 

(2)                                  For purposes of this definition, an MRP
participant’s base pay will be converted to an annual rate of compensation using
the formula appropriate to the MRP participant’s base pay, as follows:

 

(A)                              Semi-monthly rate.  The annual compensation for
an MRP participant paid on a semi-monthly basis is 24 times the participant’s
July 1 semi-monthly base pay.

 

(B)                                Monthly rate.  The annual compensation for an
MRP participant paid on a monthly basis is 12 times the participant’s July 1
monthly base pay.

 

(C)                                Hourly rate.  The annual compensation for an
MRP participant paid on an hourly basis is 2,080 times the participant’s July 1
hourly base pay.

 

(D)                               Weekly rate.  The annual compensation for an
MRP participant paid on a weekly basis is 52 times the participant’s weekly base
pay.

 

(3)                                  The compensation of an MRP participant who
has no salary or wage rate on July 1 of a calendar year because he is on an
unpaid leave of absence or temporary suspension will be calculated using his
latest rate of pay prior to

 

3

--------------------------------------------------------------------------------


 

July 1 of that year, if the MRP participant returns to active employment before
his Severance from Service Date.  If the MRP participant is on unpaid leave or
suspension on July 1 of a year, and the participant does not return to active
employment before his Severance from Service Date, his compensation for that
calendar year will be zero.

 

(e)                                  “Primary Social Security Benefit” means the
primary federal old age insurance benefit estimated by the Committee that is, or
would be, payable to an RIP participant at age 65 based on the federal Social
Security Act in effect on December 31, 1997.

 

The Primary Social Security Benefit of an RIP participant who had not attained
age 65 by December 31, 1997, will be determined by assuming that he continued to
receive compensation after December 31, 1997, at the rate of compensation in
effect immediately prior to that, to age 55, and zero compensation from age 55
thereafter until age 65.

 

If an RIP participant was hired after 1950, he will be provided with written
notice of his right to supply actual pre-employment earnings history, or the
financial consequences of failing to supply such history, and that the RIP
participant can obtain his actual earnings history on a year-by-year basis from
the Social Security administration.

 

If an RIP participant whose pre-CG&E employment earnings history was estimated
supplies documentation from the Social Security administration of his actual
year-by-year earnings history, the RIP participant’s Primary Social Security
Benefit that previously was estimated will be recalculated using actual pre-CG&E
employment earnings.  Such documentation must be supplied no later than 6 months
following the later of:

 

(1)                                  the date of the RIP participant’s
termination of employment (by retirement or otherwise), or

 

(2)                                  the date that the RIP participant is
notified of the benefit to which he is entitled.

 

4

--------------------------------------------------------------------------------


 

(f)                                    “RIP Final Average Compensation” means,
with respect to a Participant who was a participant in the RIP as of
December 31, 1997, the average of the four consecutive calendar years of
compensation, as defined in (1) below, that produce the highest average within
the 10 calendar years ending on December 31, 1997.

 

(1)                                  For purposes of this definition,
“compensation” means the annual rate of base pay determined on July 1 of each
year prior to 1998.  For these purposes, base pay is the wage or salary assigned
to each specific job title or position.  Base pay does not include overtime,
bonuses, severance, or any other special pay.  Base pay, however, will include
deferred compensation contributions (as that term is defined under the DCIP and
SIP) and will also include any other elective contribution made by CG&E to a
plan covered by Code section 125, which contribution is not included in the
gross income of the RIP participant.  If compensation for any Plan Year
beginning before January 1, 1994, is taken into account in determining an RIP
Participant’s RIP Final Average Compensation, the compensation for that Plan
Year will be subject to the limitation of Code paragraph 401(a)(17) that was in
effect for that year and the Participant’s Nonforfeitable Annual Pension will
not be less than the Participant’s accrued benefit under the RIP as of
December 31, 1993.

 

(2)                                  For purposes of this definition, an RIP
participant’s base pay will be converted to an annual rate of compensation using
the formula appropriate to the participant’s base pay, as follows:

 

(A)                              Semi-monthly rate.  The annual compensation for
an RIP participant paid on a semi-monthly basis is 24 times the participant’s
July 1 semi-monthly base pay.

 

(B)                                Monthly rate.  The annual compensation for an
RIP participant paid on a monthly basis is 12 times the participant’s July 1
monthly base pay.

 

5

--------------------------------------------------------------------------------


 

(C)                                Hourly rate.  The annual compensation for an
RIP participant paid on an hourly basis is 2,080 times the participant’s July 1
hourly base pay.

 

(D)                               Weekly rate.  The annual compensation for an
RIP participant paid on a weekly basis is 52 times the participant’s weekly base
pay.

 

(3)                                  The compensation of an RIP participant who
has no salary or wage rate on July 1 of a calendar year because he is on an
unpaid leave of absence or temporary suspension will be calculated using his
latest rate of pay prior to July 1 of that year, if the RIP participant returns
to active employment before his Severance from Service Date.  If the RIP
participant is on unpaid leave or suspension on July 1 of a year, and the
participant does not return to active employment before his Severance from
Service Date, his compensation for that calendar year will be zero.

 

(g)                                 “SIP” means The Cincinnati Gas & Electric
Company Savings Incentive Plan.

 

(h)                                 “Years of Accredited Service” means the
number of years equal to the length of the Employee’s CG&E Service on or before
December 31, 1997, during which the Employee is treated as a participant in the
MRP or RIP.  The calculation of an Employee’s Years of Accredited Service will
begin on the first day of the month during which the Employee became eligible to
participate in the MRP or the RIP.

 

6

--------------------------------------------------------------------------------


 

ADDENDUM C

 

MRP/RIP 100% Spousal and Contingent Annuitant Benefit

 

Number Of Full Years
The Spouse Or
Contingent Annuitant
as Born
After The Participant

 

Factor

 

Number Of Full Years
The Spouse Or
Contingent Annuitant
Was Born
After The Participant

 

Factor

 

0

 

.911

 

20

 

.861

 

1

 

.908

 

21

 

.859

 

2

 

.905

 

22

 

.858

 

3

 

.902

 

23

 

.856

 

4

 

.899

 

24

 

.855

 

5

 

.896

 

25

 

.853

 

6

 

.893

 

26

 

.852

 

7

 

.890

 

27

 

.851

 

8

 

.887

 

28

 

.850

 

9

 

.885

 

29

 

.849

 

10

 

.882

 

30

 

.848

 

11

 

.880

 

31

 

.847

 

12

 

.877

 

32

 

.846

 

13

 

.875

 

33

 

.845

 

14

 

.872

 

34

 

.844

 

15

 

.870

 

35

 

.844

 

16

 

.868

 

36

 

.843

 

17

 

.866

 

37

 

.842

 

18

 

.864

 

28

 

.842

 

19

 

863

 

39

 

.841

 

 

 

 

 

40

 

.841

 

 

1

--------------------------------------------------------------------------------


 

Number Of Full Years
The Spouse Or
Contingent Annuitant
Was Born Before
The Primary Annuitant

 

Factor

 

Number Of Full Years
The Spouse Or
Contingent Annuitant
Was Born Before
The Primary Annuitant

 

Factor

 

0

 

.911

 

20

 

.973

 

1

 

.915

 

21

 

.975

 

2

 

.918

 

22

 

.977

 

3

 

.922

 

23

 

.979

 

4

 

.925

 

24

 

.981

 

5

 

.928

 

25

 

.982

 

6

 

.932

 

26

 

.984

 

7

 

.935

 

27

 

.985

 

8

 

.939

 

28

 

.986

 

9

 

.942

 

29

 

.987

 

10

 

.945

 

30

 

.988

 

11

 

.949

 

 

 

 

 

12

 

.952

 

 

 

 

 

13

 

.955

 

 

 

 

 

14

 

.958

 

 

 

 

 

15

 

.961

 

 

 

 

 

16

 

.963

 

 

 

 

 

17

 

.966

 

 

 

 

 

18

 

.968

 

 

 

 

 

19

 

.971

 

 

 

 

 

 

Morality:

 

1971 TPF&C Forecast Mortality Table (Employee rate based on 85% male; Contingent
Annuitant rate based on 85% female)

Interest:

 

7.5%

Subsidy:

 

Factors include a 50% subsidy provided by the Company

Effective:

 

January 1, 1984

 

2

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

.985

 

.984

 

.982

 

.981

 

.979

 

.978

 

.976

 

.974

 

.972

 

.970

 

.967

 

.965

 

.962

 

.959

 

.956

 

.952

 

20

 

21

 

.985

 

.984

 

.983

 

.981

 

.980

 

.978

 

.976

 

.974

 

.972

 

.970

 

.968

 

.965

 

.962

 

.959

 

.956

 

.952

 

21

 

22

 

.985

 

.984

 

.983

 

.982

 

.980

 

.979

 

.977

 

.975

 

.973

 

.971

 

.968

 

.966

 

.963

 

.960

 

.957

 

.953

 

22

 

23

 

.986

 

.985

 

.983

 

.982

 

.981

 

.979

 

.977

 

.975

 

.973

 

.971

 

.969

 

.966

 

.964

 

.961

 

.958

 

.954

 

23

 

24

 

.986

 

.985

 

.984

 

.982

 

.981

 

.979

 

.978

 

.976

 

.974

 

.972

 

.969

 

.967

 

.964

 

.961

 

.958

 

.954

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

.987

 

.985

 

.984

 

.983

 

.981

 

.980

 

.978

 

.976

 

.974

 

.972

 

.970

 

.968

 

.965

 

.962

 

.959

 

.955

 

25

 

26

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.979

 

.977

 

.975

 

.973

 

.971

 

.968

 

.966

 

.963

 

.960

 

.955

 

26

 

27

 

.987

 

.986

 

.985

 

.984

 

.982

 

.981

 

.979

 

.977

 

.976

 

.974

 

.971

 

.969

 

.966

 

.963

 

.960

 

.956

 

27

 

28

 

.988

 

.987

 

.985

 

.984

 

.983

 

.981

 

.980

 

.978

 

.976

 

.974

 

.972

 

.970

 

.967

 

.964

 

.961

 

.957

 

28

 

29

 

.988

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.979

 

.977

 

.975

 

.973

 

.970

 

.968

 

.965

 

.962

 

.957

 

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

.988

 

.987

 

.986

 

.985

 

.984

 

.982

 

.981

 

.979

 

.977

 

.975

 

.973

 

.971

 

.968

 

.966

 

.963

 

.958

 

30

 

31

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.980

 

.978

 

.976

 

.974

 

.972

 

.969

 

.967

 

.964

 

.959

 

31

 

32

 

.989

 

.988

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.979

 

.977

 

.975

 

.972

 

.970

 

.967

 

.965

 

.960

 

32

 

33

 

.989

 

.989

 

.988

 

.986

 

.985

 

.984

 

.983

 

.981

 

.979

 

.977

 

.975

 

.973

 

.971

 

.968

 

.965

 

.960

 

33

 

34

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.982

 

.980

 

.978

 

.976

 

.974

 

.972

 

.969

 

.966

 

.961

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

.990

 

.989

 

.988

 

.987

 

.986

 

.985

 

.984

 

.982

 

.981

 

.979

 

.977

 

.975

 

.972

 

.970

 

.967

 

.962

 

35

 

36

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.983

 

.981

 

.979

 

.978

 

.976

 

.973

 

.971

 

.968

 

.963

 

36

 

37

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.978

 

.976

 

.974

 

.972

 

.969

 

.964

 

37

 

38

 

.991

 

.990

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.981

 

.979

 

.977

 

.975

 

.973

 

.970

 

.965

 

38

 

39

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.978

 

.976

 

.974

 

.971

 

.966

 

39

 

 

1

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

.992

 

.991

 

.990

 

.990

 

.989

 

.988

 

.986

 

.985

 

.984

 

.982

 

.981

 

.979

 

.977

 

.974

 

.972

 

.967

 

40

 

41

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.978

 

.975

 

.973

 

.968

 

41

 

42

 

.993

 

.992

 

.991

 

.990

 

.990

 

.989

 

.987

 

.986

 

.985

 

.984

 

.982

 

.980

 

.978

 

.976

 

.974

 

.968

 

42

 

43

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.977

 

.975

 

.969

 

43

 

44

 

.993

 

.993

 

.992

 

.991

 

.990

 

.990

 

.989

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.978

 

.976

 

.970

 

44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.977

 

.971

 

45

 

46

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.990

 

.989

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.978

 

.972

 

46

 

47

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.973

 

47

 

48

 

.994

 

.994

 

.993

 

.993

 

.992

 

.991

 

.991

 

.990

 

.989

 

.987

 

.986

 

.985

 

.983

 

.982

 

.980

 

.974

 

48

 

49

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.975

 

49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

.995

 

.994

 

.994

 

.993

 

.993

 

.992

 

.991

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

.983

 

.982

 

.976

 

50

 

51

 

.995

 

.995

 

.994

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.977

 

51

 

52

 

.995

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

.983

 

.978

 

52

 

53

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.979

 

53

 

54

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

.980

 

54

 

 

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

2

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

.996

 

.996

 

.995

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.991

 

.990

 

.988

 

.987

 

.986

 

.981

 

55

56

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.982

 

56

57

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.987

 

.983

 

57

58

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.984

 

58

59

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.985

 

59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.985

 

60

61

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

.986

 

61

62

 

.997

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.995

 

.994

 

.993

 

.993

 

.992

 

.991

 

.987

 

62

63

 

.998

 

.997

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.988

 

63

64

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

989

 

64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.993

 

.989

 

65

66

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.990

 

66

67

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.991

 

67

68

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.991

 

68

69

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.992

 

69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.992

 

70

71

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.993

 

71

72

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.994

 

72

73

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.994

 

73

74

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.997

 

.995

 

74

 

3

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.995

 

75

76

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.995

 

76

77

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.996

 

77

78

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.998

 

.996

 

78

79

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.998

 

.996

 

79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.998

 

.997

 

80

81

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.998

 

.997

 

81

82

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

.997

 

82

83

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

83

84

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

85

86

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

86

87

 

1.000

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

87

88

 

1.000

 

1.000

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.998

 

88

89

 

1.000

 

1.000

 

1.000

 

1.000

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

.999

 

89

 

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

4

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

50

 

51

 

52

 

53

 

54

 

55

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

.952

 

.948

 

.945

 

.941

 

.936

 

.932

 

.927

 

.922

 

.917

 

.911

 

.905

 

.899

 

.893

 

.886

 

.879

 

.872

 

20

21

 

.952

 

.949

 

.945

 

.941

 

.937

 

.932

 

.928

 

.923

 

.917

 

.912

 

.906

 

.900

 

.894

 

.887

 

.880

 

.873

 

21

22

 

.953

 

.949

 

.946

 

.942

 

.937

 

.933

 

.928

 

.923

 

.918

 

.912

 

.907

 

.901

 

.894

 

.888

 

.881

 

.873

 

22

23

 

.954

 

.950

 

.946

 

.942

 

.938

 

.933

 

.929

 

.924

 

.919

 

.913

 

.907

 

.901

 

.895

 

.888

 

.881

 

.874

 

23

24

 

.954

 

.951

 

.947

 

.943

 

.939

 

.934

 

.929

 

.924

 

.919

 

.914

 

.908

 

.902

 

.896

 

.889

 

.882

 

.875

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

.955

 

.951

 

.947

 

.943

 

.939

 

.935

 

.930

 

.925

 

.920

 

.914

 

.909

 

.903

 

.896

 

.890

 

.883

 

.876

 

25

26

 

.955

 

.952

 

.948

 

.944

 

.940

 

.936

 

.931

 

.926

 

.921

 

.915

 

.910

 

.904

 

.897

 

.891

 

.884

 

.877

 

26

27

 

.956

 

.953

 

.949

 

.945

 

.941

 

.936

 

.932

 

.927

 

.922

 

.916

 

.910

 

.904

 

.898

 

.892

 

.885

 

.878

 

27

28

 

.957

 

.953

 

.950

 

.946

 

.941

 

.937

 

.932

 

.928

 

.922

 

.917

 

.911

 

.905

 

.899

 

.893

 

.886

 

.878

 

28

29

 

.957

 

.954

 

.950

 

.946

 

.942

 

.938

 

.933

 

.928

 

.923

 

.918

 

.912

 

.906

 

.900

 

.894

 

.887

 

.879

 

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

.958

 

.955

 

.951

 

.947

 

.943

 

.939

 

.934

 

.929

 

.924

 

.919

 

.913

 

.907

 

.901

 

.895

 

.888

 

.881

 

30

31

 

.959

 

.955

 

.952

 

.948

 

.944

 

.940

 

.935

 

.930

 

.925

 

.920

 

.914

 

.908

 

.902

 

.896

 

.889

 

.882

 

31

32

 

.960

 

.956

 

.953

 

.949

 

.945

 

.941

 

.936

 

.931

 

.926

 

.921

 

.915

 

.909

 

.903

 

.897

 

.890

 

.883

 

32

33

 

.960

 

.957

 

.954

 

.950

 

.946

 

.942

 

.937

 

.932

 

.927

 

.922

 

.916

 

.911

 

.904

 

.898

 

.891

 

.884

 

33

34

 

.961

 

.958

 

.954

 

.951

 

.947

 

.943

 

.938

 

.933

 

.928

 

.923

 

.918

 

.912

 

.906

 

.899

 

.893

 

.885

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

.962

 

.959

 

.955

 

.952

 

.948

 

.944

 

.939

 

.934

 

.929

 

.924

 

.919

 

.913

 

.907

 

.901

 

.894

 

.887

 

35

36

 

.963

 

.960

 

.956

 

.953

 

.949

 

.945

 

.940

 

.936

 

.931

 

.926

 

.920

 

.914

 

.908

 

.902

 

.895

 

.888

 

36

37

 

.964

 

.961

 

.957

 

.954

 

.950

 

.946

 

.941

 

.937

 

.932

 

.927

 

.921

 

.916

 

.910

 

.903

 

.897

 

.890

 

37

38

 

.965

 

.962

 

.958

 

.955

 

.951

 

.947

 

.943

 

.938

 

.933

 

.928

 

.923

 

.917

 

.911

 

.905

 

.898

 

.891

 

38

39

 

.966

 

.963

 

.959

 

.956

 

.952

 

.948

 

.944

 

.939

 

.935

 

.929

 

.924

 

.919

 

.913

 

.906

 

.900

 

.893

 

39

 

5

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

32

 

33

 

34

 

35

 

36

 

37

 

38

 

39

 

40

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

.967

 

.964

 

.960

 

.957

 

.953

 

.949

 

.945

 

.941

 

.936

 

.931

 

.926

 

.920

 

.914

 

.908

 

.902

 

.895

 

40

41

 

.968

 

.965

 

.961

 

.958

 

.954

 

.950

 

.946

 

.942

 

.937

 

.932

 

.927

 

.922

 

.916

 

.910

 

.903

 

.897

 

41

42

 

.968

 

.966

 

.963

 

.959

 

.956

 

.952

 

.948

 

.943

 

.939

 

.934

 

.929

 

.923

 

.918

 

.912

 

.905

 

.898

 

42

43

 

.969

 

.967

 

.964

 

.960

 

.957

 

.953

 

.949

 

.945

 

.940

 

.935

 

.930

 

.925

 

.919

 

.913

 

.907

 

.900

 

43

44

 

.970

 

.968

 

.965

 

.961

 

.958

 

.954

 

.950

 

.946

 

.942

 

.937

 

.932

 

.927

 

.921

 

.915

 

.909

 

.902

 

44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

.971

 

.969

 

.966

 

.963

 

.959

 

.956

 

.952

 

.948

 

.943

 

.939

 

.934

 

.929

 

.923

 

.917

 

.911

 

.904

 

45

46

 

.972

 

.970

 

.967

 

.964

 

.961

 

.957

 

.953

 

.949

 

.945

 

.940

 

.935

 

.930

 

.925

 

.919

 

.913

 

.907

 

46

47

 

.973

 

.971

 

.968

 

.965

 

.962

 

.958

 

.955

 

.951

 

.946

 

.942

 

.937

 

.932

 

.927

 

.921

 

.915

 

.909

 

47

48

 

.974

 

.972

 

.969

 

.966

 

.963

 

.960

 

.956

 

.952

 

.948

 

.944

 

.939

 

.934

 

.929

 

.923

 

.917

 

.911

 

48

49

 

.975

 

.973

 

.970

 

.968

 

.964

 

.961

 

.958

 

.954

 

.950

 

.945

 

.941

 

.936

 

.931

 

.925

 

.920

 

.913

 

49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

.976

 

.974

 

.972

 

.969

 

.966

 

.963

 

.959

 

.955

 

.951

 

.947

 

.943

 

.938

 

.933

 

.928

 

.922

 

.916

 

50

51

 

.977

 

.975

 

.973

 

.970

 

.967

 

.964

 

.961

 

.957

 

.953

 

.949

 

.945

 

.940

 

.935

 

.930

 

.924

 

.918

 

51

52

 

.978

 

.976

 

.974

 

.971

 

.968

 

.965

 

.962

 

.959

 

.955

 

.951

 

.947

 

.942

 

.937

 

.932

 

.926

 

.921

 

52

53

 

.979

 

.977

 

.975

 

.972

 

.970

 

.967

 

.964

 

.960

 

.957

 

.953

 

.948

 

.944

 

.939

 

.934

 

.929

 

.923

 

53

54

 

.980

 

.978

 

.976

 

.974

 

.971

 

.968

 

.965

 

.962

 

.958

 

.954

 

.950

 

.946

 

.941

 

.937

 

.931

 

.926

 

54

 

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

50

 

51

 

52

 

53

 

54

 

55

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

6

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

50

 

51

 

52

 

53

 

54

 

55

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

.981

 

.979

 

.977

 

.975

 

.972

 

.969

 

.966

 

.963

 

.960

 

.956

 

.952

 

.948

 

.944

 

.939

 

.934

 

.928

 

55

56

 

.982

 

.980

 

.978

 

.976

 

.973

 

.971

 

.968

 

.965

 

.962

 

.958

 

.954

 

.950

 

.946

 

.941

 

.936

 

.931

 

56

57

 

.983

 

.981

 

.979

 

.977

 

.975

 

.972

 

.969

 

.966

 

.963

 

.960

 

.956

 

.952

 

.948

 

.943

 

.939

 

.933

 

57

58

 

.984

 

.982

 

.980

 

.978

 

.976

 

.973

 

.971

 

.968

 

.965

 

.962

 

.958

 

.954

 

.950

 

.946

 

.941

 

.936

 

58

59

 

.985

 

.983

 

.981

 

.979

 

.977

 

.975

 

.972

 

.969

 

.966

 

.963

 

.960

 

.956

 

.952

 

.948

 

.943

 

.939

 

59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

.985

 

.984

 

.982

 

.980

 

.978

 

.976

 

.974

 

.971

 

.968

 

.965

 

.962

 

.958

 

.954

 

.950

 

.946

 

.941

 

60

61

 

.986

 

.985

 

.983

 

.981

 

.979

 

.977

 

.975

 

.972

 

.970

 

.967

 

.964

 

.960

 

.957

 

.953

 

.948

 

.944

 

61

62

 

.987

 

.986

 

.984

 

.982

 

.981

 

.978

 

.976

 

.974

 

.971

 

.968

 

.965

 

.962

 

.959

 

.955

 

.951

 

.946

 

62

63

 

.988

 

.987

 

.985

 

.983

 

.982

 

.980

 

.978

 

.975

 

.973

 

.970

 

.967

 

.964

 

.961

 

.957

 

.953

 

.949

 

63

64

 

.989

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.977

 

.974

 

.972

 

.969

 

.966

 

.963

 

.959

 

.956

 

.952

 

64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.980

 

.978

 

.976

 

.973

 

.971

 

.968

 

.965

 

.961

 

.958

 

.954

 

65

66

 

.990

 

.989

 

.988

 

.986

 

.985

 

.983

 

.981

 

.979

 

.977

 

.975

 

.972

 

.970

 

.967

 

.964

 

.960

 

.957

 

66

67

 

.991

 

.990

 

.988

 

.987

 

.986

 

.984

 

.982

 

.981

 

.979

 

.976

 

.974

 

.971

 

.969

 

.966

 

.962

 

.959

 

67

68

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.980

 

.978

 

.976

 

.973

 

.971

 

.968

 

.965

 

.961

 

68

69

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

.983

 

.981

 

.979

 

.977

 

.975

 

.972

 

.970

 

.967

 

.964

 

69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

 

.992

 

.992

 

.991

 

.990

 

.988

 

.987

 

.986

 

.984

 

.982

 

.981

 

.979

 

.976

 

.974

 

.972

 

.969

 

.966

 

70

71

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.980

 

.978

 

.976

 

.974

 

.971

 

.968

 

71

72

 

.994

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

.983

 

.981

 

.980

 

.978

 

.975

 

.973

 

.970

 

72

73

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.977

 

.975

 

.972

 

73

74

 

.995

 

.994

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.981

 

.979

 

.977

 

.974

 

74

 

7

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

50

 

51

 

52

 

53

 

54

 

55

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.980

 

.978

 

.976

 

75

76

 

.995

 

.995

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

.983

 

.982

 

.980

 

.978

 

76

77

 

.996

 

.995

 

.995

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.988

 

.987

 

.986

 

.985

 

.983

 

.981

 

.979

 

77

78

 

.996

 

.996

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

78

79

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

80

81

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

.985

 

81

82

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.988

 

.986

 

82

83

 

.998

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.994

 

.994

 

.993

 

.992

 

.992

 

.991

 

.990

 

.989

 

.987

 

83

84

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.991

 

.990

 

.989

 

84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

.990

 

85

86

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.994

 

.993

 

.992

 

.991

 

.990

 

86

87

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.993

 

.992

 

.991

 

87

88

 

.998

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.993

 

.992

 

88

89

 

.999

 

.998

 

.998

 

.998

 

.998

 

.997

 

.997

 

.997

 

.996

 

.996

 

.996

 

.995

 

.995

 

.994

 

.993

 

.993

 

89

 

 

40

 

41

 

42

 

43

 

44

 

45

 

46

 

47

 

48

 

49

 

50

 

51

 

52

 

53

 

54

 

55

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

8

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

52

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

70

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

.872

 

.864

 

.856

 

.848

 

.839

 

.829

 

.819

 

.809

 

.798

 

.786

 

.774

 

.762

 

.749

 

.735

 

.722

 

.708

 

20

21

 

.873

 

.865

 

.857

 

.849

 

.839

 

.830

 

.820

 

.810

 

.799

 

.787

 

.775

 

.762

 

.749

 

.736

 

.722

 

.708

 

21

22

 

.873

 

.866

 

.858

 

.849

 

.840

 

.831

 

.821

 

.810

 

.799

 

.788

 

.776

 

.763

 

.750

 

.737

 

.723

 

.709

 

22

23

 

.874

 

.867

 

.858

 

.850

 

.841

 

.831

 

.821

 

.811

 

.800

 

.788

 

.776

 

.764

 

.751

 

.737

 

.724

 

.710

 

23

24

 

.875

 

.867

 

.859

 

.851

 

.842

 

.832

 

.822

 

.812

 

.801

 

.789

 

.777

 

.765

 

.752

 

.738

 

.725

 

.711

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

.876

 

.868

 

.860

 

.852

 

.843

 

.833

 

.823

 

.813

 

.802

 

.790

 

.778

 

.765

 

.752

 

.739

 

.725

 

.712

 

25

26

 

.877

 

.869

 

.861

 

.852

 

.843

 

.834

 

.824

 

.814

 

.803

 

.791

 

.779

 

.766

 

.753

 

.740

 

.726

 

.712

 

26

27

 

.878

 

.870

 

.862

 

.853

 

.844

 

.835

 

.825

 

.815

 

.804

 

.792

 

.780

 

.767

 

.754

 

.741

 

.727

 

.713

 

27

28

 

.878

 

.871

 

.863

 

.854

 

.845

 

.836

 

.826

 

.816

 

.805

 

.793

 

.781

 

.768

 

.755

 

.742

 

.728

 

.715

 

28

29

 

.879

 

.872

 

.864

 

.855

 

.847

 

.837

 

.827

 

.817

 

.806

 

.794

 

.782

 

.770

 

.757

 

.743

 

.730

 

.716

 

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

.881

 

.873

 

.865

 

.857

 

.848

 

.838

 

.828

 

.818

 

.807

 

.795

 

.783

 

.771

 

.758

 

.744

 

.731

 

.717

 

30

31

 

.882

 

.874

 

.866

 

.858

 

.849

 

.839

 

.830

 

.819

 

.808

 

.797

 

.785

 

.772

 

.759

 

.746

 

.732

 

.718

 

31

32

 

.883

 

.875

 

.867

 

.859

 

.850

 

.841

 

.831

 

.820

 

.810

 

.798

 

.786

 

.773

 

.760

 

.747

 

.733

 

.719

 

32

33

 

.884

 

.877

 

.869

 

.860

 

.851

 

.842

 

.832

 

.822

 

.811

 

.799

 

.787

 

.775

 

.762

 

.748

 

.735

 

.721

 

33

34

 

.885

 

.878

 

.870

 

.862

 

.853

 

.844

 

.834

 

.823

 

.812

 

.801

 

.789

 

.776

 

.763

 

.750

 

.736

 

.722

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

.887

 

.879

 

.872

 

.863

 

.854

 

.845

 

.835

 

.825

 

.814

 

.802

 

.790

 

.778

 

.765

 

.752

 

.738

 

.724

 

35

36

 

.888

 

.881

 

.873

 

.865

 

.856

 

.847

 

.837

 

.826

 

.816

 

.804

 

.792

 

.780

 

.767

 

.753

 

.740

 

.726

 

36

37

 

.890

 

.882

 

.875

 

.866

 

.858

 

.848

 

.839

 

.828

 

.817

 

.806

 

.794

 

.781

 

.768

 

.755

 

.742

 

.728

 

37

38

 

.891

 

.884

 

.876

 

.868

 

.859

 

.850

 

.840

 

.830

 

.819

 

.808

 

.796

 

.783

 

.770

 

.757

 

.743

 

.730

 

38

39

 

.893

 

.886

 

.878

 

.870

 

.861

 

.852

 

.842

 

.832

 

.821

 

.810

 

.798

 

.785

 

.772

 

.759

 

.746

 

.732

 

39

 

9

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

52

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

70

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

.895

 

.888

 

.880

 

.872

 

.863

 

.854

 

.844

 

.834

 

.823

 

.812

 

.800

 

.787

 

.775

 

.761

 

.748

 

.734

 

40

41

 

.897

 

.889

 

.882

 

.874

 

.865

 

.856

 

.846

 

.836

 

.825

 

.814

 

.802

 

.790

 

.777

 

.764

 

.750

 

.736

 

41

42

 

.898

 

.891

 

.884

 

.876

 

.867

 

.858

 

.848

 

.838

 

.828

 

.816

 

.804

 

.792

 

.779

 

.766

 

.752

 

.739

 

42

43

 

.900

 

.893

 

.886

 

.878

 

.869

 

.860

 

.851

 

.841

 

.830

 

.819

 

.807

 

.794

 

.782

 

.769

 

.755

 

.741

 

43

44

 

.902

 

.895

 

.888

 

.880

 

.872

 

.863

 

.853

 

.843

 

.832

 

.821

 

.809

 

.797

 

.784

 

.771

 

.758

 

.744

 

44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

.904

 

.897

 

.890

 

.882

 

.874

 

.865

 

.856

 

.846

 

.835

 

.824

 

.812

 

.800

 

.787

 

.774

 

.761

 

.747

 

45

46

 

.907

 

.900

 

.892

 

.885

 

.876

 

.867

 

.858

 

.848

 

.838

 

.827

 

.815

 

.803

 

.790

 

.777

 

.763

 

.750

 

46

47

 

.909

 

.902

 

.895

 

.887

 

.879

 

.870

 

.861

 

.851

 

.841

 

.829

 

.818

 

.806

 

.793

 

.780

 

.767

 

.753

 

47

48

 

.911

 

.904

 

.897

 

.890

 

.881

 

.873

 

.864

 

.854

 

.843

 

.832

 

.821

 

.809

 

.796

 

.783

 

.770

 

.756

 

48

49

 

.913

 

.907

 

.900

 

.892

 

.884

 

.876

 

.866

 

.857

 

.847

 

.836

 

.824

 

.812

 

.800

 

.787

 

.773

 

.760

 

49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

.916

 

.909

 

.902

 

.895

 

.887

 

.878

 

.869

 

.860

 

.850

 

.839

 

.827

 

.815

 

.803

 

.790

 

.777

 

.763

 

50

51

 

.918

 

.912

 

.905

 

.898

 

.890

 

.881

 

.872

 

.863

 

.853

 

.842

 

.831

 

.819

 

.807

 

.794

 

.781

 

.767

 

51

52

 

.921

 

.914

 

.908

 

.900

 

.893

 

.884

 

.876

 

.866

 

.856

 

.846

 

.834

 

.823

 

.810

 

.798

 

.784

 

.771

 

52

53

 

.923

 

.917

 

.910

 

.903

 

.896

 

.888

 

.879

 

.870

 

.860

 

.849

 

.838

 

.826

 

.814

 

.801

 

.788

 

.775

 

53

54

 

.926

 

.920

 

.913

 

.906

 

.899

 

.891

 

.882

 

.873

 

.863

 

.853

 

.842

 

.830

 

.818

 

.806

 

.793

 

.779

 

54

 

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

52

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

70

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

10

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

52

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

70

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

.928

 

.922

 

.916

 

.909

 

.902

 

.894

 

.885

 

.876

 

.867

 

.857

 

.846

 

.834

 

.822

 

.810

 

.797

 

.784

 

55

56

 

.931

 

.925

 

.919

 

.912

 

.905

 

.897

 

.889

 

.880

 

.871

 

.860

 

.850

 

.838

 

.826

 

.814

 

.801

 

.788

 

56

57

 

.933

 

.928

 

.922

 

.915

 

.908

 

.901

 

.892

 

.884

 

.874

 

.864

 

.854

 

.842

 

.831

 

.819

 

.806

 

.793

 

57

58

 

.936

 

.931

 

.925

 

.918

 

.911

 

.904

 

.896

 

.887

 

.878

 

.868

 

.858

 

.847

 

.835

 

.823

 

.811

 

.798

 

58

59

 

.939

 

.933

 

.928

 

.921

 

.915

 

.907

 

.900

 

.891

 

.882

 

.873

 

.862

 

.851

 

.840

 

.828

 

.816

 

.803

 

59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

.941

 

.936

 

.931

 

.924

 

.918

 

.911

 

.903

 

.895

 

.886

 

.877

 

.867

 

.856

 

.845

 

.833

 

.821

 

.808

 

60

61

 

.944

 

.939

 

.933

 

.928

 

.921

 

.914

 

.907

 

.899

 

.890

 

.881

 

.871

 

.860

 

.849

 

.838

 

.826

 

.813

 

61

62

 

.946

 

.942

 

.936

 

.931

 

.925

 

.918

 

.911

 

.903

 

.894

 

.885

 

.876

 

.865

 

.854

 

.843

 

.831

 

.819

 

62

63

 

.949

 

.944

 

.939

 

.934

 

.928

 

.921

 

.914

 

.907

 

.899

 

.890

 

.880

 

.870

 

.859

 

.848

 

.836

 

.824

 

63

64

 

.952

 

.947

 

.942

 

.937

 

.931

 

.925

 

.918

 

.911

 

.903

 

.894

 

.885

 

.875

 

.864

 

.854

 

.842

 

.830

 

64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

.954

 

.950

 

.945

 

.940

 

.935

 

.929

 

.922

 

.915

 

.907

 

.899

 

.890

 

.880

 

.870

 

.859

 

.848

 

.836

 

65

66

 

.957

 

.953

 

.948

 

.943

 

.938

 

.932

 

.926

 

.919

 

.911

 

.903

 

.894

 

.885

 

.875

 

.865

 

.854

 

.842

 

66

67

 

.959

 

.955

 

.951

 

.946

 

.941

 

.936

 

.930

 

.923

 

.916

 

.908

 

.899

 

.890

 

.880

 

.870

 

.859

 

.848

 

67

68

 

.961

 

.958

 

.954

 

.949

 

.944

 

.939

 

.933

 

.927

 

.920

 

.912

 

.904

 

.895

 

.886

 

.876

 

.865

 

.854

 

68

69

 

.964

 

.960

 

.956

 

.952

 

.948

 

.943

 

.937

 

.931

 

.924

 

.917

 

.909

 

.900

 

.891

 

.881

 

.871

 

.861

 

69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

 

.966

 

.963

 

.959

 

.955

 

.951

 

.946

 

.941

 

.935

 

.928

 

.921

 

.914

 

.905

 

.896

 

.887

 

.877

 

.867

 

70

71

 

.968

 

.965

 

.962

 

.958

 

.954

 

.949

 

.944

 

.939

 

.932

 

.926

 

.918

 

.910

 

.902

 

.893

 

.883

 

.873

 

71

72

 

.970

 

.967

 

.964

 

.961

 

.957

 

.952

 

.948

 

.942

 

.936

 

.930

 

.923

 

.915

 

.907

 

.898

 

.889

 

.879

 

72

73

 

.972

 

.970

 

.967

 

.963

 

.959

 

.955

 

.951

 

.946

 

.940

 

.934

 

.927

 

.920

 

.912

 

.904

 

.895

 

.886

 

73

74

 

.974

 

.972

 

.969

 

.966

 

.962

 

.958

 

.954

 

.949

 

.944

 

.938

 

.932

 

.925

 

.917

 

.909

 

.901

 

.892

 

74

 

11

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

52

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

70

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 

.976

 

.974

 

.971

 

.968

 

.965

 

.961

 

.957

 

.953

 

.948

 

.942

 

.936

 

.929

 

.922

 

.915

 

.906

 

.898

 

75

76

 

.978

 

.976

 

.973

 

.970

 

.967

 

.964

 

.960

 

.956

 

.951

 

.946

 

.940

 

.934

 

.927

 

.920

 

.912

 

.904

 

76

77

 

.979

 

.977

 

.975

 

.973

 

.970

 

.966

 

.963

 

.959

 

.954

 

.950

 

.944

 

.938

 

.932

 

.925

 

.917

 

.909

 

77

78

 

.981

 

.979

 

.977

 

.975

 

.972

 

.969

 

.966

 

.962

 

.958

 

.953

 

.948

 

.942

 

.936

 

.929

 

.922

 

.915

 

78

79

 

.982

 

.981

 

.979

 

.976

 

.974

 

.971

 

.968

 

.965

 

.961

 

.956

 

.951

 

.946

 

.940

 

.934

 

.927

 

.920

 

79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

 

.984

 

.982

 

.980

 

.978

 

.976

 

.973

 

.971

 

.967

 

.964

 

.960

 

.955

 

.950

 

.944

 

.938

 

.932

 

.925

 

80

81

 

.985

 

.984

 

.982

 

.980

 

.978

 

.975

 

.973

 

.970

 

.966

 

.963

 

.958

 

.954

 

.948

 

.943

 

.937

 

.930

 

81

82

 

.986

 

.985

 

.983

 

.982

 

.980

 

.977

 

.975

 

.972

 

.969

 

.965

 

.961

 

.957

 

.952

 

.947

 

.941

 

.935

 

82

83

 

.987

 

.986

 

.985

 

.983

 

.981

 

.979

 

.977

 

.974

 

.972

 

.968

 

.965

 

.960

 

.956

 

.951

 

.946

 

.940

 

83

84

 

.989

 

.987

 

.986

 

.985

 

.983

 

.981

 

.979

 

.977

 

.974

 

.971

 

.967

 

.963

 

.959

 

.955

 

.950

 

.944

 

84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85

 

.990

 

.988

 

.987

 

.986

 

.984

 

.983

 

.981

 

.979

 

.976

 

.973

 

.970

 

.966

 

.962

 

.958

 

.954

 

.949

 

85

86

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.982

 

.980

 

.978

 

.975

 

.972

 

.969

 

.965

 

.961

 

.957

 

.952

 

86

87

 

.991

 

.990

 

.989

 

.988

 

.987

 

.986

 

.984

 

.982

 

.980

 

.977

 

.975

 

.972

 

.968

 

.965

 

.960

 

.956

 

87

88

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.984

 

.982

 

.979

 

.977

 

.974

 

.971

 

.967

 

.964

 

.960

 

88

89

 

.993

 

.992

 

.991

 

.990

 

.989

 

.988

 

.987

 

.985

 

.983

 

.981

 

.979

 

.976

 

.973

 

.970

 

.967

 

.963

 

89

 

 

55

 

56

 

57

 

58

 

59

 

60

 

61

 

62

 

63

 

64

 

65

 

66

 

67

 

68

 

69

 

70

 

 

 

PENSION WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

12

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

80

 

81

 

82

 

83

 

84

 

85

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

.708

 

.694

 

.679

 

.665

 

.650

 

.634

 

.619

 

.602

 

.586

 

.569

 

.553

 

.537

 

.521

 

.505

 

.490

 

.475

 

20

21

 

.708

 

.694

 

.680

 

.666

 

.651

 

.635

 

.619

 

.603

 

.586

 

.570

 

.554

 

.537

 

.522

 

.506

 

.490

 

.475

 

21

22

 

.709

 

.695

 

.681

 

.666

 

.651

 

.636

 

.620

 

.603

 

.587

 

.571

 

.554

 

.538

 

.522

 

.506

 

.491

 

.476

 

22

23

 

.710

 

.696

 

.681

 

.667

 

.652

 

.637

 

.621

 

.604

 

.588

 

.571

 

.555

 

.539

 

.523

 

.507

 

.492

 

.477

 

23

24

 

.711

 

.697

 

.682

 

.668

 

.653

 

.637

 

.621

 

.605

 

.588

 

.572

 

.556

 

.540

 

.524

 

.508

 

.492

 

.477

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

.712

 

.697

 

.683

 

.669

 

.654

 

.638

 

.622

 

.606

 

.589

 

.573

 

.556

 

.540

 

.524

 

.509

 

.493

 

.478

 

25

26

 

.712

 

.698

 

.684

 

.670

 

.655

 

.639

 

.623

 

.607

 

.590

 

.574

 

.557

 

.541

 

.525

 

.509

 

.494

 

.479

 

26

27

 

.713

 

.699

 

.685

 

.671

 

.656

 

.640

 

.624

 

.608

 

.591

 

.575

 

.558

 

.542

 

.526

 

.510

 

.495

 

.480

 

27

28

 

.715

 

.700

 

.686

 

.672

 

.657

 

.641

 

.625

 

.609

 

.592

 

.576

 

.559

 

.543

 

.527

 

.511

 

.496

 

.480

 

28

29

 

.716

 

.702

 

.687

 

.673

 

.658

 

.642

 

.626

 

.610

 

.593

 

.577

 

.560

 

.544

 

.528

 

.512

 

.497

 

.481

 

29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

.717

 

.703

 

.688

 

.674

 

.659

 

.643

 

.627

 

.611

 

.594

 

.578

 

.561

 

.545

 

.529

 

.513

 

.498

 

.482

 

30

31

 

.718

 

.704

 

.690

 

.675

 

.660

 

.645

 

.628

 

.612

 

.595

 

.579

 

.562

 

.546

 

.530

 

.514

 

.499

 

.483

 

31

32

 

.719

 

.705

 

.691

 

.676

 

.661

 

.646

 

.630

 

.613

 

.597

 

.580

 

.564

 

.547

 

.531

 

.515

 

.500

 

.485

 

32

33

 

.721

 

.707

 

.692

 

.678

 

.663

 

.647

 

.631

 

.615

 

.598

 

.582

 

.565

 

.549

 

.533

 

.517

 

.501

 

.486

 

33

34

 

.722

 

.708

 

.694

 

.679

 

.664

 

.649

 

.633

 

.616

 

.600

 

.583

 

.566

 

.550

 

.534

 

.518

 

.502

 

.487

 

34

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

.724

 

.710

 

.696

 

.681

 

.666

 

.650

 

.634

 

.618

 

.601

 

.585

 

.568

 

.552

 

.535

 

.520

 

.504

 

.488

 

35

36

 

.726

 

.712

 

.697

 

.683

 

.668

 

.652

 

.636

 

.619

 

.603

 

.586

 

.570

 

.553

 

.537

 

.521

 

.505

 

.490

 

36

37

 

.728

 

.713

 

.699

 

.685

 

.669

 

.654

 

.638

 

.621

 

.605

 

.588

 

.571

 

.555

 

.539

 

.523

 

.507

 

.492

 

37

38

 

.730

 

.715

 

.701

 

.686

 

.671

 

.656

 

.640

 

.623

 

.606

 

.590

 

.573

 

.557

 

.541

 

.525

 

.509

 

.493

 

38

39

 

.732

 

.717

 

.703

 

.689

 

.673

 

.658

 

.642

 

.625

 

.608

 

.592

 

.575

 

.559

 

.542

 

.526

 

.511

 

.495

 

39

 

13

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

80

 

81

 

82

 

83

 

84

 

85

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

.734

 

.720

 

.705

 

.691 

 

.676

 

.660

 

.644

 

.627

 

.611

 

.594

 

.577

 

.561

 

.544

 

.528

 

.513

 

.497

 

40

41

 

.736

 

.722

 

.708

 

.693

 

.678

 

.662

 

.646

 

.630

 

.613

 

.596

 

.579

 

.563

 

.547

 

.531

 

.515

 

.499

 

41

42

 

.739

 

.724

 

.710

 

.696

 

.680

 

.665

 

.649

 

.632

 

.615

 

.599

 

.582

 

.565

 

.549

 

.533

 

.517

 

.501

 

42

43

 

.741

 

.727

 

.713

 

.698

 

.683

 

.667

 

.651

 

.635

 

.618

 

.601

 

.584

 

.568

 

.551

 

.535

 

.519

 

.504

 

43

44

 

.744

 

.730

 

.715

 

.701

 

.686

 

.670

 

.654

 

.637

 

.621

 

.604

 

.587

 

.570

 

.554

 

.538

 

.522

 

.506

 

44

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

.747

 

.733

 

.718

 

.704

 

.689

 

.673

 

.657

 

.640

 

.623

 

.607

 

.590

 

.573

 

.557

 

.541

 

.525

 

.509

 

45

46

 

.750

 

.736

 

.721

 

.707

 

.692

 

.676

 

.660

 

.643

 

.626

 

.610

 

.593

 

.576

 

.560

 

.543

 

.527

 

.512

 

46

47

 

.753

 

.739

 

.725

 

.710

 

.695

 

.679

 

.663

 

.647

 

.630

 

.613

 

.596

 

.579

 

.563

 

.547

 

.530

 

.515

 

47

48

 

.756

 

.742

 

.728

 

.713

 

.698

 

.683

 

.667

 

.650

 

.633

 

.616

 

.599

 

.583

 

.566

 

.550

 

.534

 

.518

 

48

49

 

.760

 

.746

 

.732

 

.717

 

.702

 

.686

 

.670

 

.654

 

.637

 

.620

 

.603

 

.586

 

.570

 

.553

 

.537

 

.521

 

49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

.763

 

.749

 

.735

 

.721

 

.706

 

.690

 

.674

 

.657

 

.640

 

.624

 

.607

 

.590

 

.573

 

.557

 

.541

 

.525

 

50

51

 

.767

 

.753

 

.739

 

.725

 

.710

 

.694

 

.678

 

.661

 

.644

 

.628

 

.611

 

.594

 

.577

 

.561

 

.544

 

.528

 

51

52

 

.771

 

.757

 

.743

 

.729

 

.714

 

.698

 

.682

 

.665

 

.649

 

.632

 

.615

 

.598

 

.581

 

.565

 

.548

 

.532

 

52

53

 

.775

 

.761

 

.747

 

.733

 

.718

 

.703

 

.686

 

.670

 

.653

 

.636

 

.619

 

.602

 

.585

 

.569

 

.553

 

.537

 

53

54

 

.779

 

.766

 

.752

 

.737

 

.722

 

.707

 

.691

 

.674

 

.657

 

.640

 

.623

 

.607

 

.590

 

.573

 

.557

 

.541

 

54

 

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

80

 

81

 

82

 

83

 

84

 

85

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

14

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

80

 

81

 

82

 

83

 

84

 

85

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

.784

 

.770

 

.756

 

.742

 

.727

 

.712

 

.696

 

.679

 

.662

 

.645

 

.628

 

.611

 

.595

 

.578

 

.562

 

.545

 

55

56

 

.788

 

.775

 

.761

 

.747

 

.732

 

.717

 

.700

 

.684

 

.667

 

.650

 

.633

 

.616

 

.599

 

.583

 

.566

 

.550

 

56

57

 

.793

 

.779

 

.766

 

.752

 

.737

 

.722

 

.706

 

.689

 

.672

 

.655

 

.638

 

.621

 

.605

 

.588

 

.571

 

.555

 

57

58

 

.798

 

.784

 

.771

 

.757

 

.742

 

.727

 

.711

 

.694

 

.678

 

.661

 

.644

 

.627

 

.610

 

.593

 

.577

 

.560

 

58

59

 

.803

 

.789

 

.776

 

.762

 

.748

 

.732

 

.716

 

.700

 

.683

 

.666

 

.649

 

.632

 

.616

 

.599

 

.582

 

.566

 

59

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

.808

 

.795

 

.781

 

.768

 

.753

 

.738

 

.722

 

.706

 

.689

 

.672

 

.655

 

.638

 

.621

 

.605

 

.588

 

.572

 

60

61

 

.813

 

.800

 

.787

 

.773

 

.759

 

.744

 

.728

 

.712

 

.695

 

.678

 

.661

 

.644

 

.628

 

.611

 

.594

 

.578

 

61

62

 

.819

 

.806

 

.793

 

.779

 

.765

 

.750

 

.734

 

.718

 

.702

 

.685

 

.668

 

.651

 

.634

 

.617

 

.601

 

.584

 

62

63

 

.824

 

.812

 

.799

 

.785

 

.771

 

.756

 

.741

 

.725

 

.708

 

.691

 

.675

 

.658

 

.641

 

.624

 

.607

 

.591

 

63

64

 

.830

 

.818

 

.805

 

.792

 

.778

 

.763

 

.748

 

.732

 

.715

 

.699

 

.682

 

.665

 

.648

 

.631

 

.615

 

.598

 

64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65

 

.836

 

.824

 

.811

 

.798

 

.784

 

.770

 

.755

 

.739

 

.722

 

.706

 

.689

 

.672

 

.656

 

.639

 

.622

 

.606

 

65

66

 

.842

 

.830

 

.818

 

.805

 

.791

 

.777

 

.762

 

.746

 

.730

 

.713

 

.697

 

.680

 

.663

 

.647

 

.630

 

.614

 

66

67

 

.848

 

.836

 

.824

 

.812

 

.798

 

.784

 

.769

 

.754

 

.738

 

.721

 

.705

 

.688

 

.672

 

.655

 

.638

 

.622

 

67

68

 

.854

 

.843

 

.831

 

.819

 

.806

 

.792

 

.777

 

.762

 

.746

 

.730

 

.713

 

.697

 

.680

 

.663

 

.647

 

.630

 

68

69

 

.861

 

.849

 

.838

 

.826

 

.813

 

.799

 

.785

 

.770

 

.754

 

.738

 

.722

 

.705

 

.689

 

.672

 

.656

 

.639

 

69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

 

.867

 

.856

 

.845

 

.833

 

.820

 

.807

 

.793

 

.778

 

.762

 

.747

 

.730

 

.714

 

.698

 

.682

 

.665

 

.649

 

70

71

 

.873

 

.863

 

.852

 

.840

 

.828

 

.815

 

.801

 

.786

 

.771

 

.755

 

.739

 

.723

 

.707

 

.691

 

.675

 

.658

 

71

72

 

.879

 

.869

 

.859

 

.847

 

.835

 

.823

 

.809

 

.795

 

.780

 

.764

 

.749

 

.733

 

.717

 

.701

 

.684

 

.668

 

72

73

 

.886

 

.876

 

.865

 

.855

 

.843

 

.831

 

.817

 

.803

 

.788

 

.773

 

.758

 

.742

 

.727

 

.711

 

.694

 

.678

 

73

74

 

.892

 

.882

 

.872

 

.862

 

.850

 

.838

 

.825

 

.812

 

.797

 

.782

 

.767

 

.752

 

.736

 

.721

 

.705

 

.689

 

74

 

15

--------------------------------------------------------------------------------


 

Addendum D

MRP/RIP 50% Contingent Annuitant Factors

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

80

 

81

 

82

 

83

 

84

 

85

 

BENEFICIARY'S
AGE AT
PENSIONER'S
RETIREMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

75

 

.898

 

.889

 

.879

 

.869

 

.858

 

.846

 

.834

 

.820

 

.806

 

.792

 

.777

 

.762

 

.746

 

.731

 

.715

 

.699

 

75

76

 

.904

 

.895

 

.886

 

.876

 

.865

 

.854

 

.842

 

.829

 

.815

 

.801

 

.786

 

.771

 

.756

 

.741

 

.725

 

.710

 

76

77

 

.909

 

.901

 

.892

 

.883

 

.872

 

.862

 

.850

 

.837

 

.824

 

.810

 

.796

 

.781

 

.766

 

.751

 

.736

 

.721

 

77

78

 

.915

 

.907

 

.898

 

.889

 

.880

 

.869

 

.858

 

.845

 

.832

 

.819

 

.805

 

.791

 

.776

 

.762

 

.747

 

.731

 

78

79

 

.920

 

.912

 

.904

 

.896

 

.886

 

.876

 

.865

 

.853

 

.841

 

.828

 

.814

 

.801

 

.786

 

.772

 

.757

 

.742

 

79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80

 

.925

 

.918

 

.910

 

.902

 

.893

 

.884

 

.873

 

.861

 

.849

 

.837

 

.824

 

.810

 

.796

 

.782

 

.768

 

.753

 

80

81

 

.930

 

.923

 

.916

 

.908

 

.900

 

.891

 

.880

 

.869

 

.858

 

.846

 

.833

 

.820

 

.807

 

.793

 

.779

 

.764

 

81

82

 

.935

 

.929

 

.922

 

.914

 

.906

 

.898

 

.888

 

.877

 

.866

 

.854

 

.842

 

.830

 

.817

 

.803

 

.790

 

.776

 

82

83

 

.940

 

.934

 

.927

 

.920

 

.913

 

.904

 

.895

 

.885

 

.874

 

.863

 

.851

 

.839

 

.827

 

.814

 

.800

 

.787

 

83

84

 

.944

 

.939

 

.932

 

.926

 

.919

 

.911

 

.902

 

.892

 

.882

 

.871

 

.860

 

.849

 

.836

 

.824

 

.811

 

.798

 

84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

85

 

.949

 

.943

 

.937

 

.931

 

.924

 

.917

 

.909

 

.900

 

.890

 

.880

 

.869

 

.858

 

.846

 

.834

 

.821

 

.809

 

85

86

 

.952

 

.947

 

.942

 

.936

 

.930

 

.923

 

.915

 

.906

 

.897

 

.887

 

.877

 

.866

 

.855

 

.843

 

.831

 

.819

 

86

87

 

.956

 

.951

 

.946

 

.941

 

.935

 

.928

 

.921

 

.913

 

.904

 

.895

 

.885

 

.875

 

.864

 

.853

 

.841

 

.829

 

87

88

 

.960

 

.955

 

.950

 

.945

 

.940

 

.934

 

.927

 

.919

 

.910

 

.902

 

.892

 

.882

 

.872

 

.862

 

.850

 

.839

 

88

89

 

.963

 

.959

 

.954

 

.949

 

.944

 

.938

 

.932

 

.925

 

.917

 

.908

 

.899

 

.890

 

.880

 

.870

 

.859

 

.848

 

89

 

 

70

 

71

 

72

 

73

 

74

 

75

 

76

 

77

 

78

 

79

 

80

 

81

 

82

 

83

 

84

 

85

 

 

 

PENSIONER WHOSE RETIREMENT AGE IS:

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (Pensioner rate based on 85% male;
Beneficiary rate based on 85% female)

Interest Rate:

 

7.5%

Effective:

 

January 1, 1984

Prepared by:

 

Towers Perrin

 

16

--------------------------------------------------------------------------------


 

ADDENDUM E

 

Level Income Option — Factors Using UP84 Mortality and 7.5% Interest

 

Age

 

0/12

 

1/12

 

2/12

 

3/12

 

4/12

 

5/12

 

6/12

 

7/12

 

8/12

 

9/12

 

10/12

 

11/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

0.30410

 

0.30651

 

0.30892

 

0.31133

 

0.31374

 

0.31615

 

0.31856

 

0.32097

 

0.32338

 

0.32579

 

0.32820

 

0.33061

 

51

 

0.33302

 

0.33570

 

0.33837

 

0.34105

 

0.34373

 

0.34641

 

0.34908

 

0.35176

 

0.35444

 

0.35712

 

0.35979

 

0.36247

 

52

 

0.36515

 

0.36813

 

0.37111

 

0.37408

 

0.37706

 

0.38004

 

0.38302

 

0.38600

 

0.38898

 

0.39195

 

0.39493

 

0.39791

 

53

 

0.40089

 

0.40421

 

0.40753

 

0.41085

 

0.41417

 

0.41749

 

0.42080

 

0.42412

 

0.42744

 

0.43076

 

0.43408

 

0.43740

 

54

 

0.44072

 

0.44443

 

0.44814

 

0.45185

 

0.45556

 

0.45927

 

0.46297

 

0.46668

 

0.47039

 

0.47410

 

0.47781

 

0.48152

 

55

 

0.48523

 

0.48938

 

0.49353

 

0.49768

 

0.50184

 

0.50599

 

0.51014

 

0.51429

 

0.51844

 

0.52259

 

0.52675

 

0.53090

 

56

 

0.53505

 

0.53971

 

0.54437

 

0.54903

 

0.55369

 

0.55835

 

0.56301

 

0.56767

 

0.57233

 

0.57699

 

0.58165

 

0.58631

 

57

 

0.59097

 

0.59621

 

0.60146

 

0.60670

 

0.61194

 

0.61719

 

0.62243

 

0.62767

 

0.63292

 

0.63816

 

0.64340

 

0.64865

 

58

 

0.65389

 

0.65980

 

0.66572

 

0.67163

 

0.67755

 

0.68346

 

0.68938

 

0.69529

 

0.70121

 

0.70712

 

0.71304

 

0.71895

 

59

 

0.72487

 

0.73156

 

0.73825

 

0.74494

 

0.75164

 

0.75833

 

0.76502

 

0.77171

 

0.77840

 

0.78509

 

0.79179

 

0.79848

 

60

 

0.80517

 

0.81276

 

0.82035

 

0.82795

 

0.83554

 

0.84313

 

0.85072

 

0.85832

 

0.86591

 

0.87350

 

0.88109

 

0.88869

 

61

 

0.89628

 

0.90492

 

0.91357

 

0.92221

 

0.93085

 

0.93950

 

0.94814

 

0.95678

 

0.96543

 

0.97407

 

0.98271

 

0.99136

 

62

 

1.00000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (85% male rate, 15% female rate)

Interest:

 

7.5%

 

1

--------------------------------------------------------------------------------


 

ADDENDUM F

 

MRP/RIP Level Income Option Factors

 

Age

 

0/12

 

1/12

 

2/12

 

3/12

 

4/12

 

5/12

 

6/12

 

7/12

 

8/12

 

9/12

 

10/12

 

11/12

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

0.30906

 

0.31148

 

0.31390

 

0.31632

 

0.31875

 

0.32117

 

0.32359

 

0.32601

 

0.32843

 

0.33085

 

0.33328

 

0.33570

 

51

 

0.33812

 

0.34080

 

0.34349

 

0.34617

 

0.34886

 

0.35154

 

0.35423

 

0.35691

 

0.35960

 

0.36228

 

0.36497

 

0.36765

 

52

 

0.37034

 

0.37332

 

0.37630

 

0.37929

 

0.38227

 

0.38525

 

0.38823

 

0.39122

 

0.39420

 

0.39718

 

0.40016

 

0.40315

 

53

 

0.40613

 

0.40945

 

0.41277

 

0.41608

 

0.41940

 

0.42272

 

0.42604

 

0.42936

 

0.43268

 

0.43599

 

0.43931

 

0.44263

 

54

 

0.44595

 

0.44965

 

0.45335

 

0.45705

 

0.46075

 

0.46445

 

0.46815

 

0.47186

 

0.47556

 

0.47926

 

0.48296

 

0.48666

 

55

 

0.49036

 

0.49450

 

0.49863

 

0.50277

 

0.50690

 

0.51104

 

0.51517

 

0.51931

 

0.52345

 

0.52758

 

0.53172

 

0.53585

 

56

 

0.53999

 

0.54462

 

0.54926

 

0.55389

 

0.55852

 

0.56316

 

0.56779

 

0.57242

 

0.57706

 

0.58169

 

0.58632

 

0.59096

 

57

 

0.59559

 

0.60079

 

0.60599

 

0.61120

 

0.61640

 

0.62160

 

0.62680

 

0.63201

 

0.63721

 

0.64241

 

0.64761

 

0.65282

 

58

 

0.65802

 

0.66388

 

0.66974

 

0.67560

 

0.68146

 

0.68732

 

0.69317

 

0.69903

 

0.70489

 

0.71075

 

0.71661

 

0.72247

 

59

 

0.72833

 

0.73495

 

0.74157

 

0.74818

 

0.75480

 

0.76142

 

0.76804

 

0.77466

 

0.78128

 

0.78789

 

0.79451

 

0.80113

 

60

 

0.80775

 

0.81525

 

0.82274

 

0.83024

 

0.83774

 

0.84524

 

0.85273

 

0.86023

 

0.86773

 

0.87523

 

0.88272

 

0.89022

 

61

 

0.89772

 

0.90624

 

0.91477

 

0.92329

 

0.93181

 

0.94034

 

0.94886

 

0.95738

 

0.96591

 

0.97443

 

0.98295

 

0.99148

 

62

 

1.00000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortality:

 

1971 TPF&C Forecast Mortality Table (85% male rate, 15% female rate)

Interest:

 

7.5%

 

1

--------------------------------------------------------------------------------